Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 1 of 184 PageID: 1145




 K&L GATES LLP
 One Newark Center, Tenth Floor
 Newark, New Jersey 07102
 Tel: (973) 848-4000
 Fax: (973) 848-4001
 Attorneys for Plaintiffs

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  ADVANCED GYNECOLOGY AND
  LAPAROSCOPY OF NORTH JERSEY, P.C.,
  AESTHETIC & RECONSTRUCTIVE                     Hon. Esther Salas, U.S.D.J.
  SURGEONS LLC, ATLANTIC PEDIATRIC
                                                 Hon. Michael A. Hammer,
  ORTHOPEDICS PA, BERGEN SURGICAL                U.S.M.J.
  SPECIALISTS, P.A., EAST COAST
  AESTHETIC SURGERY P.C., GARDEN                 Civil Action No. 2:10-cv-
  STATE BARIATRICS & WELLNESS CENTER             22234
  LLC, HACKENSACK VASCULAR
  SPECIALISTS LLC, HERITAGE GENERAL
  AND COLORECTAL SURGERY, PA,
  HERITAGE SURGICAL GROUP, LLC,                  FIRST AMENDED
  JERSEY INTEGRATIVE HEALTH &                    COMPLAINT AND JURY
  WELLNESS, P.C., MODERN                         DEMAND
  ORTHOPAEDICS OF NEW JERSEY LLC,
  NEW JERSEY SPINAL MEDICINE AND
  SURGERY, P.A., NJ BARIATRIC INSTITUTE
  LLC, NEW JERSEY SPINE INSTITUTE, P.A.
  f/k/a SOMERSET ORTHOPEDICS
  ASSOCIATES, P.A., NORTH JERSEY
  LAPAROSCOPIC ASSOCIATES, LLC, NEW
  JERSEY BRAIN AND SPINE, P.C., PREMIER
  OB/GYN GROUP, P.C., PROFESSIONAL
  ORTHOPAEDIC ASSOCIATES, P.A., JULIE M
  KELLER MD LLC d/b/a RESTORATION

       304203155 v1                                                    05/27/2020
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 2 of 184 PageID: 1146




  ORTHOPAEDICS, SPINE SURGERY
  ASSOCIATES & DISCOVERY IMAGING, PC,
  STEPHEN SILVER PA, SURGXCEL LLC and
  TRI-STATE SURGERY CENTER, LLC,

  Plaintiffs,
                        v.

  CIGNA HEALTH AND LIFE INSURANCE
  COMPANY and CONNECTICUT GENERAL
  LIFE INSURANCE COMPANY,

  Defendants.




                                     - ii -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 3 of 184 PageID: 1147




                                          TABLE OF CONTENTS

                                                                                                                       Page


 FIRST AMENDED COMPLAINT AND JURY DEMAND ....................................1
 INTRODUCTION .....................................................................................................2
 NATURE OF THE CLAIMS ....................................................................................3
 OVERVIEW OF CIGNA’S VIOLATIONS OF ERISA AND STATE LAWS .......5
 OVERVIEW OF CIGNA’S RICO VIOLATIONS ...................................................7
 THE PARTIES .........................................................................................................15
 JURISDICTION AND VENUE ..............................................................................20
 FACTUAL ALLEGATIONS ..................................................................................21
          I.       Cigna Underpays the Plaintiffs in Violation of Federal and State
                   Law. .....................................................................................................21
                   A.       The Plaintiffs .............................................................................21
                   B.       The Plaintiffs’ Out-of-Network Status .....................................22
                   C.       The Cigna Subscribers Regularly Seek Treatment from
                            Plaintiffs for which Cigna Must Reimburse Plaintiffs under
                            the Terms of its Plans. ...............................................................23
                   D.       Emergency Mandates and Reimbursement Requirements. ...... 31
                   E.       New Jersey’s Coverage and Payment Mandates ......................35
                   F.       For ERISA Plans, Cigna Must Provide Plaintiffs With a
                            Full and Fair Review. ................................................................40
                   G.       Cigna’s Fiduciary Status ...........................................................42
                    H.      Plaintiffs Receive Complete Assignments of Benefits under
                            the Cigna Plans for Treatment Provided to Cigna’s
                            Subscribers. ...............................................................................46
                   I.       Cigna Grossly and Unlawfully Underpays Plaintiffs’
                            Claims. ......................................................................................73
                   J.       Cigna Violates the Terms of the Applicable Plans and the
                            ACA Greatest of Three Regulation Through Intentional
                            Misrepresentations. ...................................................................75

                                                           - iii -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 4 of 184 PageID: 1148




                 K.       Cigna Benefits From Its Fiduciary Breaches to Plaintiffs’
                          Detriment. .................................................................................80
                 L.       Plaintiffs Exhaust Available Internal Appeals Remedies. ........ 83
         II.     Cigna’s Multiple RICO Violations .....................................................87
                 A.       Overview ...................................................................................87
                 B.       The RICO Enterprises ...............................................................88
                 C.       Cigna’s Pattern of Racketeering Activity .................................89
                          1.       Relatedness .....................................................................90
                          2.       Continuity .......................................................................92
                 D.       Cigna Illegally Profits From the Repeated Use of the Mails
                          and Wires, and Embezzlement and Conversion of Cigna
                          Plan Enterprise Funds, Through Cigna’s Schemes to
                          Defraud......................................................................................93
                          1.       Cigna Transfers the Full Claim Amount to Its Own
                                   Account and Embezzles and/or Converts Cigna Plan
                                   Enterprise Assets Based on Fraudulent
                                   Misrepresentations Made Through the Fictitious
                                   Contracting Scheme. .......................................................97
                          2.       Cigna Conspires With Repricing Companies for
                                   Improper Cost-Containment Fees Through the
                                   Repricing Reduction Scheme. ......................................102
                          3.       Cigna Misrepresents the Improper Adjustments on
                                   EOBs Through the Mails and/or Wires Through the
                                   Contradictory EOB Scheme. ....................................10106
                          4.       Cigna Conspires with Repricing Companies to
                                   Accomplish its Goals Through the Forced
                                   Negotiations Scheme. ...................................................113
                          5.       Additional Examples of Cigna’s Fraudulent Schemes . 120
                 E.       The Impact of Cigna’s Conduct ..............................................132
 CAUSES OF ACTION ..........................................................................................133
 COUNT ONE (BREACH OF PLAN PROVISIONS FOR BENEFITS IN
     VIOLATION OF ERISA § 502(A)(1)(B))..................................................133



                                                       - iv -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 5 of 184 PageID: 1149




 COUNT TWO (BREACH OF FIDUCIARY DUTIES OF LOYALTY AND
     DUE CARE IN VIOLATION OF ERISA) .................................................136
 COUNT THREE (DENIAL OF FULL AND FAIR REVIEW IN VIOLATION
     OF ERISA § 503) ........................................................................................139
 COUNT FOUR (VIOLATION OF 18 U.S.C. § 1962(C)) ....................................143
 COUNT FIVE (VIOLATION OF 18 U.S.C. § 1962(D) BY CONSPIRING TO
     VIOLATE 18 U.S.C. § 1962(C)) ................................................................147
 COUNT SIX (VIOLATION OF 18 U.S.C. § 1962(A)) ........................................152
 COUNT SEVEN (VIOLATION OF 18 U.S.C. § 1962(D) BY CONSPIRING
     TO VIOLATE 18 U.S.C. § 1962(A)) ..........................................................154
 COUNT EIGHT (BREACH OF CONTRACT – NON-ERISA) ..........................156
 COUNT NINE (BREACH OF THE DUTY OF GOOD FAITH AND FAIR
     DEALING – NON-ERISA).........................................................................157
 COUNT TEN (DECLARATORY JUDGMENT - 28 U.S.C. § 2201)..................161
 COUNT ELEVEN (BREACH OF FIDUCIARY DUTY – NON-ERISA) ..........163
 COUNT TWELVE (QUANTUM MERUIT)..........................................................165
 COUNT THIRTEEN (INJUNCTIVE RELIEF)..................................................1666
 COUNT FOURTEEN (VIOLATION OF THE HEALTH CLAIMS
     AUTHORIZATION, PROCESSING AND PAYMENT ACT
     (“HCAPPA”)) ..............................................................................................168
 COUNT FIFTEEN (VIOLATION OF NEW JERSEY CONSUMER FRAUD
     ACT) ............................................................................................................171
 JURY DEMAND ...................................................................................................173
 NOTICE TO ATTORNEY GENERAL OF ACTION ..........................................173
 PRAYER FOR RELIEF ........................................................................................173
 CERTIFICATION UNDER LOCAL CIVIL RULE 11.2 .....................................178
 LOCAL CIVIL RULE 201.1 CERTIFICATION ..................................................179




                                                          -v-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 6 of 184 PageID: 1150




           FIRST AMENDED COMPLAINT AND JURY DEMAND

       Plaintiffs Advanced Gynecology and Laparoscopy of North Jersey, P.C.

 (“Advanced Gynecology”), Aesthetic & Reconstructive Surgeons, LLC (“AR

 Surgeons”), Atlantic Pediatric Orthopedics PA (“Atlantic Orthopedics”), Bergen

 Surgical Specialists, P.A. (“Bergen Surgical”), East Coast Aesthetic Surgery, P.C.

 (“East Coast Aesthetic”), Garden State Bariatrics & Wellness Center LLC (“Garden

 State Bariatrics”), Hackensack Vascular Specialists LLC (“Hackensack Vascular”),

 Heritage General and Colorectal Surgery, PA (“Heritage General”), Heritage

 Surgical Group, LLC (“Heritage Surgical”), Jersey Integrative Health & Wellness,

 P.C. (“Jersey Integrative”), New Jersey Spinal Medicine and Surgery, P.A.

 (“NJSMS”), Modern Orthopaedics of New Jersey LLC (“Modern Ortho”), NJ

 Bariatric Institute LLC (“NJ Bariatric”), New Jersey Spine Institute, P.A. f/k/a

 Somerset Orthopedics Associates, P.A. (“Somerset Ortho”), North Jersey

 Laparoscopic Associates, LLC (“North Jersey Laparoscopic”), New Jersey Brain

 and Spine, P.C. (“NJ Brain and Spine”), Premier OB/GYN Group, P.C. (“Premier

 OB/GYN”), Professional Orthopaedic Associates, P.A. (“Professional Orthopaedic

 Associates”), Julie M Keller MD LLC d/b/a Restoration Orthopaedics (“Restoration

 Ortho”), Spine Surgery Associates & Discovery Imaging, PC (“Spine Surgery

 Associates”), Stephen G. Silver, PA, SurgXcel LLC (“SurgXcel”), and Tri-State

 Surgery Center, LLC (“Tri-State Surgery”) (collectively, “Plaintiffs”), by and

                                       -1-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 7 of 184 PageID: 1151




 through their attorneys, K&L Gates LLP, bring their First Amended Complaint as a

 matter of course, pursuant to Fed. R. Civ. P. 15(a)(1)(B), against Cigna Health and

 Life Insurance Company and Connecticut General Life Insurance Company

 (collectively, “Cigna”), and allege as follows:

                                  INTRODUCTION

       1.     Plaintiffs bring this lawsuit to expose Cigna’s brazen embezzlement

 and conversion schemes, through which it maximizes profits by defrauding patients,

 healthcare providers, and health plans of insurance out of tens of millions of dollars

 every year. Cigna cheats out-of-network healthcare providers, like Plaintiffs, by

 dramatically underpaying them for medically necessary services provided to patient

 beneficiaries of Cigna’s health insurance benefit plans (“Cigna Plans”). Cigna then

 unlawfully retains funds that rightfully belong to the Cigna Plans and uses them for

 its own purposes.      The result is that Cigna succeeds in shifting financial

 responsibility for covered expenses onto the backs of patients, their employers, and

 Plaintiffs, while Cigna gets rich.

       2.     After numerous detailed communications with Cigna management in

 which Plaintiffs protested Cigna’s unlawful processes and procedures, Cigna

 informed Plaintiffs that it has no compliance department capable of addressing these

 issues, and encouraged Plaintiffs to initiate legal action in order to prompt Cigna to

 act. Plaintiffs have decided to follow Cigna’s suggestion.

                                         -2-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 8 of 184 PageID: 1152




                            NATURE OF THE CLAIMS


       3.     Plaintiffs practice in different medical specialties throughout the State

 of New Jersey, but they have been similarly victimized by the same pattern of

 unscrupulous conduct by Cigna.

       4.     Cigna provides healthcare insurance, administration, and/or benefits to

 insureds or plan participants pursuant to a variety of healthcare benefit plans and

 policies of insurance, including employer-sponsored benefit plans and individual

 health benefit plans.

       5.     Cigna serves in the trusted role of third-party administrator for many of

 the Cigna Plans on behalf of employers who sponsor health insurance benefits for

 their employees. Cigna also directly funds some of the Cigna Plans.

       6.     Other than Cigna HMO Plans, the Cigna Plans provide enrolled patients

 (“Cigna Subscribers” or “Subscribers”) with access to out-of-network healthcare

 providers—for which the beneficiaries pay Cigna a handsome premium—giving

 patients the opportunity to seek the best treatment available in their geographic area.

 Thousands of Cigna Subscribers have chosen to receive treatment at Plaintiffs’

 facilities because of the excellent service they provide. In these situations, the Cigna

 Plans control the amount Cigna is required to reimburse the out-of-network provider

 for the medically necessary services rendered to Cigna Subscribers.



                                          -3-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 9 of 184 PageID: 1153




       7.     Additionally, for emergency treatment provided to Cigna Subscribers,

 under the terms of the Cigna Plans and by operation of law, all Cigna Plans must

 reimburse out-of-network providers such as Plaintiffs in an amount that ensures the

 Subscribers are not financially responsible for more than amounts for which the

 Subscribers would be otherwise responsible, such as co-payments, co-insurance, and

 deductibles (the “Patient Responsibility Amounts”) had they been treated at an in-

 network facility.

       8.     Cigna, however, has instead set up complex processes and procedures

 that result in the Cigna Plans reimbursing Plaintiffs at a fraction of their incurred

 charges, and far below the required reimbursement amount under the Cigna Plans.

 Simultaneously, Cigna draws down from the trust funds of the Cigna Plans the full

 amount of the healthcare providers’ claims—i.e., not the amount actually reimbursed

 to the healthcare providers—and impermissibly retains those funds for its own

 purposes. All of this is in direct violation of the terms of the Cigna Plans and

 applicable cost-sharing mandates under state and federal law.

       9.     Accordingly, Cigna’s improper payment adjustments, denials and

 underpayments of claims submitted for reimbursement by Plaintiffs for medically

 necessary elective and emergency services provided by Plaintiffs to Cigna

 Subscribers violates the Employee Retirement Income Security Act (“ERISA”), 29

 U.S.C. § 1001 et seq., and state law.

                                         -4-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 10 of 184 PageID: 1154




        10.    Cigna’s schemes also violate the Racketeer Influenced and Corrupt

  Organizations Act, 18 U.S.C. §§ 1961-1968 (“RICO”).              As the third party

  administrator of self-funded ERISA Plans (the “Cigna ERISA Plans”), Cigna has

  engaged in a pattern of racketeering activity that includes embezzlement and

  conversion of funds, repeatedly and continuously using the mails and wires in

  furtherance of multiple schemes to defraud.

              Overview of Cigna’s Violations of ERISA and State Laws

        11.    As previously noted and explained in detail below, Plaintiffs’ claims

  arise in part from Cigna’s breaches of ERISA and state laws through its unlawful

  pattern and practice of using improper payment adjustments to drastically underpay

  or outright refuse to pay out-of-network providers like Plaintiffs for claims they have

  submitted for reimbursement of medically necessary elective and emergency

  treatment provided to Cigna Subscribers. Remarkably, Cigna does this in spite of

  Cigna Plan terms and state and federal mandates for the emergency treatments, and

  even though the Cigna Plans pre-approved the non-emergency treatments, have

  accepted the treatments as covered services, and have entered the claims into their

  electronic payment processing systems based on the Cigna Plan terms.

        12.    Since at least 2007, and continuing through the present, Cigna has

  underpaid Plaintiffs on at least 7,029 claim for reimbursement of medically

  necessary elective and emergency treatment provided to the Cigna Subscribers (the

                                           -5-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 11 of 184 PageID: 1155




  “Cigna Claims”). Cigna has underpaid Plaintiffs on the Cigna Claims by up to

  $62,344,445.73 ($57,946,450.97 incurred and unpaid elective claims charges +

  $4,397,994.76 incurred and unpaid emergency claims charges) less applicable

  Patient Responsibility Amounts not waived by Cigna. Detailed spreadsheets of the

  Cigna Claims broken out by elective and emergency claims, and each including the

  date of service, incurred charges, amount paid, amount owed and Cigna policy

  number, filed under seal, are attached hereto as Exhibits A and B.1 Attached hereto

  as Exhibit C is a spreadsheet listing the total numbers of Cigna Claims applicable to

  each Plaintiff, and the total incurred and unpaid amounts owed to each Plaintiff for

  the Cigna Claims.

        13.    Plaintiffs’ incurred charges for the Cigna Claims total approximately

  $79,674,346.27, reflecting the amounts Plaintiffs’ normally charge, and the usual

  and customary rates for the particular medical services provided to the Cigna

  Subscribers by Plaintiffs. But Cigna has paid only a small fraction of this amount,—

  $17,329,900.54, which represents only 22% of its legal responsibility. Cigna has

  also continuously waived the Patient Responsibility Amounts under the applicable

  Cigna Plans through its claims adjudication process, as discussed more fully below.


  1
    To protect the private health information of the Cigna Subscribers, Plaintiffs filed
  Exhibits A (elective claims) and B (emergency claims) under seal. Plaintiffs will
  provide unredacted versions of Exhibits A and B, including patient names, upon
  request and in accordance with any confidentiality order that may be entered by the
  Court.
                                           -6-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 12 of 184 PageID: 1156




  Accordingly, Cigna is responsible for up to the full unpaid balance of the Cigna

  Claims $62,344,445.73 ($57,946,450.97 incurred and unpaid elective claims

  charges + $4,397,994.76 incurred and unpaid emergency claims charges) less any

  Patient Responsibility Amounts not waived by Cigna.

        14.   Because Cigna Subscribers continue to seek treatment by Plaintiffs, the

  underpayment amounts continue to accrue.

                       Overview of Cigna’s RICO Violations

        15.   Plaintiffs’ claims also arise out of Cigna’s conduct of the affairs of the

  Cigna ERISA Plans through a pattern of racketeering activity within the meaning of

  18 U.S.C. §§ 1961(1) and (5). This pattern of racketeering involves Cigna’s multiple

  and repeated uses of the mails and wires in furtherance of distinct but interrelated

  schemes to defraud, in violation of 18 U.S.C. §§ 1341 and 1343. It also involves

  Cigna’s multiple acts of embezzlement, theft, and unlawful conversion or abstraction

  of assets of the Cigna ERISA Plans, in violation of 18 U.S.C. § 664.

        16.   Cigna’s violations of 18 U.S.C. §§ 1341 and 1343 further at least four

  distinct schemes to defraud. The first scheme involves Cigna’s use of the mails or

  wires to misrepresent to Plaintiffs, Cigna Subscribers, and the Cigna Plans, that

  Cigna drastically underpaid Plaintiffs’ claims either because of a contract between

  an individual Plaintiff and Cigna as an in-network provider, or with a third-party

  leasing contractor or negotiator couched as a repricing company (“Repricing

                                          -7-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 13 of 184 PageID: 1157




  Company”) to accept discounted rates (the “Fictitious Contracting Scheme”). Both

  explanations are patently false. While repricing of in-network claims is permissible

  when there is an existing contract between a provider and Cigna, Plaintiffs are out-

  of-network providers who have not contracted with Cigna or any Repricing

  Company.     Cigna profits from improperly withholding these payments from

  Plaintiffs by transferring ERISA Cigna Plan trust assets to a Cigna controlled bank

  account (which it otherwise is entitled to do under contracts between the ERISA

  Cigna Plans and Cigna) and earning interest off of funds that are rightfully Plaintiffs’

  under the ERISA Cigna Plans. Cigna also embezzles or converts ERISA Cigna Plan

  trust assets by charging the ERISA Cigna Plans improper “cost-containment” fees.

        17.    Cigna’s second scheme to defraud involves its conspiring with the

  Repricing Companies to underpay Plaintiffs’ Cigna Claims via a euphemistically

  named “cost-containment process” that it misrepresents to the Cigna ERISA Plans

  as a cost-savings mechanism to save the Cigna ERISA Plans money on out-of-

  network claims administration (the “Repricing Reduction Scheme”). Through this

  scheme, every out-of-network claim is sent through the wires to a Repricing

  Company where the Repricing Company recommends to Cigna that Cigna pay a

  deeply slashed reimbursement rate. Cigna invariably adopts that recommendation

  and processes the claim for (under)payment. Cigna’s contracts with the Cigna

  ERISA Plans falsely state that this process is only applied to claims for which the

                                           -8-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 14 of 184 PageID: 1158




  Repricing Company has an existing contract with an out-of-network provider. Cigna

  uses these gross misrepresentations as cover for its embezzlement or conversion of

  ERISA Cigna Plan trust assets in the guise of cost-containment fees based on a

  percentage of the “savings.” Cigna then pays a commission to the Repricing

  Companies that is similarly based on a percentage of “savings.”

        18.   Cigna’s third scheme to defraud involves its false and inconsistent

  statements on Cigna-issued Electronic Remittance Advice or paper Explanation of

  Benefits forms (collectively, the “EOB”) (the “Contradictory EOB Scheme”). When

  processing a claim by an out-of-network provider, Cigna will state on an ERA or

  EOB issued to a healthcare provider (a “Provider EOB”) that the amounts

  wrongfully retained by Cigna are not covered under the terms of the pertinent Cigna

  ERISA Plan or are subject to certain “adjustments” that are inconsistent with the

  terms of the Cigna ERISA Plans. For example:




                                         -9-
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 15 of 184 PageID: 1159




        19.      But on the EOBs issued to the Cigna Subscribers for the same claims

  (the “Patient EOB”), Cigna will report completely different information.        For

  example, Cigna may falsely state that Plaintiffs are either contracted with Cigna to

  accept certain rates, or have agreed with Cigna or a Repricing Company to accept a

  “discount;” both complete fabrications. The following Patient EOB for the same

  claim as referenced in the preceding paragraph contains entirely inconsistent

  information:




                                         - 10 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 16 of 184 PageID: 1160




        20.    In this example, Cigna has told the provider that the unlucky Cigna

  Subscriber owes it $60,316.07 as the amount not covered under the Subscriber’s

  Plan, but has told the Subscriber that he/she owes the provider only $895.25 because

  Cigna negotiated a 98% discount with the provider.            In doing this, Cigna

  misrepresents to Cigna Subscribers that the amounts improperly adjusted by Cigna

  are “discounts.” This misrepresentation appears on most Cigna Claim Patient EOBs.

        21.    Cigna’s fourth scheme to defraud involves its conspiracy with the

  Repricing Companies to force out-of-network providers like Plaintiffs to enter into

  negotiations for payment of valid claims, with the goal of either coercing or wearing

  down the providers so they accept drastic underpayments for the claims (the “Forced

  Negotiations Scheme”). In conspiracy with Cigna, the Repricing Companies send

  offer letters through the mails designed to intimidate and coerce out-of-network

  providers such as Plaintiffs to accept the settlement offers. In some instances, the

                                         - 11 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 17 of 184 PageID: 1161




  Repricing Companies will threaten that the services provided to the Cigna

  Subscriber will not be covered at all, or that they will be reimbursed at a percentage

  of the Medicare rate. And, as expected, the Repricing Companies will reimburse the

  providers even grossly insufficient amounts only if the provider waives all rights to

  additional payment.

        22.    The following is an example of Cigna’s Forced Negotiations Scheme,

  whereby a provider Plaintiff rejected an offer of payment for $30,550 of total

  incurred charges of $41,680 from MARS, a Repricing Company contracted by

  Cigna.




        23.    Once the provider refused the settlement offer, Cigna processed the

  claim, improperly misstated that the Cigna Plan covering the Cigna Subscriber only

  paid a percentage of Medicare, and reimbursed only $1,858.55, or 4.5% of the total

  incurred charges for the services rendered by the provider Plaintiff.




                                          - 12 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 18 of 184 PageID: 1162




        24.       Cigna has repeatedly used the mails and wires in furtherance of each of

  the four schemes to defraud. As described more fully below, this includes, among

  other things:

        •         Electronic processing of Plaintiffs’ claims, including electronic
                  bank transfers and payments, at pre-determined amounts based
                  on improper coding combinations, mainly based on the false
                  premise that Plaintiffs are in-network providers or have contracts
                  with Repricing Companies to accept discounts;

        •         Transmittal of electronic or mailing of paper Provider EOBs that
                  state that the underpaid claim amounts retained by Cigna are not
                  covered by the Plan, based on Plaintiffs’ agreement to accept an
                  in-network or otherwise reduced rate based on a non-existent
                  contract with either Cigna or a Repricing Company, or other
                  improper adjustment; and

        •         Transmittal of electronic or mailing of paper Patient EOBs to
                  Cigna Subscribers falsely asserting that Plaintiffs agreed to
                  accept a deep discount and that Cigna obtained an extremely
                  favorable savings on the claim to the Cigna Subscribers’ benefit.

        25.       Through these four schemes, Cigna improperly deprives Plaintiffs and

  the Cigna ERISA Plans of funds and profits by engaging in any or all of the

  following conduct, among others: (1) embezzling and/or converting the amount

  characterized as a “discount” on the Patient EOB that is rightfully due and owing to

  the Plaintiffs under the terms of the Cigna ERISA Plans; (2) earning interest on these

  amounts, and (3) wrongfully profiting through embezzlement and/or conversion of

  ERISA Cigna Plan trust assets based on cost containment fees calculated as a

  percentage of the “discounted” amount.

                                            - 13 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 19 of 184 PageID: 1163




        26.   In carrying out these schemes, and through other conduct detailed

  below, Cigna has not only engaged in predicate acts of mail and wire fraud in

  violation of 18 U.S.C §§ 1341 and 1343, but has also engaged in multiple acts of

  embezzlement, theft, or unlawful conversion or abstraction of assets belonging to

  the Cigna ERISA Plans, in violation of 18 U.S.C. § 664.

        27.   The foregoing conduct violates RICO in that Cigna has: (1) conducted

  and participated in the affairs of multiple enterprises, including the Cigna ERISA

  Plans and other Cigna Plans for which Cigna serves as third-party administrator or

  otherwise as a Plan fiduciary, through the aforementioned patterns of racketeering

  activity in violation of 18 U.S.C. § 1962(c); (2) conspired with the Repricing

  Companies and others to do so, in violation of 18 U.S.C. § 1962(d); (3) invested the

  proceeds of the racketeering activities of multiple enterprises—including Cigna

  itself and the Repricing Companies—in violation of 18 U.S.C. § 1962(a); and (4)

  conspired with the Repricing Companies and others to do so, in violation of 18

  U.S.C. § 1962(d).

        28.   Plaintiffs have been injured in their business and property and, thus,

  have standing to pursue a civil RICO action against Cigna under 18 U.S.C. §

  1964(c).




                                         - 14 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 20 of 184 PageID: 1164




                                    THE PARTIES

        29.    Plaintiff Advanced Gynecology is a privately held company organized

  under the laws of the State of New Jersey, with its principal place of business at 2025

  Hamburg Turnpike, Suite C, Wayne, New Jersey 07470. Advanced Gynecology is

  a company whose physicians practice in the area of general gynecology.

        30.    Plaintiff AR Surgeons is a limited liability company organized under

  the laws of the State of New Jersey, with its principal place of business at 113 Essex

  St, Maywood, NJ 07607. AR Surgeons is a company whose physicians practice in

  the area of aesthetic and reconstructive plastic surgery.

        31.    Plaintiff Atlantic Orthopedics is a privately held association organized

  under the laws of the State of New Jersey, with its principal place of business at 1131

  Broad Street, Suite 202, Building B, Shrewsbury, New Jersey 07702. Atlantic

  Orthopedics is a company whose physicians practice in the area of pediatric

  orthopedic medicine.

        32.    Plaintiff Bergen Surgical is a privately held association organized under

  the laws of the State of New Jersey, with its principal place of business at 211 Essex

  Street, Suite 102, Hackensack, NJ 07601. Bergen Surgical is a company whose

  physicians practice in the area of vascular medicine.

        33.    Plaintiff East Coast Aesthetic is a privately held company organized

  under the laws of the State of New Jersey, with its principal place of business at 125

                                          - 15 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 21 of 184 PageID: 1165




  Prospect Avenue, Hackensack, New Jersey 07601. East Coast Aesthetic is a

  company whose physicians practice in the area of aesthetic and reconstructive plastic

  surgery.

        34.    Plaintiff Garden State Bariatrics is a limited liability company

  organized under the laws of the State of New Jersey, with its principal place of

  business at 1430 Hooper Avenue, Suite 203, Toms River, New Jersey 08753.

  Garden State Bariatrics is a company whose physicians practice in the area of

  bariatric surgery.

        35.    Plaintiff Hackensack Vascular is a limited liability company organized

  under the laws of the State of New Jersey, with its principal place of business at 211

  Essex Street, Suite 102, Hackensack, NJ 07601. Hackensack Vascular is a company

  whose physicians practice in the area of vascular medicine.

        36.    Plaintiff Heritage General is a privately held association organized

  under the laws of the State of New Jersey, with its principal place of business at 261

  Old Hook Road, Westwood, New Jersey 07675. Heritage General is a company

  whose physicians practice in the area of general, colon and rectal surgery.

        37.    Plaintiff Heritage Surgical is a privately held association organized

  under the laws of the State of New Jersey, with its principal place of business at 261

  Old Hook Road, Westwood, New Jersey 07675. Heritage Surgical is a company

  whose physicians practice in the area of general, colon and rectal surgery.

                                          - 16 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 22 of 184 PageID: 1166




        38.    Plaintiff Jersey Integrative is a privately held company organized under

  the laws of the State of New Jersey, with its principal place of business at 901 Route

  23, Second Floor, Pompton Plains, New Jersey 07444. Jersey Integrative is a

  company whose physicians practice in the areas of sports medicine and spine care.

        39.    Plaintiff Modern Ortho is a limited liability company organized under

  the laws of the State of New Jersey, with its principal place of business at 2025

  Hamburg Turnpike, Suite C, Wayne, New Jersey 07470. Modern Ortho is a

  company whose physicians practice in the treatment of upper extremity conditions

  of the hand, wrist, elbow and shoulder. Plaintiff NJSMS is a privately held

  association organized under the laws of the State of New Jersey, with its principal

  place of business at 113 Essex Street, #201, Maywood, New Jersey 07607. NJSMS

  is a company whose physicians practice in the area of spine surgery.

        40.    Plaintiff NJ Bariatric is a limited liability company organized under the

  laws of the State of New Jersey, with its principal place of business at 800 Lanidex

  Plaza, Suite 100, Parsippany, New Jersey 07054. NJ Bariatric is a company whose

  physicians practice in the area of bariatric surgery.

        41.    Plaintiff Somerset Ortho is a privately held association organized under

  the laws of the State of New Jersey, with its principal place of business at 1

  Robertson Drive, Suite 11, Bedminster, New Jersey 07921. Somerset Ortho is a

  company whose physicians practice in the area of spine surgery.

                                          - 17 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 23 of 184 PageID: 1167




        42.     Plaintiff North Jersey Laparoscopic is a privately held limited liability

  company organized under the laws of the State of New Jersey, with its principal

  place of business at 222 Cedar Lane, Suite 201, Teaneck, New Jersey 07666. North

  Jersey Laparoscopic is a company whose physicians practice in the area of bariatric

  surgery.

        43.     Plaintiff NJ Brain and Spine is a privately held company organized

  under the laws of the State of New Jersey, with its principal place of business at 680

  Kinderkamack Road, Suite 300 (3rd Floor), Oradell, New Jersey 07649. NJ Brain

  and Spine is a company whose physicians practice in the areas of brain and spine

  surgery.

        44.     Plaintiff Premier OBGYN is a privately held company organized under

  the laws of the State of New Jersey, with its principal place of business at 255 W.

  Spring Valley Avenue, Suite 102, Maywood, New Jersey 07607. Premier OBGYN

  is a company whose physicians practice in the area of general gynecology and

  obstetrics.

        45.     Plaintiff Professional Orthopaedic Associates is a privately held

  association organized under the laws of the State of New Jersey, with its principal

  place of business at 776 Shrewsbury Avenue, Suite 105, Tinton Falls, New Jersey

  07724.      Professional Orthopaedic Associates is a company whose physicians

  practice in the areas of sports and orthopaedic medicine.

                                           - 18 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 24 of 184 PageID: 1168




        46.    Plaintiff Restoration Ortho is a limited liability company organized

  under the laws of the State of New Jersey, with its principal place of business at 113

  Essex Street #201, Maywood, New Jersey 07607. Restoration Ortho is a company

  whose physicians practice in the areas of sports and orthopaedic medicine.

        47.    Plaintiff Spine Surgery Associates is a privately held company

  organized under the laws of the State of New Jersey, with its principal place of

  business at 280 Newton Sparta Road, Newton, New Jersey 07860. Spine Surgery

  Associates is a company whose physicians practice in the area of spine surgery.

        48.    Plaintiff Stephen G. Silver, P.A. is a privately held association in the

  State of New Jersey, with a principal place of business at 360 Essex Street, Suite

  303, Hackensack, New Jersey 07601. Dr. Silver practices in the area of orthopedic

  surgery.

        49.    Plaintiff SurgXcel is a privately held limited liability company

  organized under the laws of the State of New Jersey, with its principal place of

  business at 15 Hoffman Avenue, Lake Hiawatha, New Jersey 07034-2320.

  SurgXcel is a company who provides medically necessary physician assistant

  services.

        50.    Plaintiff Tri-State Surgery is a limited liability company organized

  under the laws of the State of New Jersey, with its principal place of business at 3




                                          - 19 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 25 of 184 PageID: 1169




  Winslow Place, Paramus, New Jersey 07652. Tri-State Surgery is a company whose

  physicians practice in the area of aesthetic and reconstructive plastic surgery.

        51.    Defendant Cigna Health and Life Insurance Company is a corporation

  organized under the laws of the State of Connecticut, with its principal place of

  business at 900 Cottage Grove Road, Wilde Building, Bloomfield, CT 06152, and a

  registered agent located at CT Corporation System, One Corporate Center, Hartford,

  CT 06103-3220.

        52.    Defendant Connecticut General Life Insurance Company is a

  corporation organized under the laws of the State of Connecticut, with its principal

  place of business at 900 Cottage Grove Road, Wilde Building, Bloomfield, CT

  06152, and a registered agent located at CT Corporation System, One Corporate

  Center, Hartford, CT 06103-3220.

        53.    Cigna is in the business of underwriting, selling, and administering

  health benefit plans and policies of health insurance. According to Cigna, it provides

  benefits under a variety of health benefit plans, including individual health benefit

  plans and group plans, including employer-sponsored plans.

                            JURISDICTION AND VENUE

        54.    This Court has federal question subject matter jurisdiction over this

  matter pursuant to 28 U.S.C. § 1331, as Plaintiffs assert federal claims against Cigna,

  in Counts One through Three, under ERISA.

                                          - 20 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 26 of 184 PageID: 1170




         55.   This Court also has federal question subject matter jurisdiction over this

  matter pursuant to 28 U.S.C. § 1331, as Plaintiffs assert federal claims against Cigna,

  in Counts Four, Five, Six, and Seven, under RICO.

         56.   This Court also has supplemental jurisdiction over Plaintiffs’ state law

  claims against Cigna, in Counts Ten through Sixteen, because these claims are so

  related to Plaintiffs’ federal claims that the state law claims form a part of the same

  case or controversy under Article III of the United States Constitution. The Court

  has supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367(a).

         57.   This Court has personal jurisdiction over Cigna because Cigna carries

  on one or more businesses or business ventures in this judicial district; there is the

  requisite nexus between the business(es) and this action; and Cigna engages in

  substantial and not isolated activity within this judicial district.

         58.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),

  because a substantial portion of the events giving rise to this action arose in this

  District.

                             FACTUAL ALLEGATIONS

  I.     Cigna Underpays the Plaintiffs in Violation of Federal and State Law.

         A.    The Plaintiffs

         59.   Plaintiffs are New Jersey provider groups who have and continue to

  provide medically necessary emergency and elective care to Cigna Subscribers.

                                            - 21 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 27 of 184 PageID: 1171




  Those Plaintiffs who provide emergency medical treatment are required by law to

  provide such care to any patient, regardless of the patient’s ability to pay and

  regardless of the source of insurance payment. A patient’s ability to pay in no way

  affects or impedes Plaintiffs’ delivery of emergency healthcare.

        B.     The Plaintiffs’ Out-of-Network Status

        60.    Healthcare providers are either “in-network” or “out-of-network” with

  respect to a particular insurance carrier. “In-network” or “participating” providers

  are those who contract with a health insurer that requires them to accept discounted

  negotiated rates as payment in full for covered services.

        61.    “Out-of-network” or “non-participating” providers are those that do not

  have contracts with an insurance carrier to accept discounted rates and instead set

  their own fees for services based on a percentage of charges.

        62.    Plaintiffs have been, and remain, willing to become in-network

  providers with Cigna, provided that Cigna is willing to provide in-network rates that

  would be sufficient to allow Plaintiffs to sustain themselves, meet their continuing

  obligations to provide quality healthcare services, and generate a reasonable profit.

  To date, however, Plaintiffs have been unable to negotiate sustainable in-network

  rates with Cigna.




                                         - 22 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 28 of 184 PageID: 1172




        C.      The Cigna Subscribers Regularly Seek Treatment from Plaintiffs
                for which Cigna Must Reimburse Plaintiffs under the Terms of its
                Plans.

        63.     Despite Plaintiffs’ out-of-network status, Cigna Subscribers regularly

  seek treatment from Plaintiffs.      Plaintiffs have treated thousands of Cigna

  Subscribers since January 2, 2008.        In many cases, Cigna Subscribers pay

  significantly higher premiums for the inclusion of “out-of-network” benefits in their

  Plans in order to have access to out-of-network providers and obtain necessary

  medical services from the providers and facilities of their choice.

        64.     Except in the case of emergency treatment, before Plaintiffs treat a

  Cigna Subscriber, Cigna typically pre-approves covered treatments provided by

  Plaintiffs. Pre-approval from Cigna includes confirmation by Cigna that the Plaintiff

  is an out-of-network provider, that the Cigna Subscriber has a valid health insurance

  policy, that the services sought are covered under the Cigna Plan terms, and that the

  payment would be directed to the Plaintiff.             Pre-approval also includes

  acknowledgement of the Cigna Subscriber’s assignment of benefits and

  authorization forms. During this process, Cigna also confirms that the financial

  responsibility of the Cigna Subscriber is limited to the applicable coinsurance and

  deductible.

        65.     The Cigna Plans reimburse Cigna Subscriber for certain healthcare

  costs, defined in the plans as “Covered Expenses,” which are expenses incurred by

                                          - 23 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 29 of 184 PageID: 1173




  the Subscriber for eligible services that are covered under the plan and medically

  necessary. When a claim for reimbursement for a covered expense is submitted by

  a Cigna Subscriber or, through assignment, by a provider or facility, Cigna

  determines what part of the charge is considered for coverage by the plan. This

  amount is known as the “allowed amount.”

         66.   With respect to elective out-of-network claims, such as those submitted

  by the similarly situated Plaintiffs, the Cigna Plans typically state that Cigna’s

  repayment obligation is limited to the “Maximum Reimbursable Charge” (“MRC”)

  for Covered Expenses, or the Plaintiffs’ “Reasonable and Customary Charge”

  (“R&C”).

         67.   The MRC calculation included in the Cigna Plans has slight variations.

  However, upon information and belief, most if not all, are based on Plaintiffs’

  normal charge for the services rendered to the Cigna Subscribers, or the incurred

  charge.

         68.   For example, some Cigna Plans include the following definition of

  MRC:

         Maximum Reimbursable Charge – Medical

         The Maximum Reimbursable Charge for covered services is
         determined based on the lesser of:

         •the provider’s normal charge for a similar service or supply; or


                                          - 24 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 30 of 184 PageID: 1174




       •a policyholder-selected percentage of a schedule developed by Cigna
       that is based upon a methodology similar to a methodology utilized by
       Medicare to determine the allowable fee for the same or similar service
       within the geographic market.

       The percentage used to determine the Maximum Reimbursable Charge
       is listed in The Schedule.

       In some cases, a Medicare based schedule will not be used and the
       Maximum Reimbursable Charge for covered services is determined
       based on the lesser of:

       •the provider’s normal charge for a similar service or supply; or

       •the 80th percentile of charges made by providers of such service or
       supply in the geographic area where it is received as compiled in a
       database selected by Cigna.

       The Maximum Reimbursable Charge is subject to all other benefit
       limitations and applicable coding and payment methodologies
       determined by Cigna. Additional information about how Cigna
       determines the Maximum Reimbursable Charge is available upon
       request.

       69.   Other Cigna Plans define MRC as:

       Maximum Reimbursable Charge – Medical

       The Maximum Reimbursable Charge for covered services is
       determined based on the lesser of:

       •the provider’s normal charge for a similar service or supply; or

       •a policyholder-selected percentile of charges made by providers of
       such service or supply in the geographic area where it is received as
       compiled in a database selected by CG.

       The percentile used to determine the Maximum Reimbursable Charge
       is listed in The Schedule.

                                        - 25 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 31 of 184 PageID: 1175




        The Maximum Reimbursable Charge is subject to all other benefit
        limitations and applicable coding and payment methodologies
        determined by Cigna. Additional information about how Cigna
        determines the Maximum Reimbursable Charge is available upon
        request.

        70.   In other Cigna Plans, the allowed amount is based off a calculation of

  the Plaintiffs’ “R&C Fee,” defined as:

        Reasonable and Customary (R&C) Fees

        R&C Fees are charges determined by the health care carrier to be appropriate
        for the services performed. Health care carriers consider various factors,
        including, but not limited to, the following in determining the Reasonable and
        Customary (R&C) Fees:

        • The usual charge made by the provider for the same service when there is
        no group insurance coverage; and

        • A charge for a service that is not above the prevailing fee in the area for a
        comparable service or supply. The health care carrier determines both the
        range and the area for the purposes of this determination.

        Please keep in mind that the health care carrier may use its own established
        protocols to determine what services or devices are Covered Charges or
        Covered Expenses including, but not limited to, the use of clinical policy
        bulletins, coverage positions and/or coverage criteria. You should contact
        your health care carrier directly for more details.

        71.   For other Cigna Plans, for “unusual” services or supplies for a particular

  geographic area:

        Cigna HealthCare, …may take into account such factors as the following:

        • Complexity (for mental health/substance use disorder, this is determined by
        the procedural code); and



                                           - 26 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 32 of 184 PageID: 1176




        • Degree of skill needed (for mental health/substance use disorder, this is
        determined by the procedural code); and

        • Type of specialty of the provider (for mental health/substance use disorder,
        this is determined by the provider’s license: masters, PhD, or MD); and

        • Range of services or supplies provided by a facility; and

        • Prevailing charge in other areas.

        72.   The “Out-of-Pocket Expenses” for OON providers such as Plaintiffs,

  or the Patient Responsibility Amount, is defined in some Cigna Plans as:

        Out-of-Pocket Expenses - For Out-of-Network Charges Only

        Out-of-Pocket Expenses are Covered Expenses incurred for charges
        that are not paid by the benefit plan. The following Expenses contribute
        to the Out-of-Pocket Maximum, and when the Out-of-Pocket Maximum
        shown in The Schedule is reached, they are payable by the benefit plan
        at 100%:

        •Coinsurance.

        •Plan Deductible.

        •Any copayments and/or benefit deductibles.

        Once the Out-of-Pocket Maximum is reached for covered services that
        apply to the Out-of-Pocket Maximum, any copayments and/or benefit
        deductibles are no longer required.

  (emphasis added).

        73.   In some Cigna Plans that calculate the allowed amount based on MRC

  and R&C, once the Cigna Subscriber reaches his or her annual Out-of-Pocket




                                         - 27 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 33 of 184 PageID: 1177




  Maximum, the Cigna Plans will “pay 100% of Covered Expenses” (up to MRC or

  R&C Fees) for the rest of the calendar year.

        74.    Thus, based on the foregoing, Cigna’s Plans typically calculate MRC

  or R&C for the Cigna Claims based on the lesser of either (i) the provider’s normal

  charges, or (ii) some alleged alternative methodology (not disclosed in the Plan

  itself) that, upon information and belief, equals if not exceeds Plaintiffs’ normal

  charges for the services at issue.

        75.    That the MRC and R&C amounts are based on Plaintiffs’ normal and

  billed charges is further demonstrated by the fact that, if a Cigna Subscriber meets

  his or her Out-of-Pocket Maximum under the Plan, then the Plan entitles the health

  care provider to coverage at 100% of the MRC or R&C amount. Indeed, Cigna’s

  contracted Repricing Companies have admitted that the ceiling for their negotiations

  is 100% of incurred charges, and have often negotiated and paid 80%, 90% and even

  100% of billed charges, but only after a Plaintiff persists during the coercive

  negotiation process.

        76.    That the MRC and R&C amounts are based on Plaintiffs’ normal and

  billed charges is further demonstrated by the fact that Cigna does not identify any

  alternate methodology for the underpayment in any correspondence communicating

  the underpayment. Importantly, nowhere do the Cigna Plans disclose the internal




                                         - 28 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 34 of 184 PageID: 1178




  schedules or databases that would provide any basis for calculating MRC or R&C

  under the Plans other than the Providers’ normal charges.

        77.     Even if any valid alternative to Plaintiffs’ normal and billed charges

  existed for calculating MRC or R&C under the Plans -- and, upon information and

  belief, it does not -- Cigna’s failure to disclose or provide any transparency into this

  alleged alternative renders any effort to use it completely arbitrary and capricious,

  inconsistent with the terms of the Plans, and contrary to Cigna’s duties as fiduciaries

  of the Plans. Among other things, Cigna’s failure to disclose or provide any

  transparency into any alleged alternative methodology for calculating MRC or R&C

  prevents Plaintiffs and the Cigna Subscribers from being able to determine: (1)

  whether their claim has been adequately reimbursed and (2) the correct Patient

  Responsibility Amount.

        78.    Cigna’s practice since the initial Complaint was filed in this matter

  [ECF Dkt. No. 1] on December 31, 2020, further demonstrates that MRC and R&C

  represent Plaintiffs’ normal and billed charges.

        79.    For example, between January and April 2020, Zelis Healthcare Corp.

  (“Zelis”), one of Cigna’s contracted Repricing Companies, contacted Plaintiffs NJ

  Brain and Spine to initiate negotiations on several claims included in the initial

  Complaint. NJ Brain and Spine persisted and received additional payment on twelve

  claims, totaling $475,509.56. A chart of these claims, including the total amount

                                           - 29 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 35 of 184 PageID: 1179




  billed, initial and additional payments made by Cigna and the percentage of the total

  claim paid, filed under seal, is attached hereto as Exhibit D. On one claim for one

  of NJ Brain and Spine’s patients (referenced herein as “Patient X”), Zelis initially

  offered to pay $5,716.00, or less than 5% of NJ Brain and Spine’s normal charges

  of $123,750. Zelis’s settlement negotiations with NJ Brain and Spine for this claim

  for Patient X are attached hereto at Exhibit E. The Zelis “Terms” settlement offer

  sheet stated that the reimbursement amount was “MRC2.” NJ Brain and Spine

  rejected this offer and proposed 80% of NJ Brain and Spine’s normal or billed

  charges, or $99,000, as a counteroffer. Zelis then agreed to pay an additional

  $92,252.46 and sent the claim back to Cigna for processing. See Exhibit D. Cigna

  subsequently issued a total payment on this claim of $97,000, or 78% of NJ Brain

  and Spine’s normal charges. See Exhibit D.

        80.    On another claim for Patient X, Zelis initially offered a payment of

  $5,997, or less than 4%, of NJ Brain and Spine’s normal charges of

  $156,000. Zelis’s settlement negotiations with NJ Brain and Spine for this claim for

  Patient X are attached hereto at Exhibit F. NJ Brain and Spine issued a counteroffer

  for $124,800, or 80% of its normal charges. Id. Cigna reprocessed the claim and

  issued an additional payment to NJ Brain and Spine of $122,496.04, for a total

  payment of $124,800 or 80% of NJ Brain and Spine’s normal charges. See Ex. D.




                                         - 30 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 36 of 184 PageID: 1180




        81.    Finally, another patient (referred to herein as “Patient Y”) received

  services from NJ Brain and Spine on February 1, 2019. NJ Brain and Spine

  submitted a timely claim for reimbursement to Cigna for its normal charges of

  $113,900, for which Cigna reimbursed NJ Brain and Spine $3,998.75, or 3.5%. See

  Ex. D. The Patient EOB sent to Patient Y, Cigna stated that Patient Y saved 100%

  since the plan paid $3,998.75 and NJ Brain and Spine accepted a “discount” of

  $109,901.25, or 96% of its normal charges. The Patient Y EOB and settlement

  negotiation documents for this claim are attached hereto at Exhibit G. Only NJ Brain

  and Spine never agreed to any such discount. In April 2020, Zelis initiated

  settlement negotiations with NJ Brain and Spine, and the claim settled with Cigna

  paying an additional $92,001.25, for a total payment of $96,000, or 84% of NJ Brain

  and Spine’s normal charges. Id.; see also Ex. D.

        82.    Of the 12 claims for which Cigna issued additional payment to NJ Brain

  and Spine post-suit, 7 paid at 80% or more of normal charges, one paid at 100% of

  billed charges and 2 paid at 91%. Only three claims paid less than 65% of normal

  charges. See Exhibit D.

        D.     Emergency Mandates and Reimbursement Requirements.

        83.    Federal and New Jersey law requires that anyone seeking treatment at

  an emergency department for what they believe to be an emergency condition be

  stabilized and treated, regardless of the individual’s insurance status or ability to pay.

                                            - 31 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 37 of 184 PageID: 1181




  Emergency Medical Treatment and Labor Act (“EMTALA”), 42 U.S.C. § 1395dd;

  N.J.S.A. 26:2H-18.64. In New Jersey, this “take-all-comers” statute states that “[n]o

  hospital shall deny any admission or appropriate service to a Patient on the basis of

  that Patient’s ability to pay or source of payment.” Violation of EMTALA and the

  New Jersey Mandate subjects a provider to a civil penalty of $50,000 under

  EMTALA, and $10,000 under the New Jersey Mandate, for each violation.

        84.    EMTALA and New Jersey regulations mandate that a hospital provide

  an appropriate medical screening examination to all individuals who come to an

  emergency department with what they believe to be an emergent or urgent condition,

  and stabilization treatment, if necessary.      42 U.S.C. § 1395dd(a)-(b); N.J.A.C.

  8:43G-12.7(c).

        85.    The Patient Protection and Affordable Care Act (“ACA”) added

  Section 2719A to the Public Health Services Act (“PHS Act”), 42 U.S.C. § 300gg-

  19a. Section 2719A requires any group health plan, or health insurer that provides

  or covers benefits with respect to services in an emergency department of a hospital,

  to cover any emergency services: without the need for prior authorization; without

  regard to the provider’s status as an in-network or out-of-network provider; and in a

  manner that ensures that the patient’s cost-sharing requirement (expressed as a

  copayment amount or coinsurance rate) is the same requirement that would apply if

  such services were provided in-network. 42 U.S.C. § 300gg-19a(b)(1). These cost-

                                         - 32 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 38 of 184 PageID: 1182




  sharing requirements are expressly incorporated into group health plans covered by

  ERISA. See 29 U.S.C. § 1185d(a) (certain provisions of the PHS Act, including

  Section 2719A, “shall apply to group health plans, and health insurance issuers

  providing health insurance coverage in connection with group health plans, as if

  included in this subpart”).2

        86.    Regulations promulgated pursuant to Section 2719A provide that, to

  satisfy the ACA’s cost-sharing obligations, a non-grandfathered plan must pay the

  greatest of three possible amounts for out-of-network emergency services: (1) the

  amount negotiated with in-network providers for the emergency service, accounting

  for in-network co-payment and co-insurance obligations; (2) the amount for the

  emergency service calculated using the same method the plan generally uses to

  determine payments for out-of-network services (such as usual, customary and

  reasonable charges), but substituting in-network cost-sharing provisions for out-of-

  network cost-sharing provisions; or (3) the amount that would be paid under

  Medicare for the emergency service, accounting for in-network co-payment and co-

  insurance obligations. 29 CFR § 2590.715-2719A(b)(3)(i)(A)-(C) (the “Greatest of

  Three regulation”).




  2
    These requirements do not apply to “grandfathered plans.” A plan is grandfathered
  if it was in existence as of March 23, 2010, and did not undergo certain changes to
  lose its “grandfathered” status thereafter. See 42 U.S.C. § 18011.
                                           - 33 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 39 of 184 PageID: 1183




        87.    The ACA permits balance billing of the providers’ charges that exceed

  the allowable amount as long as there is no state prohibition on balance billing. 29

  CFR § 2590.715-2719A(b)(3)(i).

        88.    For non-ERISA emergency or urgent care claims submitted prior to

  August 30, 2018, New Jersey law required insurers such as Cigna to limit their

  subscribers’ responsibility to the amounts they would have paid had they received

  treatment from an in-network facility, and pay out-of-network providers for the

  difference between that amount and the out-of-network providers’ incurred charges.

  See, e.g., Aetna Health, Inc. v. Srinivasan, 2016 N.J. Super. Unpub. LEXIS 1515

  (App. Div. June 29, 2016); N.J.S.A. 26:2S-6.1(a); N.J.A.C. 11:24-5.3(b).

        89.    Moreover, Cigna Plans themselves define “Emergency Services” as:

        Emergency services means, with respect to an emergency medical
        condition, a medical screening examination that is within the capability
        of the emergency department of a hospital, including ancillary services
        routinely available to the emergency department to evaluate the
        emergency medical condition; and such further medical examination
        and treatment, to the extent they are within the capabilities of the staff
        and facilities available at the hospital, to stabilize the patient.

        90.    Cigna Plans state that the calculation of the allowed amount for

  Emergency Services provided by OON providers such as Plaintiffs, is based on the

  following:

        Out-of-Network Emergency Services Charges




                                          - 34 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 40 of 184 PageID: 1184




        1. Emergency services are covered at the In-Network cost-sharing level
        if services are received from a non-participating (Out-of-Network)
        provider.

        2. The allowable amount used in determining benefit payments for
        covered emergency services provided in the emergency department of
        a non-participating (Out-of-Network) Hospital is the negotiated amount
        agreed to by the Out-of-Network provider and Cigna, or if no amount
        is agreed upon, the greater of the following:

        (i) the median amount negotiated with In-Network providers for the
        emergency service (excluding In-Network copay or coinsurance);

        (ii) the Maximum Reimbursable Charge; or

        (iii) the amount payable under the Medicare program (not to exceed the
        provider’s billed charges).

        The member is responsible for the applicable In-Network cost-sharing
        amounts. The member also is responsible for all charges in excess of
        the allowable amount unless a negotiated amount is agreed to by the
        Out-of-Network provider and Cigna.

        91.   Thus, for almost all of the emergency or urgent care provided by

  Plaintiffs to Cigna Subscribers, the Cigna Plans require Cigna to pay the Plaintiffs

  up to their total incurred charges, less the Patient Responsibility Amount that the

  Cigna Subscriber would have incurred had the Subscriber sought emergency or

  urgent care treatment at an in-network hospital, consistent with the coverage and

  payment mandates described above.

        E.    New Jersey’s Coverage and Payment Mandates.

        92.   With respect to the Cigna Plans other than self-funded Cigna Plans

  governed by ERISA, Cigna’s processing of the Cigna Claims is governed by the
                                         - 35 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 41 of 184 PageID: 1185




  prompt payment requirements of the New Jersey Health Claims Authorization,

  Processing and Payment Act (“HCAPPA”).

        93.    HCAPPA’s requirements are codified in various sections of the New

  Jersey Statutes, including, as applicable to Cigna, N.J.S.A. 17B:26-9.1 (applicable to

  health insurance other than group and blanket insurance), N.J.S.A.17B:27-44.2

  (applicable to group health and blanket insurance), and N.J.S.A. 26:2J-8.1(d)(9)

  (applicable to health maintenance organizations). Regardless of the nature of the

  payor and type of insurance, however, HCAPPA’s prompt payment requirements

  are the same.

        94.       Under HCAPPA, the insurance carrier must acknowledge receipt of all

  claims, both emergent and non-emergent, within two working days. See N.J.S.A.

  17B:26-9.1(d)(5); N.J.S.A. 17B:27-44.2(d)(5) and N.J.S.A. 26:2J-8.1(d)(5).

        95.    HCAPPA further requires insurance carriers to pay claims within 30

  days after the insurance carrier receives the claim when submitted electronically, or

  40 days if received non-electronically, provided the following conditions apply:

               (a) the healthcare provider is eligible at the date of service;

               (b) the person who receives the healthcare service is covered on the date
                   of service;

               (c) the claim is for a service or supply covered under the health benefits
                   plan;

               (d) the claim is submitted with all the information requested by the
                   payer on the claim form or in other instructions that is distributed
                                           - 36 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 42 of 184 PageID: 1186




                   in advance to the healthcare provider or covered person in
                   accordance with the provisions of section 4 of P.L.2005, c. 352
                   (C.17B:30-51); and

               (e) the payer has no reason to believe that the claim has been submitted
                   fraudulently.

  N.J.S.A. 17B:26-9.1(d)(1), 17B:27-44.2(d)(1) and N.J.S.A. 26:2J-8.1(d)(1).

        96.    In addition, HCAPPA requires that, if all or a portion of the claim is not

  paid within the statutory timeframe for one or more statutorily enumerated reasons,

  the payer shall notify the health care provider and covered person in writing within

  30 days of receipt of an electronic claim, or within 40 days of receipt of a claim

  submitted by other than electronic means, that: (i) the claim is incomplete with a

  statement as to what substantiating documentation is required for adjudication of the

  claim; (ii) the claim contains incorrect information with a statement as to what

  information must be corrected for the adjudication of the claim; (iii) the payer

  disputes the amount claimed in whole or in part with a statement as to the basis of

  that dispute; or (iv) the payer finds there is strong evidence of fraud and has initiated

  an investigation into the suspected fraud in accordance with its fraud prevention plan

  or referred the claim, together with supporting documentation, to the Office of the

  Insurance Fraud Prosecutor. N.J.S.A. 17B:26-9.1(d)(2); N.J.S.A.17B:27-44.2(d)(2).

        97.    Moreover, under HCAPPA, an insurance carrier’s dispute of a portion

  of the claim does not excuse the carrier from payment of the entire claim: “(4) Any

  portion of a claim that meets the criteria established in paragraph (1) of this
                                           - 37 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 43 of 184 PageID: 1187




  subsection shall be paid by the payer in accordance with the time limit established

  in paragraph (1) of this subsection.” N.J.S.A. 17B:26-9.1(d)(4), N.J.S.A. 17B:27-

  44.2(d)(4) and N.J.S.A. 26:2J-8.1(d)(4).

        98.    New Jersey regulations also mandate that insurance carriers determine

  coverage promptly and pay promptly to ensure patient access to emergency care

  regardless of the patient’s type of insurance coverage. Under this regulatory regime,

  New Jersey law required healthcare insurers to notify their subscribers that they were

  entitled to have “access” and “payment of appropriate benefits” for emergency

  conditions on a “24 hours a day,” “seven days a week” basis. N.J.A.C. 11:24A-

  2.5(b)(2).

        99.    The New Jersey Out-of-Network Consumer Protection, Transparency,

  Cost Containment and Accountability Act (“OON Act”), codified at N.J.S.A.

  26:2SS-1 to -20, modified HCAPPA’s prompt payment requirements for inadvertent

  or emergency claims upon taking effect on August 30, 2018.

        100. Specifically, under the OON Act, for inadvertent or emergency out-of-

  network payments, the insurer must make a determination within 20 days from the

  date of receipt of a claim for services whether it considers the claim to be excessive.

  N.J.S.A. 26:2SS-9(c). If not, the insurer must promptly pay the claim. If so, the

  insurer must notify the provider of this determination within 20 days of receipt of

  the claim. If the insurer provides this notification, the insurer and the provider have

                                          - 38 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 44 of 184 PageID: 1188




  30 days from the date of notification to negotiate a settlement. The insurer may

  attempt to negotiate a final reimbursement amount with the out-of-network

  healthcare provider, which differs from the amount paid by the insurer pursuant to

  the requirements under N.J.S.A. 26:2SS-9.

        101. If no settlement is reached after 30 days, the insurer must pay the

  provider the insurer’s final offer for the services. If the insurer and provider cannot

  agree on the final offer as a reimbursement rate for these services, the insurer,

  provider, or patient beneficiary, as applicable, may initiate binding arbitration within

  30 days of the final offer, pursuant to §§ 10 or 11 of the OON Act.

        102. Accordingly, New Jersey law requires that claims not governed by self-

  funded ERISA plans and not governed by the OON Act be paid in full within 30

  days of electronic submission, except to the extent disputed in writing in accordance

  with the requirements of HCAPPA. And for inadvertent or emergency claims

  governed by the OON Act post August 30, 2018, New Jersey law requires that such

  claims be paid in full no more than 50 days after electronic submission, except to the

  extent disputed in accordance with the procedures of the OON Act.

        103. New Jersey law also provides interest as a penalty against insurers such

  as Cigna for overdue payments in the amount of 12% per annum, N.J.S.A. 17B:26-

  9.1(d)(9), N.J.S.A. 17B:27-44.2(d)(9) and N.J.S.A. 26:2J-8.1(d)(9), except during the

  pendency of arbitration under the OON Act, to the extent that the OON Act applies,

                                           - 39 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 45 of 184 PageID: 1189




  see N.J.S.A. 26:2SS-10(c)(2). The interest must be paid to the healthcare provider

  at the time the overdue payment is made. N.J.S.A. 17B:27-44.2(d)(9) and N.J.S.A.

  26:2J-8.1(d)(9).

        F.     For ERISA Plans, Cigna Must Provide Plaintiffs With a Full and
               Fair Review.

        104. As discussed above, many of the Cigna Claims are covered by

  employer-sponsored health benefit plans governed by ERISA, for which Plaintiffs

  may pursue civil remedies under ERISA’s civil enforcement provision, 29 U.S.C. §

  1132(a). These civil remedies include, among other things, the right to recover

  benefits due under the terms of ERISA plans, 29 U.S.C. § 1132(a)(1)(B), and the

  right to obtain appropriate equitable relief to enjoin violations of ERISA and the

  terms of ERISA plans, 29 U.S.C. § 1132(a)(3).

        105. Among the requirements of ERISA that Plaintiffs may judicially

  enforce against Cigna are the procedural protections mandated by 29 U.S.C. § 1133

  when an ERISA plan issues an “adverse benefit determination,” which is “a denial,

  reduction, or termination of, or a failure to provide or make payment (in whole or in

  part) for, a benefit” under an ERISA plan. 29 C.F.R. § 2560.503-1(m)(4).

        106. Specifically, upon issuing an adverse benefit decision, an ERISA plan

  must provide adequate notice in writing to any participant or beneficiary whose

  claim for benefits under the plan has been denied, setting forth the specific reasons

  for such denial, written in a manner calculated to be understood by the participant,
                                         - 40 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 46 of 184 PageID: 1190




  and afford a reasonable opportunity to any participant whose claim for benefits has

  been denied a full and fair review of the decision by the fiduciary denying the claim.

  29 U.S.C. § 1133.

        107. ERISA regulations issued pursuant to 29 U.S.C. § 1133 explain that,

  when an administrator of an ERISA plan issues an adverse benefit decision, it must

  provide written notification, in a manner calculated to be understood by the recipient,

  of the following: (i) the specific reason(s) for the adverse determination; (ii)

  reference to the specific plan provisions on which the determination is based; (iii) a

  description of any additional material or information necessary for the claimant to

  perfect the claim and an explanation of why such material is necessary; (iv) a

  description of the plan’s review procedures and the time limits applicable to such

  procedures, including notice that the claimant has a right to bring a claim under

  ERISA to challenge the decision; and (v) any internal rule, guideline, protocol, or

  other similar criterion [that] was relied upon in making the adverse determination.

  29 C.F.R. § 2560-503.1(g)(1)(i)-(v).

        108. Moreover, these regulations make clear that, in the case of post-service

  claims submitted pursuant to group health plans, the required notification must be

  issued “within a reasonable period of time, but not later than 30 days after receipt of

  the claim.” 29 C.F.R. § 2560-503.1(f)(2)(iii)(B). This time period “may be extended

  one time by the plan for up to 15 days, provided that the plan administrator both

                                          - 41 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 47 of 184 PageID: 1191




  determines that such an extension is necessary due to matters beyond the control of

  the plan and notifies the claimant, prior to the expiration of the initial 30-day period,

  of the circumstances requiring the extension of time and the date by which the plan

  expects to render a decision.” Id. If such an extension is necessary “due to a failure

  of the claimant to submit the information necessary to decide the claim, the notice

  shall specifically describe the required information.” Id.

        G.     Cigna’s Fiduciary Status

        109. Cigna, among other things, insures and administers employee health

  and welfare benefit plans, including the Cigna Plans.

        110. Most of the Cigna ERISA Plans are Administrative Services Only

  (“ASO”) plans, for which Cigna serves as third party administrator.                Upon

  information and belief, Cigna serves as the named Claims Administrator for these

  plans and has discretion over the payment of claims. As the designated Claims

  Administrator in the ASO Cigna Plans, Cigna is an “administrator” under ERISA.

  29 U.S.C. § 1002(16)(A)(i).

        111. Cigna also offers fully-insured plans, which are funded by Cigna itself,

  not the sponsoring employees.

        112. The majority of the Cigna Plans are ASO plans governed by ERISA, in

  that they are non-governmental employee health and welfare benefit plans




                                           - 42 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 48 of 184 PageID: 1192




  maintained by employers for the benefit of their employees, and do not fall within

  any ERISA safe-harbor provision.

        113. ERISA provides that a person is a fiduciary with respect to a plan to the

  extent that “(i) he exercises any discretionary authority or discretionary control

  respecting management of such plan or exercises any authority or control respecting

  management or disposition of its assets, ... or (iii) he has any discretionary authority

  or discretionary responsibility in the administration of such plan.” 29 U.S.C. §

  1002(21)(A). The term “person” is defined broadly to include a corporation such as

  Cigna. Id. § 1002(9).

        114. Upon information and belief, the ASO Cigna Plans designate Cigna as

  the authorized claims review fiduciary for any applicable Cigna Claims. In doing

  so, the ASO Cigna Plans delegate to Cigna the discretionary authority to interpret

  and apply plan terms and to make factual determinations in connection with its

  review of claims under the Cigna Plans.

        115. Such discretionary authority is intended to include, but not limited to,

  the determination of the eligibility of persons desiring to enroll in or claim benefits

  under the plan, the determination of whether a person is entitled to benefits under

  the plan, and the computation of any and all benefit payments. The Cigna Plans also

  delegate to Cigna the discretionary authority to perform a full and fair review, as

  required by ERISA, of each claim denial.

                                           - 43 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 49 of 184 PageID: 1193




        116. Upon information and belief, Cigna includes substantially similar

  delegation provisions in all of its ASO Cigna Plans.

        117. Upon information and belief, Cigna also serves as the authorized claims

  review fiduciary for the other Cigna ERISA Plans and non-Cigna ERISA Plans at

  issue in this case, in that Cigna has discretionary authority over the payment of

  claims.

        118. As described above, Cigna is also a fiduciary in its role as claims

  administrator of each of the Cigna Plans at issue in this case, in that each plan

  delegates to Cigna discretionary authority over plan assets and administration. In

  this fiduciary capacity, Cigna has processed claims and/or addressed appeals on

  behalf of all of the Cigna Plans at issue in this case.

        119. Cigna, as an ERISA fiduciary, must “discharge its duties with respect

  to a plan solely in the interest of the participants and beneficiaries,” including

  Plaintiffs, as assignees of the Cigna Subscribers. 29 U.S.C. § 1104(a)(1)(A)(i).

        120. In performing services to the Cigna ERISA Plans, Cigna must not cause

  the Plan to engage in a transaction Cigna knows or should know constitutes a transfer

  to, or use by or for the benefit of, Cigna of any Cigna ERISA Plans assets. 29 U.S.C.

  § 1106(a)(1)(D).

        121. As the Cigna Plans’ fiduciary, Cigna must not “deal with the assets of

  the plan in [its] own interest or for [its] own account ….” 29 U.S.C. § 1106(b)(1).

                                           - 44 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 50 of 184 PageID: 1194




        122. The ASO Cigna Plans delegate to Cigna, as their fiduciary,

  discretionary authority to perform an ERISA-required full and fair review of each

  claim denial that has been appealed by a Plaintiff or a Plaintiff’s duly authorized

  representative. 29 U.S.C. § 1133(2). Accordingly, the ERISA regulations require

  that Cigna also provide upon request and free of charge, reasonable access to, and

  copies of, all documents, records, and other information relevant to Plaintiffs’

  individual claims for benefits. 29 C.F.R. § 2560-503.1(h)(2)(iii).

        123. A document, record, or other information shall be considered

  “relevant” to a claim if such document, record, or other information:

        (i)     Was relied upon in making the benefit determination;

        (ii)    Was submitted, considered, or generated in the course of making
                the benefit determination, without regard to whether such
                document, record, or other information was relied upon in
                making the benefit determination;

        (iii)   Demonstrates compliance with the administrative processes and
                safeguards required in making the benefit determination; or

        (iv)    In the case of a group health plan or a plan providing disability
                benefits, constitutes a statement of policy or guidance with
                respect to the plan concerning the denied treatment option or
                benefit for the claimant's diagnosis, without regard to whether
                such advice or statement was relied upon in making the benefit
                determination.

  29 C.F.R. § 2560-503.1(m)(8).

        124. For group health plans, the ERISA regulations require additional

  information be provided to claimants beyond the above information, including that
                                          - 45 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 51 of 184 PageID: 1195




  claimants have 180 days following the receipt of a notification of an adverse benefit

  decision to appeal the claim, and that the review does not afford deference to the

  initial adverse benefit decision and is conducted by an appropriate named fiduciary

  of the plan who is neither the individual who made the adverse benefit decision that

  is the subject of the appeal, nor the subordinate of such individual. 29 C.F.R. § 2560-

  503.1(h)(3).

        H.       Plaintiffs Receive Complete Assignments of Benefits under the
                 Cigna Plans for Treatment Provided to Cigna’s Subscribers.

        125. Upon registration with Plaintiffs, patients, including the Cigna

  Subscribers, typically execute an Assignment of Benefits form (“AOB”). In AOB

  contracts, the Cigna Subscribers assign to Plaintiffs their rights to benefits under the

  Cigna Plans.

        126. These AOB contracts provide for the assignment to Plaintiffs of all

  rights, benefits, and causes of action under an applicable Cigna Plans, as well as for

  payment of any benefits directly to Providers.

        127. The AOBs also provide for Plaintiffs to act as a Cigna Subscriber’s

  authorized agent and representative to pursue actions to recover benefits under the

  applicable Cigna Plan.

        128. Specifically, the AOB for Plaintiff NJ Brain and Spine states, in

  pertinent part:


                                           - 46 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 52 of 184 PageID: 1196




          I hereby authorize North Jersey Brain & Spine3 to furnish to insurance
          companies, their representatives or designated attorney and requesting
          physicians, any information concerning my (my dependents) illness
          and treatments. I hereby assign to North Jersey Brain & Spine Center
          all payments for medical services rendered to myself or my dependents.
          I agree that if my insurance company sends me a check for services
          rendered to me or my dependents by North Jersey Brain & Spine
          Center, I will endorse this check and forward it to North Jersey Brain
          & Spine Center within five days.

          I hereby further assign to North Jersey Brain & Spine Center all of my
          rights under my insurance contract, including all of my rights governed
          by the statutes and regulations of the Employee Retirement Income
          Security Act (ERISA), including, without limitation whatsoever, my
          rights to “recover benefits” under ERISA Section 502(a)(1)(B), my
          rights to recover civil statutory penalties under ERISA Section
          502(c)(1)(B); and my rights to pursue breach of fiduciary claims under
          ERISA Sections 502(a)(2) and 502(a)(3).

          129. Moreover, the AOB for Plaintiff AR Surgeons states, in pertinent part:

          I hereby assign and convey to the fullest extent permitted by law any
          and all benefit and non-benefit rights (including the right to any
          penalties or equitable relief) under my health insurance policy or
          benefit plan to Aesthetic & Reconstructive Surgeons, LLC and Richard
          Winters MD, Stephanie Cohen (collectively, the “Providers”) with
          respect to any and all medical/facility services provided by the
          Providers to me for all dates of service, including without limitation,
          the right of one or more of the Providers, or their attorney (or other
          representative) to (i) execute, in my name and on my behalf, any form,
          document or Instrument required under any applicable insurance policy
          or benefit plan to further evidence my intent as set forth herein and to
          avoid any delay in pursuing rights under applicable Federal and State
          Laws, rules, regulations or requirements (collectively, “Laws"), (ii)
          pursue penalties for and exclusively on behalf of Providers against any
          insurance policy or benefit plan for failure of the plan administrator (or
          other fiduciary) to timely produce or respond to requests (including

  3
      North Jersey Brain & Spine is the former name of Plaintiff NJ Brain and Spine.

                                            - 47 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 53 of 184 PageID: 1197




        appeals) for all information relating to any plan documents as required
        by any applicable Laws, (iii) to assert claims and initiate legal action
        for breach of fiduciary duty against and person or entity, and (iv) to
        endorse for me any checks made payable to me for benefits and claims
        collected toward my account.

        130. The AOB for Plaintiff Professional Orthopaedic Associates states, in

  pertinent part:

        ASSIGNMENT OF BENEFITS/APPOINTMENT OF ATTORNEYS

        I hereby assign all rights and benefits due me from my insurance carrier
        to Professional Orthopaedic Associates (“POA”) and authorize and
        empower POA to appeal a determination by a carrier to deny, reduce or
        terminate my benefits including, but not limited to, the filing of a
        lawsuit or fee arbitration. Furthermore, I authorize and direct my
        insurance carrier to pay the proceeds of any benefits due me directly to
        POA. A copy of this can be considered as an original for insurance
        purposes . . . .

        In the event that the doctor elects to bring a lawsuit or petition for
        arbitration against the insurance carrier, I assign my rights, title and
        interest under any section of any insurance policy under which I am
        entitled to proceed for benefits. This assignment shall allow an attorney
        of their choosing to bring suit or submit to arbitration their claim for
        any unpaid bills for services rendered becomes due. I agree to fully
        cooperate with them in the collection of any benefits from the insurance
        carrier including fully cooperation with the chosen attorney.

        131. The AOB for Plaintiff Restorative Ortho states:

        LEGAL     DESIGNATION      OF      AUTHORIZED
        REPRESENTATIVE AND POWER OF ATTORNEY,
        ASSIGNMENT OF RIGHTS TO PURSUE ERISA AND OTHER
        LEGAL AND ADMINISTRATIVE CLAIMS ASSOCIATED
        WITH MY HEALTH INSURANCE AND/OR HEALTH
        BENEFIT PLAN (INCLUDING BREACH OF FIDUCIARY
        DUTY)   AND    DESIGNATION   OF    AUTHORIZED

                                         - 48 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 54 of 184 PageID: 1198




       REPRESENTATIVE AND RELEASE OF MEDICAL AND PLAN
       DOCUMENTS

       To: INSURANCE COMPANY in considering the amount of medical
       expenses to be incurred, I, the undersigned, have insurance and/or
       employee health care benefits coverage with the above captioned, and
       hereby assign and convey directly to the above named healthcare
       provider(s)[Restoration Ortho], as my designated Authorized
       Representative(s), all medical benefits and/or insurance
       reimbursement, if any, otherwise payable to me for services rendered
       from such provider(s), regardless of such provider’s managed care
       network participation status. I understand and agree that I am legally
       responsible for any and all actual total charges expressly authorized by
       me regardless of any applicable insurance or benefit payments. I
       hereby authorize the above named provider(s) to release all medical
       information necessary to process my claims under HIPAA. I hereby
       authorize any plan administrator or fiduciary, insurer and my attorney
       to release to such provider(s) any and all plan documents, insurance
       policy and/or settlement information upon written request from such
       provider(s) in order to claim such medical benefits, reimbursement or
       any applicable remedies. I authorize the use of this signature on all my
       insurance and/or employee health benefits claim submissions. I hereby
       convey to the above named provider(s), to the full extent permissible
       under the law, including but not limited to, any ERISA claim for
       benefits, breach of ERISA fiduciary duty, and ERISA claims for
       statutory penalties for failure to produce documents or information in
       accordance with ERISA §502(a)(1)(B), §502(a)(3) and §502(c)(1)(B),
       under any applicable employee group health plans(s), insurance
       policies or public policies, any benefit claim, liability or tort claim,
       chose in action, appropriate equitable relief, surcharge remedy or other
       right I may have to such group health plans, health insurance issuers or
       tortfeasor insurer(s), with respect to any and all medical expenses
       legally incurred as a result of the medical services I received from the
       named provider(s), and to the full extent permissible under the law to
       claim or lien such medical benefits, settlement, insurance
       reimbursement and any applicable remedies including, but not limited
       to, (1) obtaining information about the claim to the same extent as the
       assignor, (@) submitting evidence; (3) making statements about facts
       or law; (4) making any request, or giving, or receiving any notice about
       appeal proceedings; and (5) any administrative and judicial actions by
                                        - 49 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 55 of 184 PageID: 1199




         such provide(s) to pursue such claim, chose in action or right against
         any liable party or employee group health plan(s), including, if
         necessary, bring suit by such provider(s) against any such liable party
         or employee group health plan in my name with reviews under PPACA,
         ERISA, Medicare and applicable federal or state laws. A photocopy of
         this assignment is to be considered as valid as the original. I have read
         and fully understand this agreement. Should this assignment be
         prohibited in part or in whole under any anti-assignment provision of
         my policy/plan, please advise and disclose to my providers/Restoration
         Orthopaedics in writing such anti-assignment provision within 30 days
         upon receipt of my assignment, otherwise this assignment should be
         reasonably expected to be effective and such anti-assignment is waived.

         132. The AOB for Plaintiff Somerset Ortho states, in pertinent part:

         ASSIGNMENT OF BENEFITS: I hereby assign to Somerset
         Orthopedic Associates all rights, privileges, remedies, and claims to
         payment for health care services provided by Somerset Orthopedic
         Associates to which I am entitled to under any insurance coverage.

         ASSIGNMENT OF LITIGATION RIGHTS and LITIGATION
         CAUSES OF ACTION: Somerset Orthopedic Associates is, at times,
         forced to institute litigation in order to secure payment from medical
         insurers for medical care which we provide to our patients.

         In the event that Somerset Orthopedic Associates is required to
         undertake litigation in order to secure payment for medical services we
         rendered to you, you transfer and assign any and all of your rights,
         privileges, remedies, and causes of action relative to your insurer,
         insurance coverage, and litigation to Somerset Orthopedic Associates.

         133. Plaintiff NJSMS uses one of two AOB forms. The first AOB form

  states, in pertinent part:

         ASSIGNMENT OF BENEFITS/DESIGNATED AUTHORIZED
         REPRESENTATIVE

         I hereby assign and convey to the fullest extent permitted by law any
         and all benefit and non-benefit rights (including the right to any
                                          - 50 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 56 of 184 PageID: 1200




       payments) under my health insurance policy or benefit to Dr. Dante
       Implicito, Dr. John D. Koerner and New Jersey Spinal Medicine and
       Surgery (collectively, the “Providers”) with respect to any and all
       medical/facility services provided by the Providers to me for all dates
       of service. It is specifically intended by this assignment of benefits to
       assign to the fullest extent permitted under the law and any and all of
       my rights, including without limitation, the right of one or more of the
       Provider to (i) execute, in my name and on my behalf, any form,
       document or instrument required under any applicable insurance policy
       or benefit plan to further evidence my intent as set forth herein and to
       avoid any delay in pursuing rights under applicable Federal and State
       law rules, regulations and requirements, (ii) pursue penalties for and
       exclusively on behalf of Providers against any insurance policy or
       benefit plan for failure of the plan administrator to timely produce or
       respond to requests (including appeals) for all information relating to
       any plan documents describing the rights under any insurance policy or
       benefit plan as required by any applicable Federal or State law, (iii) to
       endorse for me any checks made payable to me for benefits and claims
       collected toward my account, and/or (iv) to bring any appeal, lawsuit
       or administrative proceeding, for and on my behalf, in my name against
       any person and/or entity involved in the determination of benefits under
       any insurance policy or benefit plan.

       Should this assignment be prohibited under my policy/plan, please
       disclose to Provider in writing such anti-assignment provision,
       otherwise this assignment shall be effective notwithstanding any anti-
       assignment clause in any policy/plan ….

       This Assignment of Benefits/Designated Authorized Representative
       authorization shall remain in full force and effect for all current and
       future dates of service, until such time that all rights have been
       exercised under applicable Federal and State law as determined by
       Providers. I may revoke or withdraw this authority upon written notice
       to the Providers. In the event of any revocation, I will be responsible
       for all outstanding amounts then due to the Providers.

       134. The second NJSMS AOB form states, in pertinent part:

       Assignment of Benefits and Claims

                                        - 51 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 57 of 184 PageID: 1201




        I hereby assign and transfer to NJ Spinal Medicine, all of my rights,
        title and benefits payable by my insurance carrier and/or benefits plan
        for services performed by NJ Spinal Medicine.

        I hereby authorize NJ Spinal Medicine, to submit claims to my
        insurance carrier or intermediary for all services rendered by NJ Spinal
        Medicine, and to exercise any appeals and other rights under my policy
        or benefits plan on my behalf.

        I authorize and assign to NJ Spinal Medicine the right to file suit and to
        obtain counsel and enter into legal or other actions on my behalf and/or
        in my name, including arbitration/dispute resolution processes, for any
        claims against my insurance carrier, PIP carrier, Workers’
        Compensation carrier, plan administrator, payer or third party.

        I authorize NJ Spinal Medicine, to appoint an attorney to represent me
        directly for the collection of PIP benefits, Workers’ Compensation
        benefits and all other insurance benefits through the carriers
        themselves, plan administrator, payer or third party. I authorize NJ
        Spinal Medicine to obtain an attorney to represent me directly in
        appealing a claim to the appropriate Federal Agency for all federal
        plans.

        I authorize NJ Spinal Medicine to act on my behalf and report any
        suspected violations of proper claims practices to proper regulatory
        authorities.

        I direct my insurance carrier, or its intermediaries, to issue a payment
        check directly to NJ Spinal Medicine.

        135. Plaintiffs Heritage General and Heritage Surgical generally have

  patients, including Cigna Subscribers, sign two AOB forms at the time services are

  rendered, which state in pertinent part:

        ASSIGNMENT OF BENEFITS/AUTHORIZATION FORM

        Assignment of Insurance Benefits

                                             - 52 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 58 of 184 PageID: 1202




       I hereby assign all applicable health insurance benefits to which I and/or
       my dependents are entitled to Provider. I certify that the health
       insurance information that I provided to Provider is accurate as of the
       date set forth below and that I am responsible for keeping it updated.

       I hereby authorize Provider to submit claims, on my and/or my
       dependent’s behalf, to the benefit plan (or its administrator) listed on
       the current insurance card I provided to the Provider, in good faith. I
       also hereby instruct my benefit plan (or its administrator) to pay
       Provider directly for services rendered to me or my dependents. To the
       extent that my current policy prohibits direct payment to the Provider,
       I hereby instruct and direct my benefit plan (or its administrator) to
       provide documentation stating such non-assignment to myself and
       Provider upon request. Upon proof of such non-assignment. I instruct
       my benefit plan (or its administrator) to make out the check to me and
       mail it directly to Provider ….

       ERISA Authorization

       I hereby designate, authorize, and convey to Provider to the full extent
       permissible under law and under any applicable insurance policy and/or
       employee health care benefit plan: (1) the right and ability to act as my
       Authorized Representative in connection with any claim, right, or cause
       in action that I may have under such insurance policy and/or benefit
       plan; (2) the right and ability to act as my Authorized Representative to
       pursue such claim, right, or cause of action in connection with said
       insurance policy and/or benefit plan (including but not limited to, the
       right and ability to act as my Authorized Representative with respect to
       a benefit plan governed by the provisions of ERISA as provided in 29
       C.F.R. §2560.5031(b)(4) with respect to any healthcare expense
       incurred as a result of the services I received from Provider and, to the
       extent permissible under the law, to claim on my behalf, such benefits,
       claims or reimbursement, and any other applicable remedy, including
       fines.

       A photogopy of this Assignment/Authorization shall be as effective and
       valid as the original.

       ASSIGNMENT OF BENEFITS FORM

                                         - 53 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 59 of 184 PageID: 1203




        I hereby instruct and direct Insurance Company to pay by check made
        out and mailed to: [Plaintiff name and address] or

        If my current policy prohibits direct payments to doctor, I hereby also
        instruct and direct you to make out the check to me and mail it as
        follows:

        [Plaintiff name and address]

        For professional or medical expense benefits allowable, and otherwise
        payable to me under my current insurance policy as payment toward
        the total charges for the professional services rendered. THIS IS A
        DIRECT ASSIGNMENT OF MY RIGHTS AND BENEFITS UNDER
        THIS POLICY. This payment will not exceed my indebtedness to the
        above-mentioned assignee, and I have agreed to pay, in a current
        manner, any balance of said professional service charges over and
        above this insurance payment. If payment is mailed directly to me I
        will bring in the check and explanation of benefits within 1 week of
        receipt.

        A photocopy of this Assignment shall be considered as effective and
        valid as the original.

        136. The AOB for Plaintiff East Coast Aesthetic, for which Robert Morin,

  M.D. is the sole practitioner, states, in pertinent part:

        ASSIGNMENT OF BENEFITS & LIMITED POWER OF
        ATTORNEY

        I irrevocably assign to you, my medical provider, all of my rights and
        benefits under my insurance contract for payment for services rendered
        to me. I authorize you to file insurance claims on my behalf for services
        rendered to me and this specifically includes filing arbitration/litigation
        in your name on my behalf against the PIP carrier/healthcare
        carrier/worker’s compensation carrier. I irrevocably authorize you to
        retain an attorney of your choice on my behalf for collection of your
        bills. I direct that all reimbursable medical payment go directly to you,
        my medical providers. I authorize and consent to your acting on my
        behalf in this regard and in regard to my general health insurance
                                            - 54 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 60 of 184 PageID: 1204




        coverage pursuant to the “benefit denial appeals process” as set forth in
        the New Jersey Administrative Code.

        137. The AOB for Plaintiff Spine Surgery Associates and some Tri-State

  Surgery patients states:

        I hereby assign and convey directly to the above designated provider,
        as my Statutory Derivative Beneficiary (SBD), commonly known as
        designated authorized representative or assignee, all medical benefits
        and/or insurance reimbursement, if any, otherwise payable to me for
        services, treatments, therapies, and/or medications rendered or
        provided by the above-named health care provider, regardless of its
        managed care network participation status. I understand that I am
        financially responsible for all charges regardless of any applicable
        insurance or benefit payments. I hereby authorize above designated
        provider to release all medical information necessary to process my
        claims to the fullest extent allowed under the Health Insurance
        Portability Accountability Act (HIPAA). I authorize the use of this
        signature on all my insurance and/or employee health benefits claim
        submissions.

        I expressly assign to above designated provider any and all rights that I
        may have to enforce my legal rights under the Employee Retirement
        Income Securities Act (ERISA), Patient Protection and Affordable Care
        Act (PPACA), Sarbanes-Oxley Act (SOX), NJ Open Public Records
        Act and any other applicable state and federal law related to my
        healthcare benefits. This includes any and all relief to the above noted
        fullest extent permissible. This includes but is not limited to; 1) obtain
        information regarding the claim to the same extent as me; 2) submit
        evidence; 3) make statements about facts or law; 4) make any request
        including providing or receiving notice of appeal proceedings; and 5)
        participate in any administrative and judicial actions; and enforce any
        and all ERISA provisions. This also includes bringing civil action to;
        1) enjoin any act or practice which violates any provision of ERISA; 2)
        obtain other appropriate equitable relief; 3) redress any violations of the
        above law; and 4) to enforce any provisions of my healthcare benefit
        plan terms.



                                          - 55 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 61 of 184 PageID: 1205




       I hereby authorize any and all plan administrators or fiduciaries, insurer
       and attorney to release to above designated provider my designated
       authorized representative(s)/Assignee(s) any and all plan documents,
       including but not limited to all Governing Plan Documents, written
       explanations of how level of benefit payments are determined,
       Summary Plan Description, Administrative Service Only (ASO)
       agreements and Certificate for PPACA Grandfathered Health Plan.
       Additionally, I authorize the release of any and all financial disclosures
       as mandated by (SOX), (ERISA), (HIPAA) and any other state and
       federal law(s). This includes but not limited to insurance policy and/or
       settlement information, 835 EDI [Invoice to Plan Sponsor] and 837 EDI
       (ANSI X12 Format), 5500 Form (Plan Annual Return)(Direct or
       Indirect fee’s), upon written request, from the Designated Authorized
       Representative(s) in connection with healthcare services provided by
       above designated provider.

       I hereby consent to any and all causes of action allowed under
       applicable state and federal laws related to my health care benefit plan,
       employee benefit plan, plan administrator, insurance carrier or
       fiduciary in my name, with derivative standing, at provider's expense.
       This includes but is not limited to; 1) pursuing claims, causes of action
       or right against any liable party, insurance company, employee benefit
       plan, health care benefit plan, plan administrators or plan fiduciaries;
       and 2) claim any applicable statutory penalties and fee’s on behalf of
       the plan participant, beneficiary or the plan to the extent of state and
       federal law(s). This assignment is valid for any and all administrative
       and judicial reviews under PPACA (health care reform legislation),
       ERISA, Medicare and applicable federal and state law(s). A photocopy,
       computer generated, or any other reproduction of this signature and
       assignment is to be considered valid, the same as if it was the original.

       138. The AOB for Plaintiff Premier OBGYN states, in pertinent part:

       Assignment of Benefits and Claims

       I hereby assign and transfer to Premier OB/GYN Group, all of my rights,
       titles and benefits payable by my insurance carrier for services
       performed by Premier OB/GYN Group.



                                         - 56 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 62 of 184 PageID: 1206




       I hereby authorize Premier OB/GYN Group to submit a claim to my
       insurance carrier or intermediary for all services or other actions on my
       behalf and/or in my name, including the arbitration/dispute resolution
       process, for any claims against my insurance carrier, PIP carrier, Worker
       compensation carrier, plan administrator, payor, or third party. The
       authorization includes the right to assignment to pursue declaratory
       relief or other legal remedies.

       I authorize Premier OB/GYN Group to appoint an attorney to represent
       me directly for the collection of PIP benefits, Worker compensation
       benefits through the carriers themselves, plan administrator, payor or
       third party. I authorize Premier OB/GYN Group, to obtain an attorney
       to represent me directly in appealing a claim to the State Health Benefits
       Commission for all state plans. I authorize Premier/OBGYN Group, to
       represent me directly in appealing a claim to the appropriate Federal
       Agency for all Federal plans.

       I authorize Premier OB/GYN Group, to appoint an attorney to represent
       me directly for the collection of PIP Benefits, Worker Compensation
       benefits, and all other insurance benefits through the carrier themselves,
       plan administrator, payor or third party. I authorize Premier OB/GYN
       Group to obtain an attorney to represent me directly in appealing a claim
       to the State Health Benefits Commission for all state plans. I authorize
       Premier OB/GYN Group, to represent me directly in appealing a claim
       to the appropriate Federal Agency for all Federal Plans.

       I authorize Premier OB/GYN Group to act on my behalf and report any
       suspected violation of proper claims practices to the proper regulatory
       authorities.

       I direct my insurance carrier, or intermediaries, to issue payment check
       directly to Premier OB/GYN Group. If my insurance company will not
       directly pay Premier OB/GYN Group, I authorize and direct that the
       insurance company sends all checks and copies of Explanation of
       Benefits forms in connection with services of Premier OB/GYN Group,
       to 255 W. Spring Valley Ave. Ste 102 as my agent for delivery of said
       terms and use.

       139. The AOB for Plaintiff Modern Ortho states, in pertinent part:

                                        - 57 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 63 of 184 PageID: 1207




       I hereby assign and convey directly to Modern Orthopaedics of New
       Jersey (MONJ), as my Statutory Derivative Beneficiary commonly
       known as “Designated Authorized Representative” or “Assignee”, all
       medical benefits and/or insurance reimbursements, if any, otherwise
       payable to me for services, treatments, therapies, and/or medications
       rendered or provided by MONJ, regardless of its managed care network
       participation status. I understand that I am financially responsible for
       all charges regardless of my applicable insurance or benefit payments.
       I hereby authorize MONJ to release all medical information necessary
       to process my claims to the fullest extent allowed under the Health
       Insurance Portability Accountability Act (HIPAA).

       140. The AOB for Plaintiff Stephen G. Silver, P.A., states, in pertinent part:

       ASSIGNMENT OF BENEFITS

       I hereby assign, transfer, and set over to my physician(s), sufficient
       monies and or/benefits I may be entitled from government agencies,
       insurance carriers, or others who are financially liable for medical costs
       of the care and treatment rendered to me or my dependent in said
       practice. I understand I am responsible for any services not covered by
       my insurance. I accept responsibility for payment of my account.

       141. The AOB for Plaintiff Atlantic Orthopedics states, in pertinent part:

       I authorize Atlantic Pediatric Orthopedics, P.A. and Dr. Stankovits to furnish
       information concerning my illness and treatment to any insurance company.
       I further assign to the physician all payments the insurance carrier are
       obligated to make on my behalf for medical/surgical services rendered by Dr.
       Stankovits and this office.

       142. The AOB for SurgXcel, states, in pertinent part:

       ASSIGNMENT OF BENEFITS

       I request that payment of authorized Medicare/other insurance company
       benefits be made either to me or on my behalf to SurgXcel, LLC, for any
       services furnished to me by that party who accepts assignment. Regulations
       pertaining to Medicare assignment of benefits apply. I authorize any holder
       of medical or other information about me to release to the Social Security
                                         - 58 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 64 of 184 PageID: 1208




        Administration and Health Care Financing Administration or its
        intermediaries or carrier or other insurance company, any information needed
        for this or related Medicare/other insurance company claim.

        143. Plaintiffs Bergen Surgical and Hackensack Vascular, render the

  majority of their services to patients, including Cigna Subscribers, on an emergent

  basis at Hackensack University Medical Center.          The AOB form used by

  Hackensack University Medical Center, which includes an assignment of Bergen

  Surgical’s and Hackensack Vascular’s insurance rights and benefits, states, in

  pertinent part:

        ASSIGNMENT OF BENEFITS: I authorize my health insurance
        benefits to be paid directly to Hackensack University Medical Center.
        Under the terms of my policy this payment may not exceed the balance
        due for services performed during this period or treatment. I further
        authorize Hackensack University Medical Center to appeal on my
        behalf any denial by my insurance carrier.

        FINANCIAL AGREEMENT: When billed, I agree to make prompt
        payment to Hackensack University Medical Center for all charges
        not paid by my insurance or benefits program, to the fullest extent
        permitted by law. I understand that in addition to my bill from the
        Medical Center, I will receive separate bills from physicians for
        professional services (i.e., anesthesia, emergency services, pathology,
        radiology, etc.). I authorize payment directly to my physicians for
        benefits otherwise payable to me for such services. I understand that
        (i) these separate physician charges may not be covered, in whole or in
        part, by my insurance or benefits program and (ii) that I am financially
        responsible for all Medical center and physician charges not paid by my
        insurance or benefits program. Regardless, I agree that I am financially
        responsible for all Medical Center and physician charges not paid by
        my insurance or benefits program. I understand [that I] should call my
        insurance company or benefits program if I have questions about
        insurance coverage.

                                         - 59 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 65 of 184 PageID: 1209




          144. The AOB for Plaintiff Jersey Integrative states, in pertinent part:

          ASSIGNMENT OF BENEFITS

          I request that payment of authorized insurance benefits be made on my
          behalf to JERSEY INTEGRATIVE HEALTH AND WELLNESS (the
          Practice) for services, supplies or equipment provided to me by the
          Practice.

          I authorize the release of my medical or other information necessary to
          determine these benefits or the benefits payable for the related services
          or equipment to the Practice, my insurance carrier or other medical
          entity. A copy of this authorization will be sent to the insurance
          company or other entity if requested.

          145. The AOB for Plaintiff North Jersey Laparoscopic states, in pertinent

  part:

          This is a binding contract between you (hereinafter “Patient”) and the
          Office of North Jersey Laparoscopic Associates, LLC, pursuant to
          which you agree to be primarily liable for payment of fees to North
          Jersey Laparoscopic Associates, LLC. Regardless of any insurance you
          may carry or which may entitle you to re-imbursement or
          indemnification for charges and bills for services rendered by North
          Jersey Laparoscopic Associates, LLC.

          In consideration of the medical and surgical services already rendered
          to me and/or to be rendered to me by North Jersey Laparoscopic
          Associates, LLC and any of its physicians, all such monetary benefits
          and payments as I am entitled to receive from my medical insurer or
          HMO shall be paid to North Jersey Laparoscopic Associates, LLC for
          the services rendered to Patient.

          I direct my insurer or HMO to make payment directly to North Jersey
          Laparoscopic Associates, LLC, at PO Box 175 Demarest, NJ 07627 and
          that receipt by North Jersey Laparoscopic Associates, LLC of such
          payment shall be as if the payment was made to me directly. This
          document constitutes a Limited Power of Attorney from Patient to
          North Jersey Laparoscopic Associates, LLC, to receive and deposit
                                           - 60 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 66 of 184 PageID: 1210




       such checks on account of sums due and owing to North Jersey
       Laparoscopic Associates, LLC from Patient’s insurance carrier or
       HMO.

       146. The AOB for Plaintiff NJ Bariatric states, in pertinent part:

       Insured Patients:

       Some insurance carriers will only pay for services that they determine
       to be “reasonable and necessary” under their own company guidelines.
       If your insurance carrier determines that a particular service is not
       “reasonable and necessary” under their program standards, they will
       deny payment for that service, diagnosis or treatment. There are other
       reasons for denial of payment, such as exclusion of weight loss
       coverage in your policy, preexisting conditions, and use of a non-
       participating provider. Your insurance company may require referral,
       pre-authorization or pre-determination prior to any treatment. If this is
       required and you have not completed their process, they may deny
       payment.

       If you belong to a managed care insurance plan, you signed a contract
       that does not allow you to see a specialist without prior approval from
       your primary care physician (PCP). If we do not have a referral from
       your PCP’s office prior to your appointment, your visit will not be
       covered by your insurance company and you will be held responsible
       for the payment on that date of service. These are the guidelines set up
       by your insurance company and stated in your insurance policy manual.

       ____ I understand it is my responsibility to obtain a referral from my
       PCP if my insurance plan requires that I do so. I have provided the
       needed referral to NJBI.

       As a courtesy to our patients, we will file an insurance claim for our
       service provided. We can only do this if you have provided us with
       complete and accurate policyholder insurance information and you
       have signed the authorization section on our Patient Information Sheet.

       _____ I understand that all insurance co-payments must be paid when
       checking in with the front desk receptionist.

                                        - 61 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 67 of 184 PageID: 1211




         We require that any balance due from you be received by our office
         within 30 days of service. If payment has not been received by that time,
         we are required to send a “Past Due” letter as a warning. If payment is
         not made within 60 days, we will be required to take further
         “collection” action.

         147. Some of Plaintiff Garden State Bariatrics’s patients have signed AOBs

  stating, in pertinent part:

         LEGAL     DESIGNATION      OF      AUTHORIZED
         REPRESENTATIVE AND POWER OF ATTORNEY,
         ASSIGNMENT OF RIGHTS TO PURSUE ERISA AND OTHER
         LEGAL AND ADMINISTRATIVE CLAIMS ASSOCIATED
         WITH MY HEALTH INSURANCE AND/OR HEALTH
         BENEFIT PLAN (INCLUDING BREACH OF FIDUCIARY
         DUTY)   AND    DESIGNATION    OF   AUTHORIZED
         REPRESENTATIVE AND RELEASE OF MEDICAL AND PLAN
         DOCUMENTS

         In considering the amount of medical expenses to be incurred, I the
         understand have insurance and/or employee health care benefits
         coverage with the above captioned, and hereby assign and convey
         directly to the above named healthcare provider(s), as my designated
         Authorized Representative(s) and Power of Attorney, all medical
         benefits and/or insurance reimbursement, if any, otherwise payable to
         me for services rendered from such provider(s), regardless of such
         provider’s managed care network participation status. I understand and
         agree that I am legally responsible for any and all actual total charges
         authorized by me regardless of any applicable insurance or benefit
         payments. I hereby authorize the above named provider(s) to release
         all medical information necessary to process my claims under HIPAA.
         I hereby authorize any plan administrator or fiduciary, insurer and my
         attorney to release to such provider(s) any and all benefits,
         reimbursement or any applicable remedies. I authorize the use of this
         signature on all my insurance and/or employee health benefits claims
         submissions. I hereby convey to the above named provider(s), to the
         full extent permissible under the law, including but not limited to, any
         ERISA claim for benefits, breach of ERISA fiduciary duty, and ERISA
         claim for statutory penalties for failure to produce documents or
                                          - 62 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 68 of 184 PageID: 1212




         information in accordance with ERISA §502(a)(1)(B), §502(a)(3) and
         §502(c)(1)(B), under any applicable employee group health plan(s),
         insurance policies or public policies, any benefit claim, liability or tort
         claim, chose in action, appropriate equitable relief, surcharge remedy
         or other right I may have to such group health plans, health insurance
         issuers or tortfeasor insurer(s), with respect to any and all medical
         expenses legally incurred as a result of the medical services I received
         from the named provider(s), and to the full extent permissible under the
         law to claim or lien such medical benefits, settlement, insurance
         reimbursement and any applicable remedies including, but not limited
         to, (1) obtaining information about the claim to the same extent as the
         assignor; (2) submitted evidence; (3) making statements about facts or
         law; (4) making any request, or giving, or receiving any notice about
         appeal proceedings; and (5) any administrative and judicial actions by
         such provider(s) to pursue such claim, chose in action or right against
         any liable party or employee group health plan(s), including, if
         necessary, bring suit by such provider(s) against any such liable party
         or employee group health plan in my name with derivative standing but
         at such provider(s) expense. Unless revoked, this assignment is valid
         for all administrative and judicial reviews under PPACA, ERISA,
         Medicare and applicable federal or state laws. A photocopy of this
         assignment is to be considered as valid as the original. I have read and
         fully understand this agreement. Should this assignment be prohibited
         in part or in whole under any anti-assignment provision of my
         policy/plan, please advise and disclose to my providers/Garden State
         Bariatrics in writing such anti-assignment provision within 30 days
         upon receipt of my assignment, otherwise this assignment should be
         reasonable expected to be effective and such anti-assignment is waived.

         148. Other patients of Plaintiff Garden State Bariatrics have signed an AOB

  stating, in pertinent part:

         ASSIGNMENT   OF    INSURANCE    BENEFITS/DIRECT
         PAYMENT/AUTHORIZED REPRESENTATIVE/AGENT

         I HEREBY ASSIGN TO GARDEN STATE BARIATRICS &
         WELLNESS CENTER LLC, ALL OF MY RIGHTS, BENEFITS,
         PRIVILEGES, PROTECTIONS, CLAIMS, CAUSES OF ACTION,
         INTERESTS OR RECOVERY, OF ANY TYPE WHATSOEVER,
                                           - 63 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 69 of 184 PageID: 1213




       RECEIVABLE BY ME, OR ON MY BEHALF, ARISING OUT OF
       ANY POLICY OF INSURANCE, PLAN, TRUST, FUND, OR
       OTHERWISE PROVIDING HEALTH CARE COVERAGE OF ANY
       TYPE TO ME (OR TO ANY OTHER THIRD PARTY
       RESPONSIBLE FOR ME) FOR THE CHARGES RENDERED TO
       ME BY GARDEN STATE BARIATRICS & WELLNESS CENTER
       LLC. THIS INCLUDES, WITHOUT LIMITATION, ANY PRIVATE
       OR GROUP HEALTH/HOSPITALIZATION PLAN, AUTOMOBILE
       LIABILITY, GENERAL LIABILITY, PERSONAL INJURY
       PROTECTION, MEDICAL PAYMENTS, UNINSURED OR
       UNDERINSURED        MOTOR     VEHICLE      BENEFITS,
       SETTLEMENTS/JUDGMENTS/VERDICTS,         SELF-FUNDED
       PLAN, TRUST, WORKERS COMPENSATION, MEWA
       COLLECTIVE, OR ANY OTHER THIRD-PARTY PAYOR
       PROVIDING HEALTH CARE COVERAGE OF ANY TYPE TO ME
       (OR TO ANY OTHER THIRD PARTY RESPONSIBLE FOR ME)
       FOR THE CHARGES RENDERED TO ME BY GARDEN STATE
       BARIATRICS & WELLNESS CENTER LLC ("COVERAGE
       SOURCE"). THIS IS A DIRECT ASSIGNMENT TO GARDEN
       STATE BARIATRICS & WELLNESS CENTER LLC OF ANY
       AND ALL OF MY LEGAL OR EQUITABLE RIGHTS TO
       RECEIVE BENEFITS ARISING OUT OF ANY COVERAGE
       SOURCE. THESE LEGAL RIGHTS AND LEGAL CLAIMS
       INCLUDE, BUT ARE NOT LIMITED TO: (I) MY RIGHTS TO
       APPEAL ANY DENIAL OR UNDERPAYMENT OF BENEFITS ON
       MY BEHALF; (II) MY RIGHTS TO PURSUE LEGAL ACTION
       AGAINST ANY COVERAGE SOURCE FOR UNPAID OR
       UNDERPAID BENEFITS OR FOR VIOLATING ANY
       CONTRACTUAL, STATUTORY, LEGAL OR EQUITABLE
       DUTIES TO ME (INCLUDING, BUT NOT LIMITED TO, ANY
       AND ALL CLAIMS I MAY HAVE FOR UNPAID OR UNDERPAID
       BENEFITS, BREACH OF CONTRACT, BREACH OF THE
       COVENANT OF GOOD FAITH AND FAIR DEALING, BREACH
       OF FIDUCIARY DUTY, DENIAL OF A FULL AND FAIR REVIEW,
       QUANTUM MERUIT, OR UNJUST ENRICHMENT); (III) MY
       RIGHTS TO REQUEST AND OBTAIN INFORMATION,
       INCLUDING ANY AND ALL PLAN DOCUMENTS, FROM ANY
       APPLICABLE COVERAGE SOURCE OR OTHER THIRD-PARTY
       RESPONSIBLE FOR PROVIDING OR ADMINISTERING HEATH
       INSURANCE BENEFITS; AND (IV) MY RIGHTS TO FILE A
                                     - 64 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 70 of 184 PageID: 1214




       COMPLAINT WITH ANY APPLICABLE FEDERAL, STATE, OR
       LOCAL REGULATORY AGENCY AGAINST ANY APPLICABLE
       COVERAGE     SOURCE    OR    OTHER     THIRD-PARTY
       RESPONSIBLE FOR PROVIDING HEALTH INSURANCE
       BENEFITS. I UNDERSTAND THAT THIS ASSIGNMENT OF
       BENEFITS IS IRREVOCABLE. THIS ASSIGNMENT OF
       BENEFITS FULLY AND COMPLETELY ENCOMPASSES ANY
       LEGAL CLAIM I MAY HAVE AGAINST ANY COVERAGE
       SOURCE, INCLUDING, BUT NOT LIMITED TO MY RIGHTS TO
       APPEAL ANY UNDERPAYMENT OR DENIAL OF BENEFITS ON
       MY BEHALF, TO REQUEST AND OBTAIN PLAN DOCUMENTS,
       TO PURSUE LEGAL ACTION AGAINST ANY COVERAGE
       SOURCE, AND/OR TO FILE A COMPLAINT WITH THE NEW
       JERSEY DEPARTMENT OF BANKING AND INSURANCE.

       I AUTHORIZE AND DIRECT PAYMENT BE MADE BY ANY
       AND ALL COVERAGE SOURCE DIRECTLY TO GARDEN
       STATE BARIATRICS & WELLNESS CENTER LLC OF ALL
       BENEFITS, PAYMENTS, MONIES CHECKS, FUNDS, WIRE
       TRANSFERS OR RECOVERY OF ANY KIND WHATSOEVER
       FROM ANY COVERAGE SOURCE. I ALSO AGREE TO ASSIST
       GARDEN STATE BARIATRICS & WELLNESS CENTER LLC IN
       PURSUING PAYMENT FROM ANY COVERAGE SOURCE THIS
       INCLUDES, WITHOUT LIMITATION, SIGNING DOCUMENTS
       REQUESTED OR NEEDED TO PURSUE CLAIMS AND APPEALS,
       GETTING DOCUMENTS FROM COVERAGE SOURCE, OR
       OTHERWISE TO SUPPORT PAYMENT TO GARDEN STATE
       BARIATRICS & WELLNESS CENTER LLC. I ALSO DIRECT AND
       AGREE THAT ANY PAYMENTS OF ANY KIND (E.G., CHECKS,
       FUNDS, PAYMENTS, MONIES, BENEFITS OR RECOVERY FOR
       COVERAGE OF SERVICES BY GARDEN STATE BARIATRICS &
       WELLNESS CENTER LLC, THAT IS SENT DIRECTLY TO ME
       (OR TO ANOTHER THIRD PARTY RESPONSIBLE FOR ME)
       WILL BE SENT AND TURNED OVER IMMEDIATELY BY ME TO
       GARDEN STATE BARIATRICS & WELLNESS CENTER LLC,
       THROUGH WHATEVER MEANS NECESSARY THIS INCLUDES,
       WITHOUT LIMITATION, ME AND IF NEEDED ANY GUARDIAN
       ENDORSING OVER ANY CHECKS AND/OR OTHER
       DOCUMENTS TO GARDEN STATE BARIATRICS & WELLNESS
       CENTER LLC. I ALSO UNDERSTAND THAT IF I FAIL TO TURN
                                     - 65 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 71 of 184 PageID: 1215




        OVER TO GARDEN STATE BARIATRICS & WELLNESS
        CENTER LLC ANY SUCH PAYMENTS SENT DIRECTLY TO ME
        (OR TO ANOTHER THIRD PARTY RESPONSIBLE FOR ME), I
        WILL BE FINANCIALLY RESPONSIBLE TO GARDEN STATE
        BARIATRICS & WELLNESS CENTER LLC, FOR THE AMOUNT
        OF SUCH PAYMENTS, AND I MAY ALSO BE SUBJECT TO
        CIVIL OR CRIMINAL PROSECUTION TO THE FULLEST
        EXTENT PERMITTED BY LAW.

        I HEREBY AUTHORIZE AND DESIGNATE GARDEN STATE
        BARIATRICS & WELLNESS CENTER LLC, AS MY
        AUTHORIZED AGENT AND REPRESENTATIVE TO ACT ON
        MY BEHALF IN ALL MATTERS RELATED TO ALL OF MY
        RIGHTS, BENEFITS, PRIVILEGES, PROTECTIONS, CLAIMS,
        CAUSES OF ACTION, INTERESTS OR RECOVERY ARISING
        OUT OF ANY COVERAGE SOURCE THIS INCLUDES, WITHOUT
        LIMITATION, GARDEN STATE BARIATRICS & WELLNESS
        CENTER LLC, REQUESTING VERIFICATION OF OVERAGE /
        PRE-CERTIFICATION /AUTHORIZATION, FILING PRE-
        SERVICE AND POST-SERVICE CLAIMS AND APPEALS,
        RECEIVING   ALL    INFORMATION,   DOCUMENTATION,
        SUMMARY      PLAN     DESCRIPTIONS,    BARGAINING
        AGREEMENTS, TRUST RULES, GUIDELINES, PROTOCOLS, OR
        OTHER CRITERIA CONSIDERED BY THE COVERAGE
        SOURCE, IN CONNECTION WITH ANY CLAIMS, BENEFIT
        DETERMINATIONS, APPEALS, OR NOTIFICATIONS RELATED
        TO CLAIMS OR APPEALS.

        149. Some patients of Plaintiff Advanced Gynecology (including Patient 1

  identified herein) have signed AOBs that state, in pertinent part:

        I HEREBY ASSIGN TO ADVANCED GYNECOLOGY &
        LAPAROSCOPY OF NORTH JERSEY, P.C., ALL OF MY RIGHTS,
        BENEFITS, PRIVILEGES, PROTECTIONS, CLAIMS, CAUSES OF
        ACTION, INTERESTS OR RECOVERY, OF ANY TYPE
        WHATSOEVER, RECEIVABLE BY ME, OR ON MY BEHALF,
        ARISING OUT OF ANY POLICY OF INSURANCE, PLAN, TRUST,
        FUND, OR OTHERWISE PROVIDING HEALTH CARE
        COVERAGE OF ANY TYPE TO ME (OR TO ANY OTHER THIRD
                                          - 66 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 72 of 184 PageID: 1216




       PARTY RESPONSIBLE FOR ME) FOR THE CHARGES
       RENDERED TO ME BY ADVANCED GYNECOLOGY &
       LAPAROSCOPY OF NORTH JERSEY, P.C.. THIS INCLUDES,
       WITHOUT LIMITATION, ANY PRIVATE OR GROUP
       HEALTH/HOSPITALIZATION        PLAN,    AUTOMOBILE
       LIABILITY, GENERAL LIABILITY, PERSONAL INJURY
       PROTECTION, MEDICAL PAYMENTS, UNINSURED OR
       UNDERINSURED        MOTOR      VEHICLE    BENEFITS,
       SETTLEMENTS/JUDGMENTS/VERDICTS,        SELF-FUNDED
       PLAN, TRUST, WORKERS COMPENSATION, MEWA
       COLLECTIVE, OR ANY OTHER THIRD-PARTY PAYOR
       PROVIDING HEALTH CARE COVERAGE OF ANY TYPE TO ME
       (OR TO ANY OTHER THIRD PARTY RESPONSIBLE FOR ME)
       FOR THE CHARGES RENDERED TO ME BY ADVANCED
       GYNECOLOGY & LAPAROSCOPY OF NORTH JERSEY, P.C.
       ("COVERAGE SOURCE"). THIS IS A DIRECT ASSIGNMENT
       TO ADVANCED GYNECOLOGY & LAPAROSCOPY OF
       NORTH JERSEY, P.C. OF ANY AND ALL OF MY LEGAL OR
       EQUITABLE RIGHTS TO RECEIVE BENEFITS ARISING
       OUT OF ANY COVERAGE SOURCE. THESE LEGAL RIGHTS
       AND LEGAL CLAIMS INCLUDE, BUT ARE NOT LIMITED TO:
       (I) MY RIGHTS TO APPEAL ANY DENIAL OR
       UNDERPAYMENT OF BENEFITS ON MY BEHALF; (II) MY
       RIGHTS TO PURSUE LEGAL ACTION AGAINST ANY
       COVERAGE SOURCE FOR UNPAID OR UNDERPAID BENEFITS
       OR FOR VIOLATING ANY CONTRACTUAL, STATUTORY,
       LEGAL OR EQUITABLE DUTIES TO ME (INCLUDING, BUT
       NOT LIMITED TO, ANY AND ALL CLAIMS I MAY HAVE FOR
       UNPAID OR UNDERPAID BENEFITS, BREACH OF CONTRACT,
       BREACH OF THE COVENANT OF GOOD FAITH AND FAIR
       DEALING, BREACH OF FIDUCIARY DUTY, DENIAL OF A FULL
       AND FAIR REVIEW, QUANTUM MERUIT, OR UNJUST
       ENRICHMENT); (III) MY RIGHTS TO REQUEST AND OBTAIN
       INFORMATION, INCLUDING ANY AND ALL PLAN
       DOCUMENTS, FROM ANY APPLICABLE COVERAGE SOURCE
       OR OTHER THIRD-PARTY RESPONSIBLE FOR PROVIDING OR
       ADMINISTERING HEATH INSURANCE BENEFITS; AND (IV)
       MY RIGHTS TO FILE A COMPLAINT WITH ANY APPLICABLE
       FEDERAL, STATE, OR LOCAL REGULATORY AGENCY
       AGAINST ANY APPLICABLE COVERAGE SOURCE OR OTHER
                                     - 67 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 73 of 184 PageID: 1217




       THIRD-PARTY RESPONSIBLE FOR PROVIDING HEALTH
       INSURANCE BENEFITS. I UNDERSTAND THAT THIS
       ASSIGNMENT OF BENEFITS IS IRREVOCABLE. THIS
       ASSIGNMENT OF BENEFITS FULLY AND COMPLETELY
       ENCOMPASSES ANY LEGAL CLAIM I MAY HAVE AGAINST
       ANY COVERAGE SOURCE, INCLUDING, BUT NOT LIMITED
       TO MY RIGHTS TO APPEAL ANY UNDERPAYMENT OR
       DENIAL OF BENEFITS ON MY BEHALF, TO REQUEST AND
       OBTAIN PLAN DOCUMENTS, TO PURSUE LEGAL ACTION
       AGAINST ANY COVERAGE SOURCE, AND/OR TO FILE A
       COMPLAINT WITH THE NEW JERSEY DEPARTMENT OF
       BANKING AND INSURANCE.

       I AUTHORIZE AND DIRECT PAYMENT BE MADE BY ANY
       AND ALL COVERAGE SOURCE DIRECTLY TO ADVANCED
       GYNECOLOGY & LAPAROSCOPY OF NORTH JERSEY, P.C. OF
       ALL BENEFITS, PAYMENTS, MONIES CHECKS, FUNDS, WIRE
       TRANSFERS OR RECOVERY OF ANY KIND WHATSOEVER
       FROM ANY COVERAGE SOURCE. I ALSO AGREE TO ASSIST
       ADVANCED GYNECOLOGY & LAPAROSCOPY OF NORTH
       JERSEY, P.C. IN PURSUING PAYMENT FROM ANY COVERAGE
       SOURCE THIS INCLUDES, WITHOUT LIMITATION, SIGNING
       DOCUMENTS REQUESTED OR NEEDED TO PURSUE CLAIMS
       AND APPEALS, GETTING DOCUMENTS FROM COVERAGE
       SOURCE, OR OTHERWISE TO SUPPORT PAYMENT TO
       ADVANCED GYNECOLOGY & LAPAROSCOPY OF NORTH
       JERSEY, P.C.. I ALSO DIRECT AND AGREE THAT ANY
       PAYMENTS OF ANY KIND (E.G., CHECKS, FUNDS,
       PAYMENTS, MONIES, BENEFITS OR RECOVERY FOR
       COVERAGE OF SERVICES BY ADVANCED GYNECOLOGY &
       LAPAROSCOPY OF NORTH JERSEY, P.C., THAT IS SENT
       DIRECTLY TO ME (OR TO ANOTHER THIRD PARTY
       RESPONSIBLE FOR ME) WILL BE SENT AND TURNED OVER
       IMMEDIATELY BY ME TO ADVANCED GYNECOLOGY &
       LAPAROSCOPY OF NORTH JERSEY, P.C., THROUGH
       WHATEVER MEANS NECESSARY THIS INCLUDES, WITHOUT
       LIMITATION, ME AND IF NEEDED ANY GUARDIAN
       ENDORSING OVER ANY CHECKS AND/OR OTHER
       DOCUMENTS        TO    ADVANCED    GYNECOLOGY    &
       LAPAROSCOPY OF NORTH JERSEY, P.C.. I ALSO
                                     - 68 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 74 of 184 PageID: 1218




        UNDERSTAND THAT IF I FAIL TO TURN OVER TO
        ADVANCED GYNECOLOGY & LAPAROSCOPY OF NORTH
        JERSEY, P.C. ANY SUCH PAYMENTS SENT DIRECTLY TO ME
        (OR TO ANOTHER THIRD PARTY RESPONSIBLE FOR ME), I
        WILL BE FINANCIALLY RESPONSIBLE TO ADVANCED
        GYNECOLOGY & LAPAROSCOPY OF NORTH JERSEY, P.C.,
        FOR THE AMOUNT OF SUCH PAYMENTS, AND I MAY ALSO
        BE SUBJECT TO CIVIL OR CRIMINAL PROSECUTION TO THE
        FULLEST EXTENT PERMITTED BY LAW.

        I HEREBY AUTHORIZE AND DESIGNATE ADVANCED
        GYNECOLOGY & LAPAROSCOPY OF NORTH JERSEY, P.C., AS
        MY AUTHORIZED AGENT AND REPRESENTATIVE TO ACT
        ON MY BEHALF IN ALL MATTERS RELATED TO ALL OF MY
        RIGHTS, BENEFITS, PRIVILEGES, PROTECTIONS, CLAIMS,
        CAUSES OF ACTION, INTERESTS OR RECOVERY ARISING
        OUT OF ANY COVERAGE SOURCE THIS INCLUDES, WITHOUT
        LIMITATION, ADVANCED GYNECOLOGY & LAPAROSCOPY
        OF NORTH JERSEY, P.C., REQUESTING VERIFICATION OF
        OVERAGE / PRE-CERTIFICATION /AUTHORIZATION, FILING
        PRE-SERVICE AND POST-SERVICE CLAIMS AND APPEALS,
        RECEIVING    ALL   INFORMATION,   DOCUMENTATION,
        SUMMARY       PLAN    DESCRIPTIONS,    BARGAINING
        AGREEMENTS, TRUST RULES, GUIDELINES, PROTOCOLS, OR
        OTHER CRITERIA CONSIDERED BY THE COVERAGE
        SOURCE, IN CONNECTION WITH ANY CLAIMS, BENEFIT
        DETERMINATIONS, APPEALS, OR NOTIFICATIONS RELATED
        TO CLAIMS OR APPEALS.

        150.     Other patients of Plaintiff Advanced Gynecology have signed AOBs

  that state, in pertinent part, that, “I assign all payments for medical services rendered,

  to be made directly to Advanced Gynecology and Laparoscopy of North Jersey.”

        151. Some of the Plaintiffs have also obtained Limited Powers of Attorney

  (“LPOAs”) from the Cigna Subscribers they treat. For example, the AR Surgeons

  LPOA states:
                                            - 69 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 75 of 184 PageID: 1219




        In the event the insurance carrier responsible for making medical
        payments to Aesthetic & Reconstructive Surgeons, LLC and Richard
        Winters MD, Stephanie Cohen for medical services rendered to me
        does not accept my assignment of benefits rights, or my assignment is
        challenged or deemed invalid, I execute this limited/special power of
        attorney and appoint and authorize Provider and his/her/its attorney (or
        other representative) as my agent and attorney in fact, to assert any and
        all of my benefit and non-benefit rights for and on my behalf, including,
        without limitation, to bring any appeal, pre-litigation demand, demand
        for payment, arbitration, lawsuit, independent dispute resolution or
        administrative proceeding, for and on my behalf, in my name against
        any person and/or entity involved in the determination and payment of
        benefits under any insurance policy or benefit plan, I agree that any
        recovery shall be applied to payment due my Provider, and attorney
        fees and costs. To this end, Provider has exclusive settlement authority.

        152. The LPOA for Plaintiff Professional Orthopaedic Associates states, in

  pertinent part:

        In the event this assignment is held invalid for any reason, I hereby
        authorize POA to appoint an attorney of its choice to represent me
        directly against an insurer from which I may collect any and all benefits
        and to bring a claim in a forum of the attorney’s choice. This
        appointment is intended to enable the attorney to collect the bills of
        POA and this appointment does not authorize the selected attorney to
        represent me in any third-party action. Further, this appointment will
        not conflict with any other attorney who currently represents me.

        153. The LPOA for East Coast Aesthetic states, in pertinent part:

        In the event the insurance carrier responsible for making medical
        payments in this matter does not accept assignment, or my assignment
        is challenged or deemed invalid, I execute this limited/special power of
        attorney and appoint and authorize your collection attorney as my agent
        and attorney to collect payment for your medical services directly
        against the carrier in this case, in my name, including filing an
        arbitration demand or lawsuit. I specifically authorize the attorney to
        file directly against that carrier in my name or in your name as a medical
        provider rendering services to me and designate your collection
                                          - 70 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 76 of 184 PageID: 1220




        attorney as my attorney in fact. I further grant limited power of attorney
        to you as my medical provider to receive and collect directly from the
        insurance carrier money due you for services rendered to me in this
        matter, and hereby instruct the insurance carrier to pay you directly any
        monies due for medical services you rendered to me. I authorize you
        and your attorney to receive from my insurer, immediately upon verbal
        request, all information regarding last payment made by said Insurer on
        my claim, including date of payment and balance of benefits remaining.

        154. One Advanced Gynecology patient (Patient 1 identified herein) signed

  a LPOA containing the following language:

        LIMITED POWER OF ATTORNEY

        I IN THE EVENT THAT THE ASSIGNMENT OF ANY CLAIM IS
        PROHIBITED BY ANY APPLICABLE PLAN, I CONFER UPON
        SHAGHAYEGH DENOBLE, 2025 HAMBURG TURNPIKE, SUITE
        C, WAYNE, NEW JERSEY 07470, A POWER OF ATTORNEY TO
        BRING ANY LEGAL CLAIM I MAY HAVE AGAINST ANY
        COVERAGE SOURCE, INCLUDING ANY POLICY OF
        INSURANCE, PLAN, TRUST, FUND OR OTHERWISE,
        INCLUDING, BUT NOT LIMITED TO SHAGHAYEGH
        DENOBLE’S RIGHTS TO APPEAL ANY UNDERPAYMENT OR
        DENIAL OF BENEFITS ON MY BEHALF, TO REQUEST AND
        OBTAIN PLAN DOCUMENTS, AND TO PURSUE LEGAL
        ACTION AGAINST ANY COVERAGE SOURCE, INCLUDING
        BRINGING CLAIMS AGAINST ANY COVERAGE SOURCE FOR
        BREACH OF THE COVENANT OF GOOD FAITH AND FAIR
        DEALING, BREACH OF FIDUCIARY DUTY, DENIAL OF A FULL
        AND FAIR REVIEW, QUANTUM MERUIT, OR UNJUST
        ENRICHMENT. THIS LIMITED POWER OF ATTORNEY DOES
        NOT AUTHORIZE SHAGHEYEGH DENOBLE TO MAKE
        HEALTH CARE DECISIONS FOR ME, BUT THAT I MAY SIGN A
        SEPARATE DOCUMENT THAT AUTHORIZES AN AGENT TO
        MAKE HEALTH CARE DECISIONS FOR ME, IN ACCORDANCE
        WITH N.J.S. 26:2H-53 ET SEQ. OR N.J.S. 26:2H-103, ET SEQ., AS
        APPLICABLE IF I SO CHOOSE. THIS LIMITED POWER OF
        ATTORNEY WAS DRAFTED BY STACEY A. HYMAN,
        COUNSEL AT K&L GATES LLP.
                                          - 71 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 77 of 184 PageID: 1221




            155. As an additional example, the LPOA for Plaintiff Somerset Ortho

  states:

            I, [patient], hereby appoint New Jersey Spine Institute to serve as my
            Agent (“Agent”) and to exercise the powers and discretions set forth
            below:

                  To submit insurance claims to my health insurance carrier,
            benefits plan, PIP carrier, Workers’ Compensation carrier, plan
            administrator, payor, or third party for reimbursement payments for all
            medical services rendered by New Jersey Spine Institute, and to
            exercise any appeals and other rights under my policy or benefits plan
            on my behalf;

                   To file suit and to obtain counsel and enter into legal or other
            actions on my behalf, including arbitration/dispute resolution
            processes, against my health insurance carrier benefits plan PIP carrier
            Workers’ Compensation carrier, plan administrator, payor, or third
            party for any claims relating to reimbursement payments for medical
            services rendered by New Jersey Spine Institute. This authorization
            includes the pursuit of declaratory, equitable, and compensatory relief,
            or other legal remedies;

                  To appoint an attorney to represent me directly for the collection
            of all insurance benefits through the carriers themselves, plan
            administrator payor or third party;

                  To appoint an attorney to represent me directly in appealing a
            claim to the appropriate federal agency for all federal plans;

                  To act on my behalf and report any suspected violations of proper
            claims practices to the proper regulatory authorities.

            156. Cigna has consented to the assignments, or otherwise waived the

  applicability of any anti-assignment clauses that may be in the Cigna Plan

  documents, through an extended course of dealing. Among other things, Cigna not
                                             - 72 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 78 of 184 PageID: 1222




  only remits its grossly inadequate payments directly to Plaintiffs, but forces

  Plaintiffs to pursue Cigna’s internal appeals process, only to frustrate Plaintiffs once

  they are engaged in that process, without citing to any purported anti-assignment

  clauses.

        157. Cigna also forces Plaintiffs to negotiate with third-party Repricing

  Companies for reimbursement amounts that are already due and owing to Plaintiffs

  by sending Plaintiffs EOBs with express directions to negotiate for higher

  reimbursement amounts with Cigna’s Repricing Companies prior to balance billing

  the Cigna Subscribers.      This and other conduct described more fully below

  constitutes Cigna’s waiver of any anti-assignment clause in the Cigna Plan

  documents and consent to its subscribers’ assignments of Plan benefits to the

  Plaintiffs, or at a minimum, constitutes an extended course of dealing that is

  inconsistent with any anti-assignment clauses.

        158. Moreover, this unlawful conduct by Cigna in perpetrating the

  fraudulent schemes—such as forcing negotiations for additional payments already

  due and owing to Plaintiffs under the Cigna Plans—estops Cigna from attempting to

  apply any anti-assignment provisions in the Cigna Plan to the Cigna Claims. Cigna

  cannot have it both ways.

        I.     Cigna Grossly and Unlawfully Underpays Plaintiffs’ Claims.

        159. Since at least 2007, and continuing through the present, Cigna has

                                           - 73 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 79 of 184 PageID: 1223




  underpaid Plaintiffs on at least 7,029 Cigna Claims, seeking reimbursement for

  medically necessary, covered, emergent and elective services rendered to Cigna

  Subscribers within the scope of the out-of-network benefits provided under the

  Cigna Plans.

        160. The Cigna Claims, consist of at 6,753 claims for reimbursement for

  medically necessary, covered, elective services rendered to Cigna Subscribers; and

  276 claims for reimbursement for medically necessary, covered, emergency services

  rendered to Cigna Subscribers.

        161. Plaintiffs’ incurred charges for the Cigna Claims total approximately

  $79,674,346.27.

        162. For out-of-network benefits for elective treatment, Cigna calculates the

  allowed or reimbursable amount to providers based on a provider’s normal, or

  incurred charges, as described more fully below.

        163. For emergency services, the ACA Greatest of Three regulation and

  New Jersey law require Cigna to reimburse Plaintiffs at least at the in-network rate

  at which Cigna would reimburse contracted providers for the same services.

        164. Plaintiffs are therefore entitled to up to the total incurred charges for

  the elective and emergency claims at issue, less Patient Responsibility Amounts not

  waived by Cigna.




                                         - 74 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 80 of 184 PageID: 1224




        165. Moreover, Cigna consistently waives Patient Responsibility Amounts

  on claims for elective and emergency services. These amounts are also due and

  owing to the Plaintiffs under the terms of the applicable Cigna Plans. Through

  Cigna’s actions in waiving the Patient Responsibility Amounts, Cigna has deprived

  Plaintiffs from balance billing the Cigna Subscribers for these amounts.

  Accordingly, Cigna should be responsible to the Plaintiffs for the Patient

  Responsibility Amounts they unilaterally waived.

        166. To date, however, Cigna has paid Plaintiffs a paltry portion of the

  $79,674,346.27 incurred by Plaintiffs for the Cigna Claims.         Cigna has only

  reimbursed Plaintiffs $17,329,900.54, or only 22% of its responsibility. The current

  unpaid balance due to the Plaintiffs by Cigna, therefore, is $62,344,445.73 as of the

  filing of this Amended Complaint, and grows daily.

        J.     Cigna Violates the Terms of the Applicable Plans and the ACA
               Greatest   of    Three   Regulation    Through     Intentional
               Misrepresentations.

        167. Cigna’s general business practice is to treat most claims as if Plaintiffs

  were contracted with Cigna or a Repricing Company to accept deeply discounted

  reimbursement rates. When out-of-network providers, such as Plaintiffs, submit

  claims for reimbursement, generally through an electronic standard form required

  by HIPAA under 45 U.S.C. §164, the Cigna Plans will accept for processing or deny

  each billing code, or Current Procedural Technology (“CPT”) code, billed by the

                                         - 75 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 81 of 184 PageID: 1225




  provider for the services rendered. Cigna calculates its reimbursement rates using

  as a ceiling the total billed charge amount for each CPT code accepted for processing

  on the electronic standard claim form.

        168. After the claims are accepted by the Plans for processing, Cigna’s

  policy and practice is to reimburse providers’ claims at a pre-determined rate as if

  all providers were contracted with either Cigna or a Repricing Company to accept a

  discounted reimbursement rate.

        169. Cigna electronically submits through the wires an electronic EOB.

  Cigna may also send a paper EOB to the provider through the mail. The EOBs

  transmitted to out-of-network providers, like Plaintiffs, state that the claims have

  only been partially paid pursuant to improper coding combinations including group

  numbers, for example, “CO-” or “PR-,” which signify “contractual obligation” or

  “patient responsibility,” and reason codes, for example, “45” which, according to

  the ANSI X12 Standard Transaction Reason Codes, is defined as:

        Charge      exceeds     fee     schedule/maximum      allowable    or
        contracted/legislated fee arrangement. Usage: This adjustment amount
        cannot equal the total service or claim charge amount; and must not
        duplicate provider adjustment amounts (payments and contractual
        reductions) that have resulted from prior payer(s) adjudication. (Use
        only with Group Codes PR or CO depending upon liability).

        170. The CO/PR-45 code combination significantly and improperly limits

  payment to out-of-network providers like Plaintiffs, although they should only be

  applied where there is a contract that limits the total compensation the provider may
                                           - 76 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 82 of 184 PageID: 1226




  receive in exchange for providing treatment to Cigna Subscribers. Group code “PR,”

  in fact, should never be used where a provider contract limits the total compensation

  the provider agrees to accept in exchange for providing treatment to Cigna

  Subscribers. Even where “-45” is an appropriate reason code, this adjustment should

  never be borne by the patient.

        171. Plaintiffs are not within Cigna’s network, however, and have not

  entered into any contract with Cigna or a Repricing Company. Plaintiffs do not have

  contracts to accept a discount with any Repricing Company nor do they accept

  single-claim adjustments greater than 10% to 20% of incurred charges. These

  single-claim adjustments are only agreed upon after extensive negotiations on a

  case-by-case basis.

        172. In addition to the “CO,” “PR,” and “-45” coding combination, which is

  the most prevalent misused combination employed by Cigna to conceal its

  intentional underpayment practice, Cigna also uses other improper coding

  combinations to conceal its intentional underpayment practice by misrepresenting to

  out-of-network providers, such as Plaintiffs, that the underpayments are justified.

        173. It is Cigna’s standard business practice to intentionally misapply these

  coding combinations on its initial Provider EOBs, including those issued to

  Plaintiffs, based on non-existent “contracts” Plaintiffs allegedly have with Cigna or

  Repricing Companies to accept drastically reduced rates. In fact, Plaintiffs are

                                         - 77 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 83 of 184 PageID: 1227




  parties to no such contracts. According to Cigna, such applications “cannot be

  turned off” or modified. The resulting reductions, in many cases over 90% of

  incurred charges for the Cigna Claims, are intentionally improper. Accordingly, the

  Cigna Claims were drastically underpaid.

        174. Cigna’s improper practice of underpaying out-of-network claims based

  on false premises is contrary to the Plans and law.           Significantly, the Cigna

  Subscribers who seek treatment from Plaintiffs pay higher premiums, in many

  instances substantially higher premiums, for the right under the Plans to receive

  medical treatment from the provider of their choice, including from out-of-network

  providers such as the Plaintiffs. Cigna’s improper practices described herein falls

  far below the reasonable expectations of Plaintiffs—expectations that they will be

  paid at the appropriate rate up to Plaintiffs’ normal charges for elective claims, and

  using the Greatest of Three regulation for emergency/urgent care claims, less

  appropriate Patient Responsibility Amounts.

        175. Moreover, the Repricing Companies seek to coerce providers into

  accepting their unreasonably low settlement offers (despite Plaintiffs’ entitlement to

  reimbursement under the Cigna Plan terms), by stating that the only other option for

  providers is to balance bill their patients. Providers will only resort to balance billing

  their Cigna Subscriber patients as a last resort because they confirm, prior to

  performing the medically necessary services to the Cigna Subscriber, that such

                                            - 78 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 84 of 184 PageID: 1228




  services are covered under the Cigna Plans. Plaintiffs cannot even accurately

  determine the appropriate Patient Responsibility Amounts until the appropriate

  amount has been first reimbursed under the Cigna Plans. In addition, in some

  instances, where the OON Act applies, such balance billing is prohibited.

        176. Based on these scenarios, after first knowingly applying a fictitious

  discount to Plaintiffs’ claims as a fraudulent basis for the initial underpayments,

  Cigna then knowingly seeks to extract settlements for slightly higher than the initial

  reimbursed payment amount. These proposed settlements still leave Plaintiffs with

  a large portion of the allowable amount and payable to Plaintiffs under the Cigna

  Plans unpaid. In exchange for these slightly higher reimbursement rates, providers

  are asked to waive their right to seek additional payment or interest, or to balance

  bill the Cigna Subscribers.

        177. Cigna takes advantage of out-of-network providers, including

  Plaintiffs, knowing that they have little choice other than to waste valuable

  administrative resources fighting for payment or to initiate legal action to seek

  enforcement of the Cigna Plan provisions and the law in order to be paid according

  to the Cigna Plans.

        178. Moreover, despite numerous detailed communications with Cigna

  management in which Plaintiffs brought to Cigna’s attention its application of

  improper coding combinations and forced, improper negotiations, Cigna informed

                                          - 79 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 85 of 184 PageID: 1229




  Plaintiffs that Cigna has no compliance department capable of addressing these

  issues and encouraged Plaintiffs to initiate legal action in order to prompt Cigna to

  act.

          179. The Cigna Plans expressly state that Cigna is the Claims Administrator

  and fiduciary with authority and control over interpreting the Cigna Plans and

  determining reimbursement under the Cigna Plans for each of the claims at issue in

  this case. Cigna exercises discretion, authority, control and oversight in determining

  if the Cigna Plan benefits will be paid and the amounts of Plan benefits that will be

  paid.

          180. Cigna’s improper administration of the Cigna Claims resulted in the

  payment of, on average, a mere 22% of the incurred charges for the medical services

  rendered. This is a gross abuse of any discretionary authority that Cigna may be

  granted under any Cigna Plan.

          K.    Cigna Benefits From Its Fiduciary Breaches to Plaintiffs’
                Detriment.

          181. It is Cigna’s general business practice to misrepresent the “contractual

  obligation,” “patient responsibility,” and “45” reason codes, as well as other

  improper coding combinations, in order to benefit itself and lower the

  reimbursement amount paid to Plaintiffs.

          182. Cigna’s misrepresentations have resulted in a breach of its fiduciary

  duty to the Cigna Plans, Cigna Subscribers and to Plaintiffs, as assignees and/or
                                          - 80 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 86 of 184 PageID: 1230




  agents of the Cigna Subscribers. Cigna uses its various schemes to underpay

  Plaintiffs and justify retaining large portions of Cigna Plan trust funds already

  transferred from Cigna Plan bank accounts to Cigna’s bank account.

        183. Upon information and belief, when Cigna accepts the claim CPT codes

  for processing, the full incurred charge amount for each CPT code is drawn from the

  Cigna Plan bank account and moved into a Cigna owned bank account. For out-of-

  network claims, Cigna is required, as the Cigna Plans’ agent, to pay Plaintiffs

  directly from the Cigna Plans’ bank account to the out-of-network providers’ bank

  account. 45 C.F.R. § 164.

        184. Cigna, however, pays only a small portion of this amount to Plaintiff

  providers, embezzling or converting the remaining Cigna Plan funds that are due and

  owing to Plaintiffs under the Cigna Plans, in a Cigna-owned interest bearing bank

  account.

        185. After extremely arduous provider appeals and negotiations with the

  Repricing Companies, Cigna sometimes makes additional payments on claims

  months and years after the initial underpayment. Cigna will reprocess these claims

  as if they are new claims within their system, but Cigna will already be in possession

  of the full dollar amount of the initial claim. The subsequently processed “new”

  claims do not require additional communications between Cigna and the Cigna Plans




                                          - 81 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 87 of 184 PageID: 1231




  because Cigna will not need to remove additional funds from the Cigna Plans’ bank

  accounts to pay these claims.

        186. The ERA data received by Plaintiffs confirms that all payments, both

  initial and subsequent, come from a Cigna owned bank account, rather than the

  Cigna Plans’ own account. In order to make such payments, Cigna must already be

  in possession of the Plan funds.

        187. Cigna wrongfully profits by: embezzling or converting the “savings”

  on ERISA Cigna Plan assets; wrongfully retaining non-ERISA Plan amounts that

  are due and owing to Plaintiffs under the Cigna Plans; embezzling and/or converting

  Cigna ERISA Plans assets improperly retained that are due and owing to Plaintiffs

  under the terms of the Cigna ERISA Plans; earning interest on these amounts; and

  embezzling and/or converting Cigna ERISA Plans assets into cost-containment fees

  calculated as a percentage of savings on the same amount wrongfully retained by

  Cigna. This conduct by Cigna, in turn, directly harms Plaintiffs by improperly

  diverting Cigna Plan assets to Cigna that are due and payable to Plaintiffs.

        188. Cigna also benefits from the “cost containment process” through

  indirect patient steering. Cigna counts on most providers, including Plaintiffs, to not

  appeal for additional reimbursement or to accept the deeply discounted pre-payment

  offers communicated to the providers through Repricing Companies prior to Cigna’s

  initial claims payment. If a provider rejects the pre-payment offer, receives an

                                          - 82 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 88 of 184 PageID: 1232




  underpayment on the processed claim and further rejects subsequent negotiated

  offers from a Repricing Company, they may balance bill the patient (prior to August

  30, 2018, for emergency services) the Patient Responsibility Amount. However, this

  amount now includes the required cost-sharing percentage under the Plan, as well as

  the grossly inflated amount “not covered” by Cigna who shifts responsibility for

  payment to the Cigna Subscriber. This too harms Plaintiffs and their relationships

  with their patients. Because this Patient Responsibility Amount is improperly

  inflated, Cigna’s conduct causes and will continue to cause Plaintiffs’ patients to

  forego out-of-network treatment from providers based on the large and inaccurate

  bill they are now required to pay.

         L.     Plaintiffs Exhaust Available Internal Appeals Remedies.

         189. Available appeals avenues under the Cigna Plans applicable to the

  Cigna Claims have either been exhausted or rendered futile by Cigna’s refusal to

  correctly process appeals according to 29 C.F.R. § 2560.503-1.

         190. Upon information and belief, such Plans generally provide for

  administrative appeal of claim decisions to be processed by Cigna. The Plaintiffs

  routinely file such internal appeals with the result being that Cigna adheres to their

  initial decision.

         191. Plans that are self-funded by the employer or other organization include

  provisions for appealing claims decisions. The self-funded plans typically provide

                                          - 83 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 89 of 184 PageID: 1233




  for internal appeals with Cigna and, where required, an external appeal per the

  summary plan description or to the Department of Labor (ERISA). The Plaintiffs

  have timely requested such internal appeals for the claims under the self-funded

  Plans at issue.

        192. Nearly all of the claims under self-funded Plans for which the Plaintiffs

  have completed the internal appeals with Cigna have resulted in Cigna simply

  affirming its initial decision or making a slightly higher additional payment,

  providing little or no analysis, and leaving the claims still grossly underpaid.

  According to Cigna, most appeals are not even sent to the Cigna appeals department,

  but are instead re-routed as “reconsiderations.” Accordingly, because seeking

  appeals results in little or no adjustment to the initial payment, and because Cigna

  refuses to provide any meaningful response to these appeals, or in many cases,

  simply reaffirms its initial reimbursement without explanation, it would be futile for

  the Plaintiffs to continue to seek internal or external appeals with Cigna for any

  further claims payments.

        193. Like the self-funded Plans, to the extent some of the claims at issue are

  covered by non-ERISA Plans, Plaintiffs have likewise completed the internal

  appeals with Cigna. Cigna, however, simply affirmed its initial decisions or paid

  slightly higher amounts, providing little or no analysis, and leaving the claims still




                                          - 84 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 90 of 184 PageID: 1234




  grossly underpaid. Accordingly, any additional attempts to appeal the Cigna Claims

  would be futile.

        194. Regardless of whether Cigna has conducted or refused to conduct the

  appeal procedures set forth in Cigna’s own documents, Cigna has failed to fully pay

  the Plaintiffs for the healthcare services they have provided to Cigna Subscribers.

  Approximately $62 million remains due and owing to the Plaintiffs by Cigna for the

  services provided to the Cigna Subscribers from approximately December 8, 2007,

  to February 26, 2020. These claims continue to accrue.

        195. Moreover, Cigna has failed to follow the proper notice and appeal

  requirements pursuant to 29 C.F.R. § 2560.503-1(g) that require Cigna to adequately

  explain the basis for its dramatic underpayments to the Plaintiffs. In particular,

  Cigna has issued adverse benefit determinations as defined under 29 C.F.R. §

  2560.503-1(m) for the Cigna Claims and has failed or refused to: (a) provide the

  specific reason or reasons for the denial of claims; (b) provide the specific Plan

  provisions relied upon to support the denials; (c) provide the specific rule, guideline

  or protocol relied upon in making the decision to deny claims; (d) describe any

  additional material or information necessary to perfect a claim, such as the

  appropriate diagnosis/treatment code; and (e) notify the relevant parties that they are

  entitled to have, free of charge, all documents, records and other information relevant

  to the claims for benefits.

                                          - 85 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 91 of 184 PageID: 1235




        196. In addition, in their appeals to Cigna for the Cigna Claims, Plaintiffs

  have requested in vain the following information related to the denials of the Cigna

  Claims: (a) all contracts detailing any and all contractual obligations with Cigna;

  (b) plan documents specifically identifying a “Legislative Fee” schedule; (c) the

  identity of the “Originating Payer” [the Plan]; (d) the “reassociation” and trace

  information from the Plan; (e) plan documents specifically identifying the

  adjustment reason utilized in the EOB; and (f) the Cigna definition and/or

  explanation of all standardized Claim Adjustment Reason Code utilized in its ERA.

  Cigna has refused to provide the above requested information in violation of 29

  U.S.C. § 1133(2), and 29 C.F.R. §§ 2560.503-1(h) and (m)(8).

        197. Exhaustion is therefore deemed futile pursuant to 29 C.F.R. § 2560.503-

  1(l) because Cigna failed to provide a clear basis for its denials and has refused to

  produce the requested documents necessary for Plaintiffs to evaluate the Cigna Claims

  denials. Cigna thus offered no meaningful administrative process for challenging its

  denials of the Cigna Claims.

        198. This action is timely commenced within six years after the Plaintiffs

  were notified by Cigna that it was rejecting or dramatically underpaying Plaintiffs’

  claims for the services provided to Cigna Subscribers, and otherwise within six (6)

  years after each of the Plaintiffs’ claims against Cigna accrued. In addition, to the

  claims herein based on Cigna’s breach of fiduciary duty and related claims are also

                                         - 86 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 92 of 184 PageID: 1236




  timely filed within six (6) years from March 2018, when Plaintiffs first began to

  suspect Cigna’s fraudulent activities and misrepresentations in derogation of its

  fiduciary duties. Kurz v. Phila. Elec. Co., 96 F.3d 1544, 1551 (3d Cir.1996); 29

  U.S.C. § 1113.

  II.   Cigna’s Multiple RICO Violations

        A.     Overview

        199. Even worse than Cigna’s simple refusal to pay Plaintiffs, as required by

  the terms of its Plans and applicable law, are the fraudulent and other unlawful tactics

  that Cigna has used to conduct and participate in the affairs of the Cigna Plans. In

  doing so, Cigna has engaged in multiple violations of RICO, 18 U.S.C. §§ 1961-1968.

        200. Each of the Cigna ERISA Plans and other self-funded plans for which

  Cigna provides ASO services is an enterprise within the meaning of 18 U.S.C. §

  1961(4), in that each has an independent legal existence.

        201. Cigna has also conducted or participated in the affairs of these

  enterprises through a pattern of racketeering activity within the meaning of 18 U.S.C.

  §§ 1961(1) and (5), and conspired to do so. In doing so, Cigna has violated 18 U.S.C.

  §§ 1962(c) and 1962(d).

        202. Moreover, Cigna has invested the proceeds of its racketeering activity

  into one or more enterprises, and conspired to do so. In doing so, Cigna has violated

  18 U.S.C. §§ 1962(a) and 1962(d).


                                           - 87 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 93 of 184 PageID: 1237




        203. This pattern of racketeering activity involves Cigna’s multiple and

  repeated use of the mails and wires in furtherance of at least four distinct but

  interrelated schemes to defraud, in violation of 18 U.S.C. §§ 1341 and 1343.

        204. The pattern of racketeering activity also involves Cigna’s multiple and

  repeated acts of embezzlement and/or conversion of ASO Cigna Plan funds in

  violation of 18 U.S.C. § 664.

        205. Plaintiffs have been injured in their business and property through

  Cigna’s multiple RICO violations and, thus, have standing to bring this action under

  RICO’s civil enforcement provision, 18 U.S.C. § 1964(c).

        B.     The RICO Enterprises

        206. At all relevant times, all of the subject Cigna ERISA Plans have been

  “enterprises,” within the meaning of 18 U.S.C. § 1961(4), as each is an independent

  legal entity distinct from Cigna, and each is an employee welfare benefit plan within

  the meaning of 29 U.S.C. § 1002(1).

        207. The non-ERISA plans for which Cigna acts as third party administrator

  and/or provides ASO services are likewise entities with independent legal existences

  distinct from Cigna and thus are also enterprises within the meaning of 18 U.S.C. §

  1961(4) (as used herein, the Cigna ERISA Plans and the non-ERISA plans for which

  Cigna acts as third party administrator and/or provides ASO services are referred to

  as the “Cigna Plan Enterprises”).

                                         - 88 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 94 of 184 PageID: 1238




        208. At all relevant times, the Cigna Plan Enterprises have been and continue

  to be engaged in activities affecting interstate commerce, including but not limited to,

  providing health insurance coverage benefits through employer self-funded health

  benefit plans of insurance to patients across state lines.

        209. The Cigna Plan Enterprises exist for the legitimate purpose of providing

  the Cigna Subscribers with health insurance coverage for medically necessary

  treatment provided by in-network and out-of-network providers under the terms of the

  Cigna ERISA Plans. However, Cigna conspired to conduct or participate in the

  conduct of the affairs of the Cigna Plan Enterprises through a separate and distinct

  “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

        C.     Cigna’s Pattern of Racketeering Activity

        210. Since at least December 2007, and continuing through the present, Cigna

  has conducted and participated in the conduct of the affairs of the Cigna Plan

  Enterprises, through a pattern of racketeering within the meaning of 18 U.S.C. §

  1961(5), and conspired to do so.

        211. The pattern of racketeering activity includes embezzlement or

  conversion for Cigna’s own use of the Cigna Plan Enterprises assets in violation of 18

  U.S.C. § 664, and multiple acts of mail and wire fraud in violation of 18 U.S.C. §§

  1341 and 1343.




                                            - 89 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 95 of 184 PageID: 1239




        212. Cigna (a) used the mails and wires (b) in the foreseeable furtherance of

  (c) a scheme or artifice to defraud (d) involving material deceptions (e) with the intent

  to deprive Plaintiffs and other similarly situated out-of-network providers of property.

        213. Cigna’s schemes to defraud, predicate acts of mail and wire fraud and

  predicate acts of embezzling or converting the Cigna Plan Enterprises assets in

  furtherance of these schemes to defraud are described in detail in Section II(D) below.

  Cigna’s racketeering acts together have the following features:

                      1.     Relatedness

        214. Cigna’s acts of racketeering are not isolated events. Rather, all are

  related to each other in that they have similar purposes, results, participants, victims,

  methods of commission, and other distinguishing characteristics. All of the acts were

  done for the benefit of Cigna and in furtherance of Cigna’s agenda.

        215. Cigna’s predicate acts of racketeering were and continue to be directed

  at the same overarching goals of harming Plaintiffs financially by deceiving Plaintiffs,

  Plaintiffs’ patient Cigna Subscribers, and the Cigna Plan Enterprises that: (a) based

  on (non-existent) contracts with Cigna or third-party Repricing Companies, Plaintiffs

  accepted deep discounts on their rate of reimbursement for Cigna covered claims; (b)

  based on other improper coding combinations, it was appropriate for Cigna to

  drastically reduce the amount reimbursed to Plaintiffs; (c) based on (non-existent)

  contracts with Repricing Companies, as well as other adjustments made by Cigna

                                           - 90 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 96 of 184 PageID: 1240




  through the use of improper coding combinations, Cigna and the Repricing

  Companies are entitled to cost-containment fees; (d) pursuant to the Cigna issued

  Patient EOB, Cigna Subscriber patients are not required to pay any amounts not

  reimbursed to Plaintiffs or in addition to the incorrectly calculated Patient

  Responsibility Amount; (e) pursuant to the Cigna issued Provider EOB, large portions

  of the Cigna claims submitted for reimbursement are not-covered, and require

  Plaintiffs to negotiate with Cigna’s contracted Repricing Companies for additional

  payment prior to balance billing patients; and (f) Plaintiffs must accept deeply

  discounted reimbursement rates to avoid expending numerous hours of administrative

  resources seeking payment of what is already due and owing to them under the terms

  of the Cigna Plan Enterprise agreements, in exchange for giving up rights to seek

  future payment, interest or to balance bill patients.

        216. Cigna has specifically targeted out-of-network providers, including

  Plaintiffs, in pursuit of its unlawful goals. It sought to punish Plaintiffs for failing to

  contract with Cigna for unreasonably low rates that would not cover Plaintiffs’

  operating costs, by depriving them of money owed to them under the terms of the

  Cigna Plan Enterprise agreements through a mail and wire fraud scheme, the intent of

  which was to divert Cigna Plan Enterprise assets from Plaintiffs to deprive Cigna

  Subscribers economically of their choice. Plaintiffs are the intended and actual

  victims of each separate act of racketeering described herein.

                                            - 91 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 97 of 184 PageID: 1241




        217. Cigna has participated in, authorized, and/or ratified the specific acts of

  mail and wire fraud and embezzlement and conversion alleged herein. It has issued

  false and misleading transmissions and statements over the mails and wires designed

  to mislead Plaintiffs, the Plaintiffs’ Cigna Subscriber patients, and the Cigna Plan

  Enterprises that Cigna has saved the Cigna Plan Enterprises and Cigna Subscribers

  money by obtaining favorable discounts from Plaintiffs. It has also used the mails and

  wires to create the false impression that Cigna pays what it is legally obligated to pay

  out-of-network providers for services rendered to Cigna Subscribers, to the significant

  financial detriment of Plaintiffs.

        218. Cigna and its officers and employees expressly designed and authorized

  the racketeering acts and participated actively in them.

                      2.     Continuity

        219. Cigna’s related racketeering acts have extended from at least January

  2008 to the present.

        220. Cigna’s related predicate acts also involve a continued threat of long-

  term racketeering activity.

        221. Upon information and belief, Cigna’s schemes to defraud have generated

  hundreds of millions of dollars in revenue for itself and the third-party Repricing

  Companies.




                                           - 92 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 98 of 184 PageID: 1242




         222. The related predicate acts therefore involve a continued threat of long-

  term racketeering activity. There is no foreseeable ending point to Cigna’s acts of

  racketeering against Plaintiffs and similarly situated out-of-network providers.

         223. In addition, the predicate acts and offenses described herein are Cigna’s

  regular way of doing business and thereby threaten long-term illegal conduct against

  the public at large.

         D.     Cigna Illegally Profits From the Repeated Use of the Mails and
                Wires, and Embezzlement and Conversion of Cigna Plan
                Enterprise Funds, Through Cigna’s Schemes to Defraud.

         224. Cigna’s schemes to defraud have operated to deceive Plaintiffs, the

  Cigna Subscribers, and/or the Cigna Plan Enterprises into believing, inter alia, that:

  (a) Plaintiffs are in-network and that Plaintiffs’ claims should therefore be processed

  as in-network claims; (b) Plaintiffs’ claims submitted to Cigna for reimbursement

  should be paid at deeply discounted amounts based on contracts with Cigna or

  Repricing Companies that do not actually exist; (c) Cigna provides savings to Cigna

  Subscribers by negotiating discounts with providers, such as Plaintiffs, and as a result,

  the Cigna Subscribers owe little or nothing on an out-of-network provider claim; and

  (d) large portions of the out-of-network provider claims are not covered and that

  Plaintiffs must negotiate with Repricing Companies and accept drastic underpayments

  for amounts due and owing under the terms of the Cigna Plan Enterprise agreements.



                                           - 93 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 99 of 184 PageID: 1243




        225. These schemes to defraud advance Cigna’s overarching goal of

  wrongfully retaining Cigna Plan Enterprise assets, earning profits from these wrongful

  retentions through increased administrative fees and interest, maintaining and

  increasing enrollment in Cigna administered health benefit plans, and patient steering.

  They do so through the fraudulent administration of the Cigna Plan Enterprises,

  knowingly transmitting through the mails and wires, incorrect information to the

  Cigna Plan Enterprises, Cigna Subscribers and Plaintiffs.

        226. Cigna, its officers, and agents, have used the wires and mails to

  effectuate Cigna’s schemes to defraud by transmitting material misrepresentations

  and omissions about the Plaintiffs’ non-existent contractual relationships with Cigna

  and/or Repricing Companies to the Plaintiffs, Cigna Subscribers and Cigna Plan

  Enterprises, to justify the underpayments on the Cigna Claims, the “discounts”

  allegedly accepted by the Plaintiffs and the cost-containment fees “earned” by Cigna

  under its ASO contracts with the individual Cigna Plan Enterprises. The time, place,

  and nature of these misrepresentations are described more fully in Sections II(D)(1)

  through (5), below.

        227. Cigna’s false representations were material in that they were capable of

  influencing the decisions of those to whom the statements were directed in ways

  having an adverse financial impact on the Plaintiffs. At all relevant times, such

  adverse financial impact was not only foreseeable, but was and is the specifically

                                          - 94 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 100 of 184 PageID: 1244




  intended result of Cigna’s fraudulent schemes. Cigna intended and intends for the

  Cigna Plan Enterprises, Cigna Subscribers and out-of-network providers, such as

  Plaintiffs, to act in reliance on Cigna’s material misrepresentations and

  concealments, by accepting that Cigna appropriately reimburses Plaintiffs for the

  medically necessary treatment they provided to the Cigna Subscribers.

        228. In fact, the Cigna Plan Enterprises, Cigna Subscribers and out-of-

  network providers, such as Plaintiffs, have relied on Cigna’s material

  misrepresentations to the Plaintiffs’ detriment, precisely as Cigna intended. Due to

  Cigna’s misrepresentations that Plaintiffs have accepted discounts for their services,

  the Cigna Plan Enterprises incorrectly believe Cigna is saving the Plans money, the

  Cigna Subscribers believe they are saving money, and the Plaintiffs believe they

  must negotiate with a Repricing Company for additional payments despite their

  entitlement to be paid under the terms of the Cigna Plans. Plaintiffs thereby have

  lost money and are forced to expend limited administrative resources negotiating for

  payments to which they are already entitled—a direct and intended result of Cigna’s

  schemes to defraud.

        229. Cigna acted with the specific intent to deceive and for the purpose of

  depriving Plaintiffs of property. Cigna specifically intended to cause Plaintiffs such

  injury.




                                          - 95 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 101 of 184 PageID: 1245




        230. All acts of mail and wire fraud alleged herein were ordered by Cigna

  and performed by persons acting as agents on behalf of Cigna. In fact, Cigna’s name

  is on the various HIPAA standard transactions to the Cigna Plan Enterprises and

  Plaintiffs, as well as on the Patient and Provider EOBs, that have been used in

  furtherance of Cigna’s schemes to defraud.

        231. All acts of embezzlement and/or conversion of the Cigna Plan

  Enterprises assets were ordered by Cigna and performed by persons acting as agents

  on behalf of Cigna.

        232. In fact, Cigna’s ASO agreements with the Cigna Plan Enterprises, sent

  through the mails or wires, assert that Cigna may earn cost-containment fees, which

  it may withdraw directly from the Cigna Plan Enterprise bank account, when an out-

  of-network provider has a contract with either Cigna or one of its Repricing

  Company.

        233. Not only does Cigna fraudulently represent that the Plaintiffs’ Cigna

  Claims underpayments are based on non-existent contracts between Plaintiffs and

  Cigna or one or more Repricing Companies, but the cost-containment fees are

  calculated as a percentage of savings.

        234. Cigna also misrepresents that the Cigna Plan Enterprise must fund the

  Plan bank account for the full value of the claims, cost-containment fees and taxes

  to ensure the Cigna Plan Enterprise is not under-funded. In reality, Cigna underpays

                                           - 96 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 102 of 184 PageID: 1246




  the Cigna Claims from the Cigna Plan Enterprise assets and wrongfully retains and

  earns interest on Cigna Plan Enterprise assets on amounts that are due and owing to

  Plaintiffs under the terms of the Cigna Plan Enterprise Agreements.

        235. Cigna’s acts in furtherance of its schemes to defraud in violation of 18

  U.S.C. §§ 1341 and 1343, and its acts of embezzlement and wrongful conversion of

  the Cigna Plan Enterprise assets in violation of 18 U.S.C. § 664, represent a pattern

  of racketeering activity within the meaning of 18 U.S.C. § 1961(5).

                     1.     Cigna Transfers the Full Claim Amount to Its Own
                            Account and Embezzles and/or Converts Cigna Plan
                            Enterprise     Assets  Based    on    Fraudulent
                            Misrepresentations Made Through the Fictitious
                            Contracting Scheme.

        236. One means that Cigna used to implement its schemes to defraud is its

  common improper use of the “contractual obligation,” “patient responsibility,” and

  “45,” coding combinations.

        237. Cigna is required to follow national standards mandated by HIPAA for

  electronic healthcare transactions (these standards do not apply to paper

  transactions). The ACA added section 1173(g) of the Social Security Act, which

  directs the Secretary of Health and Human Services to adopt a single set of operating

  rules for each such transaction, which shall “reflect the necessary business rules

  affecting health plans and healthcare providers and the manner in which they operate

  pursuant to standards issued under [HIPAA].” 42 U.S.C. § 1320d-2(g).

                                         - 97 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 103 of 184 PageID: 1247




        238. Health and Human Services regulations provide for an administrative

  simplification process through standards, implementation specifications (ASC X12

  Standards for Electronic Data Interchange Technical Report Type 3) and operating

  rules (National Automated Clearing House Association and CAQH Committee on

  Operating Rules for Information Exchange (“CORE”)), which are expressly

  incorporated by reference into the regulations. 45 CFR § 162. The implementation

  specifications required by the regulations ensure uniform application of the

  administrative simplification process.

        239. Operating rules are defined as “the necessary business rules and

  guidelines for the electronic exchange of information that are not defined by a

  standard or its implementation specifications.” See 77 FR 48007; 45 CFR § 162.

  The operating rules set certain requirements for transactions that are governed by

  HIPAA. They specify the information that must be included when conducting

  standard transactions, making it less costly, more efficient and more uniform for

  Providers and Healthcare Plans to use electronic means to handle administrative

  transactions. Id.

        240. For example, because healthcare insurance transactions involve

  electronic payments, certain HIPAA transactions must comply with the uniform

  operating rules for the exchange of Automated Clearing House (“ACH”) electronic

  fund transfer payments among financial institutions that are used in accordance with

                                           - 98 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 104 of 184 PageID: 1248




  Federal Reserve regulations and maintained by the Federal Reserve and the

  Electronic Payments Associations, known as the National Automated Clearing

  House Association or “NACHA.” Id. In addition, the CORE developed operating

  rules for the healthcare industry.

        241. Additionally the “CO-,” “PR-” and “-45” codes are standard CORE

  Claim Adjustment Group Codes (“CAGC”) and a Claim Adjustment Reason Code

  used uniformly throughout the healthcare industry for medical billing. Id.

        242. Cigna’s claims process for out-of-network claims, including the Cigna

  Claims, violates the HIPAA standard transaction rules under 45 C.F.R. § 164.

        243. For example, for each self-funded Cigna Plan Enterprise contracted

  with Cigna through an ASO, the employer agrees to set up a benefit plan bank

  account with a bank designated by Cigna that is established and maintained by the

  employer or in its nominee’s name. According to Cigna’s contract requirements, the

  employer must fund the designated bank account in an amount sufficient to pay the

  Cigna Plan Enterprise benefits, charges, fees per the employer’s and Cigna’s

  contracted arrangement, including cost-containment fees, and any sales or use taxes

  or other charges imposed by any governmental authority. Cigna is also permitted

  by the ASO agreement to draw additional funds from the employer bank account if

  it determines an underpayment requires additional payment under the Cigna Plan

  Enterprise terms.

                                         - 99 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 105 of 184 PageID: 1249




        244. Based on this contracted agency relationship between Cigna and the

  Cigna Plan Enterprise bank accounts, Cigna has access to Cigna Plan Enterprise

  assets and is able, per the ASO agreement, to move the entire value of a claim

  accepted by the Plan for processing, to the Cigna owned account. Cigna then

  transfers a pre-determined reimbursement amount through the wires from their bank

  account to the provider’s bank account through an EFT. The standard transaction

  regulations require that for an out-of-network provider, the financially responsible

  party, or the Cigna Plan Enterprise, must be the originator of the payment. The

  standard transaction data provided by Cigna, however, demonstrates that Cigna

  violates this rule by issuing the ACH payment from the Cigna bank account instead

  of the Cigna Plan Enterprise’s bank account.

        245. Cigna ignores this direct payment requirement and instead fraudulently

  misrepresents, based on post-transfer coding combinations, most commonly

  “contractual obligation,” “patient responsibility” and “-45” CORE combinations,

  that the Plaintiffs agreed to a discount based on (non-existent) contracts with Cigna

  or a Repricing Company. Cigna’s use of improper CORE coding combinations is

  intended as a justification to providers such as Plaintiffs, and to the Cigna Plan

  Enterprises if they later request an audit under the ASO agreement, that the

  drastically underpaid claims were appropriately paid at the legally required amounts.




                                         - 100 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 106 of 184 PageID: 1250




        246. To further complicate the traceability of the transactions, Cigna

  requires out-of-network providers to use clearinghouses to make the ACH payments.

  Every time a payment is filtered through an ACH payment, its transaction number

  changes. Accordingly, providers are unable to verify that the proper amount has

  been paid to them by tying the amount approved by the Cigna Plan Enterprise and

  deducted from the Cigna Plan Enterprise bank account by Cigna to the

  reimbursement amount on the ERA.

        247. Through fraudulent use of the CORE coding combinations, along with

  the ASO agreement cost-containment process application requirements discussed

  more fully below, Cigna communicates a fraudulent message to the Cigna Plan

  Enterprises, Cigna Subscribers and Plaintiffs, through the mails and wires, allowing

  Cigna to embezzle or convert Cigna Plan Enterprise assets that should have been

  paid to the out-of-network provider under the terms of the Cigna Plan Enterprise

  agreements, and cost-containment fees improperly “earned” based on Cigna’s

  fraudulent misrepresentations.

        248. The Cigna Plan Enterprises’ form ASO language provides that a Plan

  may audit, at its own cost, a mere two-hundred and twenty-five (225) claims from

  the past two years not previously audited every year if the employer has over 5,000

  employees or every two years otherwise. The form ASO only permits claims

  adjustments to be made for those 225 audited claims. Through limiting the Cigna

                                        - 101 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 107 of 184 PageID: 1251




  Plan Enterprises’ rights in the Cigna-drafted ASO agreements, Cigna minimizes the

  likelihood that a Cigna Plan Enterprise audit would reveal Cigna’s large-scale

  payment scheme. Moreover, Cigna is fully aware that employers very rarely invoke

  the audit provision in their ASO agreements.

        249. By this conduct, Cigna knowingly disseminated “information” through

  the mails and wires to the Cigna Plan Enterprises that was false and/or misleading,

  and calculated to harm Plaintiffs.

                        2.    Cigna Conspires With Repricing Companies for
                              Improper Cost-Containment Fees Through the
                              Repricing Reduction Scheme.

        250. Through the Repricing Reduction Scheme, Cigna conspires with

  Repricing Companies to pay itself, from embezzled and/or converted Cigna Plan

  Enterprise assets, extra “cost-containment fees” as a benefit from misapplication of

  the “contractual obligation,” “patients responsibility” and “45” CORE coding

  combinations for processing claims submitted by Plaintiffs as subject to a (non-

  existent) contract.

        251. Upon information and belief, Cigna’s cost-containment process

  generally works as follows:

               a.       A health care provider may enter into an out-of-network contract

  with a third party Repricing Company, whereby the provider agrees to have its billed

  charge reduced in accordance with a specified contract rate or schedule. Under the

                                           - 102 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 108 of 184 PageID: 1252




  contract, the provider accepts payment of this reduced claim (including the patient’s

  cost-share obligation) as payment in full. Notably, Plaintiffs do not have contracts

  with any Repricing Companies.

               b.    Upon information and belief, Cigna’s ASO agreements with

  ASO Cigna Plan Enterprises, which agreements are drafted by Cigna, state that

  Cigna “may apply discounts available under available third-party contracts or

  through negotiation of the billed [incurred] charges.” In these instances, Cigna will

  apply those discounted rates to the provider’s billed charge, calling it the “allowed

  amount” of the claim, notwithstanding that the “allowed amount” resulting from

  these third-party contracts is typically well below the allowed amounts payable

  under the Plans.

               c.    Upon information and belief, Cigna’s cost-containment fee is

  approximately 29% to 35% “of net savings,” which is the difference between the

  claim priced under the alleged third-party Repricing Company contract and the

  provider’s billed charge. Cigna is permitted under the ASO agreement with the

  Cigna Plan Enterprises to pay itself these “cost-containment fees” directly from the

  Cigna Plan Enterprise bank accounts.

               d.    Upon information and belief, Cigna pays 7% to 11% of the 29%

  to 35% cost-containment fees to their contracted Repricing Companies for their

  services. The cost-containment fees paid to Cigna and the Repricing Companies are

                                         - 103 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 109 of 184 PageID: 1253




  calculated on the basis of a percentage of savings, which provides an incentive for

  Cigna and the Repricing Companies to conspire to pay Plaintiffs the least amount on

  a claim to maximize their profits.

        252. Upon information and belief, Cigna pays itself and the Repricing

  Companies cost-containment fees irrespective of whether the cost-containment

  process actually saves the specific Plan any money. Indeed, it collects this fee even

  when the cost-containment process ends up costing a Cigna Plan Enterprise more

  than what the plan terms would provide. As Cigna brazenly admits in its form ASOs

  with the Cigna Plan Enterprises, “applying cost-containment discounts may result in

  higher payments than if the MRC is applied.”

        253. Cigna nonetheless seeks to justify this arrangement by claiming in the

  ASO that, “whereas application of MRC may result in the patient being balance

  billed for the entire unreimbursed amount, applying these discounts avoids balance

  billing and substantially reduces the patient’s out-of-pocket cost.”

        254. In reality, however, this statement is correct only when a provider has

  actually contracted with a Repricing Company to accept an agreed upon discount

  and agreed to forego balance billing the patients. Where providers such as Plaintiffs

  do not have such contracts, however, the cost-containment process serves solely as

  a vehicle for Cigna to improperly earn additional profits at Plaintiffs’ expense.




                                         - 104 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 110 of 184 PageID: 1254




        255. For example, Cigna’s cost-containment fee is calculated at the time the

  claim is initially processed. When the cumulative amount the provider is reimbursed

  on such a claim exceeds the total value of the claim less the initial cost-containment

  fee, then the Cigna Plan Enterprise actually loses money through Cigna’s cost-

  containment process. This is so even where, as is most often the case, Plaintiffs are

  paid less than the Cigna Plan requires.

        256. The following hypothetical example further demonstrates how Cigna

  misleads the Cigna Plan Enterprises into believing they are saving money through

  Cigna’s cost-containment process. A provider submits a claim for $100 and Cigna

  processes the claim and initially reimburses $10. Cigna’s fee is based on 30% of

  savings, so Cigna earns a $30 fee (30% x $90). The provider contacts Cigna or its

  Repricing Company for additional payment through the negotiation process and

  demonstrates that the cost-containment process was improperly applied to the claim.

  Through multiple negotiations, Cigna reprocesses the claim and pays $100 or 100%

  of the claim. The Cigna Plan Enterprise has now paid $30 to Cigna as a cost-

  containment fee even though the Cigna Plan Enterprises realized $0 in savings.

  Therefore, Cigna has used the cost-containment process to convert or embezzle $30

  from Cigna Plan Enterprise assets.

        257. Notably, Cigna can only properly invoke the cost-containment process,

  and the significant fee that it entails, where Cigna possesses a benefits claim that is

                                            - 105 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 111 of 184 PageID: 1255




  subject to an existing contract with a Repricing Company. Cigna has admitted that

  it sends all out-of-network claims to a Repricing Company, who adjust every out-

  of-network claim based on there being a contract, whether or not a contract actually

  exists, or other improper coding combination. Cigna uses these adjustments to

  fraudulently communicate to the Cigna Plan Enterprises that it saved the Plan and

  its beneficiaries money through discounts that also reduce Patient Responsibility

  Amounts.

        258. Cigna has applied its “cost-containment” process to the Cigna

  Plaintiffs’ claims. Despite Plaintiffs having no contracts with third-party Repricing

  Companies, Cigna has applied a predetermined “contract rate” based on non-existent

  third party Repricing Company contracts, regardless of whether the governing terms

  of the applicable Cigna Plan Enterprise agreement would dictate a different allowed

  amount.

                     3.     Cigna Misrepresents the Improper Adjustments on
                            EOBs Through the Mails and/or Wires Through the
                            Contradictory EOB Scheme.

        259. Once a claim is processed, Cigna will transmit to the provider, through

  the wires, an ERA which must contain certain information that complies with the

  standard transaction rules. The provider may also receive or request a paper EOB

  through the mails, which must match the information on the ERA. Cigna, however,



                                         - 106 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 112 of 184 PageID: 1256




  is not required to comply with any standard rules regarding Patient EOBs, which are

  sent by Cigna through the mails and/or wires.

        260. Based on Cigna’s use of the “contractual obligation” or “patient

  responsibility” adjustments, the Provider EOB represents that the adjusted amount,

  which Cigna wrongfully retains all or in part, is the “[a]mount not covered.” Cigna

  misleads the provider into believing that the Provider EOB contains the same

  information that is sent to the patient. Thus, the description of “amount not covered”

  included on the Provider EOB states:

        This is the portion of your bill that’s not covered by your plan. You
        may or may not need to pay this amount. See the Notes section on the
        following pages for more information. The total amount of what is not
        allowed and/or is not covered is $[ ] of which you owe $[ ].

        261. Cigna will also send the patient beneficiary a paper EOB. On the

  Patient EOB, however, Cigna designates the exact amount classified as “not

  covered” on the Provider EOB as a “Discount” to conceal its intentional practice of

  underpaying claims from both the Provider and Patient. Cigna describes this

  “Discount” as “CIGNA negotiates discounts with healthcare professionals and

  facilities to help you save money” to intentionally mislead the patient to believe that

  their provider, including Plaintiffs, agreed to the represented “Discount.”

        262. As further evidence that Cigna processes all out-of-network claims as

  in-network, the Cigna Patient EOB Glossary defines “Discount” as:


                                          - 107 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 113 of 184 PageID: 1257




        The amount you save by using a health care professional or facility (doctor,
        hospital, etc.) that belongs to a Cigna network. Cigna negotiates lower rates
        with its in-network doctors, hospitals and other facilities to help you save
        money.

     263.      The Cigna Patient EOB will state what the patient owes, which includes

  any amounts that are justifiably not covered under the Cigna Enterprise Plans, i.e.,

  denied CPT codes, and any Patient Responsibility Amounts owed by the patient.

     264.      Representatives of Cigna have admitted to Plaintiffs’ representatives

  that the use of “Discount” to describe the amount adjusted by Cigna on the Patient

  EOB is a misrepresentation of the “amount not covered.” But Cigna is unable to

  explain the discrepancy between the terms on the Patient and Provider EOBs or why

  the Provider EOBs contain no “discount.” Instead, Cigna maintains that there is no

  variance in the forms or terms of all Cigna Patient EOBs, whether for in-network or

  out-of-network processed claims.

     265.      In fact, Cigna’s representatives have acknowledged that Cigna

  intentionally misrepresents to out-of-network Cigna Subscribers that they have

  received a “discount.” According to Cigna, this term is appropriate for identification

  of the adjusted amount on an in-network provider claim, but for the out-of-network

  claims Patient EOBs, the “discount isn’t really a discount.”

        266. Finally, the Cigna Patient EOB includes a “You saved” section, which

  represents how much the patient purportedly “saved” through the “Discount” and

  what the plan paid.
                                         - 108 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 114 of 184 PageID: 1258




        267. Because the provider receives completely different information on the

  Provider EOB, the provider has no idea that Cigna has unilaterally issued an

  improper “Discount” to the Cigna Subscriber based on misrepresentations regarding

  a non-existent contract. The provider is only made aware that Cigna incorrectly told

  their patient that the provider agreed to Discount its charges if the patient calls the

  provider, which rarely if ever occurs.

        268. Cigna avoids this confrontation, however, by instructing the provider

  on the initial Provider EOB to not balance bill the patient and to instead contact the

  Repricing Company to negotiate additional payment.

        269. Moreover, in few instances where Cigna does not use the “45” reason

  code, Cigna will instead use other improper coding combinations, despite the initial

  acceptance of the full amount of the CPT code for processing by the Cigna Plan

  Enterprises, to justify its underpayments. Cigna also follows the Contradictory EOB

  Scheme for these claims in order to embezzle and convert Cigna Plan Enterprise

  assets and to force negotiations between providers and the Repricing Companies.

        270. Since Cigna initially accepts the CPT codes for the Cigna Claims for

  processing at full value, persistent negotiations for additional payment can result in

  payments to providers of close to or the actual full value of the accepted CPT code(s)

  for a claim, less Patient Responsibility Amounts. Cigna will then reprocess the claim

  as a new claim and issue new EOBs. The result is an increase in the patient’s

                                           - 109 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 115 of 184 PageID: 1259




  responsibility over what should have been calculated as the patient’s cost-sharing

  requirement had the claim not been improperly processed in the first place.

        271. However, in most cases -- including for the claims listed on Exhibits A

  and B -- Cigna misrepresentations allow it to avoid paying Plaintiffs the amounts

  due them under the Cigna Plans, while retaining those funds for itself.

        272. Cigna’s tactics also allow it to hide that it wrongfully retains Cigna Plan

  Enterprise assets in an interest-earning bank account while steering patients to

  Cigna’s in-network providers and away from out-of-network providers they might

  otherwise have preferred.      The Cigna Plan Subscribers, according to Cigna’s

  scheme, often receive increasing cost-share amounts each time a claim is adjusted

  and reprocessed to pay closer to what should have been initially paid, or will receive

  large balance bills on amounts the provider allegedly agreed to discount.

        273. Cigna uses this fraudulent communications scheme knowing that

  providers frequently accept the initial underpayment rather than persist with appeals

  to get the payments to which they are entitled, or balance bill the patient. Cigna fails

  to provide the coverage for which the Cigna Subscribers pay large premiums and

  instead further punishes the Cigna Subscribers by communicating to providers that

  if they do not accept Cigna’s unreasonable reimbursement rates that their only option

  is to balance bill the patients for large unpaid claims balances.




                                          - 110 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 116 of 184 PageID: 1260




        274. For example, Plaintiff Advanced Gynecology submitted an electronic

  claim for reimbursement for medically necessary services provided to Patient 1.

  (See Exhibit H). Prior to providing treatment to Patient 1 on June 7, 2018, Advanced

  Gynecology obtained confirmation that the treatment was covered under the terms

  of Patient 1’s Cigna Plan Enterprise agreement. (Id. at 1 to 15). After Advanced

  Gynecology submitted the timely claim on June 11, 2018, the full amount of the

  incurred charges, $18,647, was accepted by the Cigna Plan Enterprise for payment

  on June 12, 2018. (Id. at 16 to 17). On July 11, 2018, Cigna’s contracted Repricing

  Company, MultiPlan, Inc. (“MultiPlan”) mailed Advanced Gynecology a pre-

  payment offer to reimburse $3,000 or 16% of the incurred charges. Advanced

  Gynecology, which was not contracted with MultiPlan, rejected MultiPlan’s offer.

  (Id. at 18-19).

        275. On July 20, 2018, Cigna processed the claim for Patient 1 and sent

  Advanced Gynecology, through the mail and wires, a Provider EOB wherein Cigna

  determined the covered balance owed to Advanced Gynecology at $595.98, or 3%

  of the incurred charges (60% of the “covered balance” of $993.30 after Patient 1’s

  deductible was removed from the “allowed amount” of $1,731.08). (Id. at 20 to 21).

  This amount was nearly 80% less than the initial drastically inappropriate $3,000

  offer from MultiPlan, which demonstrates that Cigna was willing to pay $3,000 from

  the outset, but when Advanced Gynecology refused to accept the drastic

                                        - 111 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 117 of 184 PageID: 1261




  underpayment offered by MultiPlan and to waive its rights to seek the actual amount

  it was entitled to under the terms of the Cigna Plan Enterprise agreement for the

  medically necessary services it provided to Patient 1, Cigna arbitrarily calculated the

  $1,731.08 “allowed amount” and paid Advanced Gynecology even less. (Id.).

        276. Patient 1’s Provider EOB adjusted $16,915.92 using the “contractual

  obligation” and “45” CORE reason codes and represented to the provider that this

  amount exceeded the (non-existent) contracted rate. (Id.). Notably, the Provider

  EOB for Patient 1 states that: “PATIENT IS NOT LIABLE IF YOU ACCEPT THE

  ERS ALLOWABLE AMOUNT. CONTACT ZELIS AT 888.346.8488 BEFORE

  BILLING THE PATIENT.” (Id.) Zelis is one of the Repricing Companies and co-

  conspirators contracted with Cigna to extract contract negotiations from out-of-

  network providers to accept drastic underpayments and waive any further rights to

  seek additional payment.

        277. Patient 1’s Cigna Patient EOB, sent by Cigna through the mails or wire,

  tells a different story. Patient 1’s Cigna Patient EOB states that of the $18,647.00,

  Patient 1 “saved” $16,915.92 through a “Discount,” as described and defined above.

  (Id. at 22 to 27). This same EOB also states that Patient 1 “saved” 93% on this claim,

  including the discount. (Id.).




                                          - 112 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 118 of 184 PageID: 1262




                      4.     Cigna Conspires with Repricing Companies to
                             Accomplish its Goals Through the Forced Negotiations
                             Scheme.

        278. Cigna also communicates to the Plaintiffs, through the “contractual

  obligation,” “patients responsibility” and “45” CORE reason codes transmitted

  through the wires and/or mails, that the drastically underpaid claims are justified

  based on Plaintiffs’ existing contracts with a Repricing Company that permits a

  standing discounted reimbursement rate or that Plaintiffs negotiated an agreed upon

  discount with a Repricing Company. Plaintiffs do not have contracts with any the

  Repricing Companies and do not accept the extremely low settlement offers on their

  Cigna claims.

        279. Cigna conspires with these Repricing Companies, through the Forced

  Negotiations Scheme, to extract improper discounts from out-of-network providers,

  including Plaintiffs, through intimidating and coercive settlement negotiations. Out-

  of-network providers are instructed on the Provider EOB sent by Cigna through the

  mails and/or wires to not balance bill their patients prior to contacting the Repricing

  Company, who Cigna fraudulently represents through the “CO-45” or “PR-45”

  codes on the EOBs, negotiated the discount on the provider claim. (See, for example,

  the Provider EOB for Patient 1 at Ex. H at 20). Plaintiff providers will typically first

  exhaust internal appeals with Cigna before contacting the Repricing Company. The

  initial determination is generally upheld or Cigna may pay slightly more on the

                                          - 113 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 119 of 184 PageID: 1263




  claim, which still results in a drastic underpayment. Once internal appeals are

  exhausted, Plaintiffs will obtain from Cigna the specific Repricing Company who

  allegedly negotiated each Cigna Claim if not listed on the Provider EOB.

        280. When a Plaintiff or its representative contacts the Repricing Company,

  after pressing the Repricing Company for proof of an agreement between the

  Repricing Company and the Plaintiff, the Repricing Company confirms that there is

  no such contract or negotiation on file between the Plaintiff and Repricing Company

  related to the specific Cigna Claim at issue. If the Plaintiff then demands higher

  payment, the Repricing Company will send a settlement offer and terms agreement

  through the mails and/or wires, starting with only a small addition to what the

  provider was initially paid, which explains several “benefits” to accepting the offer

  while requiring that the Plaintiff agree to not balance bill the Cigna Subscriber for

  any difference in reimbursement beyond the Cigna Subscriber’s cost-sharing

  requirement.

        281. The Repricing Companies confirm that, at the outset, Cigna sends every

  out-of-network claim to a Repricing Company for cost containment review,

  irrespective of whether an actual contract between an out-of-network provider and

  Cigna or a Repricing Company exists. The Repricing Company determines the

  amount Cigna initially pays on the claim, and Cigna then adopts the Repricing

  Company’s suggested reimbursement amount—which is drastically below the

                                         - 114 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 120 of 184 PageID: 1264




  required reimbursement rate under the terms of the Cigna Plan Enterprise agreement,

  and initially processes the claim at that amount.

        282. Cigna and its contracted Repricing Companies have applied the above

  scheme to the Cigna Claims.        The Repricing Companies admit that Cigna’s

  processing system is set up to automatically send all out-of-network claims to the

  Repricing Company and cannot be shut off, despite numerous calls from Plaintiffs

  explaining that Plaintiffs have not agreed to accepting a discount of greater than 10%

  or 20%, and that they only agree to such a discount after being contacted to negotiate

  on a claim-by-claim basis. Despite Plaintiffs’ requests, all of the Cigna Claims were

  drastically underpaid, with either Cigna or its Repricing Company, reducing

  Plaintiffs’ incurred charges through improper adjustments by, on average, 78%.

  Over half of the 7,029 claims were improperly reimbursed at 20% or less of the

  Plaintiffs’ incurred charges.

        283. While some providers, including Plaintiffs, persist in their efforts to

  gain reimbursement of the amount due and owing to them under terms of the Cigna

  Plan Enterprise agreements for the services provided to Cigna Subscribers for some

  claims, each such “negotiation” requires many hours of calls to Cigna and the

  Repricing Companies, as well as back-and-forth written negotiations. Plaintiffs do

  not have the administrative resources or capacity needed to fight all the

  underpayments on the large number of claims submitted to Cigna for reimbursement.

                                         - 115 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 121 of 184 PageID: 1265




  Unfortunately, but consistent with its scheme, Cigna wins this war of attrition far

  more often than not.

        284. As an illustration of this scheme, the Provider EOB for Patient 1

  described above, instructed the Plaintiff provider to not balance bill the patient

  before contacting Repricing Company Zelis.        (See Ex. H at 21).      Advanced

  Gynecology appealed the claim for Patient 1 seven times, each time explaining to

  Cigna that the reason codes were improperly used to reduce the reimbursement

  amount. Advanced Gynecology explained that they are an out-of-network provider

  that is not contracted with Cigna or a Repricing Company and had not agreed to

  enter into any negotiation to accept a discounted reimbursement rate.

        285. After seven appeals and numerous calls to Cigna, Advanced

  Gynecology finally spoke with a representative at Zelis who confirmed nearly four

  months after the claim was initially processed that Zelis had no contract or

  negotiation on file for Patient 1’s claim.

        286. Zelis then sent through the mail its first letter settlement offer, titled

  “MAXIMUM OFFER ALLOWED”. (Ex. H at 28 to 29). This offer stated:

        Zelis, specializes in developing strong relationships with providers
        nationwide. This is especially vital in the unpredictable changes in the
        healthcare industry. Although we do not pay claims, we do compare
        out-of-network billed services to usual, customary, and reasonable
        charges, managed care allowable fee schedules and Medicare
        reimbursement.


                                          - 116 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 122 of 184 PageID: 1266




           This case has been referred to me. I would like to expedite the normal
           process by reaching a satisfactory agreement in advance of provision of
           services. The advantages of reaching such an agreement are: 1) The
           claim will not be subject to further bill review and to include late
           charges. 2) Payment processing will receive top priority. 3) You will
           not have to spend valuable time fielding calls concerning claim
           status. 4) Patient’s responsibility will be reduced, when applicable.
           5) This employer may be encouraged to refer additional members
           to your office when future needs arise ….

  (Id.) (emphasis added).

           287. The Offer also included a form “Terms” sheet which included a

  “Proposed Payment Amount” of $3,367.39 for Patient 1’s claim. (Id.). The Terms

  sheet also included the following statement:

           This is a One-time Agreement only for the patient and date(s) of service
           indicated above. Payment from the Payor will be subject to any benefit
           plan terms such as deductibles, co-insurance, co-pays and exclusions
           per the plan guidelines. Provider agrees not to balance bill the Payor,
           administrator and/or patient for the difference between the Total Billed
           Amount and the Proposed Payment Amount in accordance with the
           terms of this Agreement. Any interest or penalties relating to the claims
           processed by the Payor will be waived by the Provider. The proposed
           payment amount may be reduced by prior payments already made on
           this claim. Zelis is not financially responsible and/or liable for any
           payments to the Provider. This agreement does not constitute, nor
           should it be construed as, a guaranty of payment by the Payor.

  (Id.).

           288. The example Offer and Terms sheet for Patient 1 is representative of

  those generally mailed to out-of-network providers by Cigna and its Repricing

  Company to facilitate their scheme to extract unreasonably low reimbursement rates

  from Plaintiffs. Cigna ignores the terms of the Cigna Plan Enterprise agreements
                                            - 117 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 123 of 184 PageID: 1267




  and legal requirements for prompt/reasonable payment, purposefully underpaying

  out-of-network providers and intentionally delaying the claims adjudication process

  in hope that providers will simply give up and accept Cigna’s or the Repricing

  Company’s offers in order to get some reimbursement and extricate themselves from

  the endless “appeals” process. .

        289. The Offer and Terms sheet demonstrate that out-of-network providers

  like Plaintiffs are given the option of accepting a drastic underpayment while

  waiving their rights to interest on delayed payments and to balance bill the patient,

  or choose what’s behind Door #2: Cigna will 1) subject an out-of-network bill to

  further review and delay, 2) assign the out-of-network claim a lower priority for

  processing, 3) purposefully frustrate the appeals and adjudication process requiring

  providers to expend substantial administrative resources wasting endless hours filing

  appeals and fielding calls with Cigna and its Repricing Companies, 4) declare large

  amounts of the claim “not covered,” forcing a provider to balance bill its patient and

  5) engage in patient steering by encouraging employers to not refer additional Cigna

  Subscribers to that out-of-network provider.

        290. If the Plaintiff provider persists and does not accept the initial offer, the

  dance continues for numerous rounds. When the provider either accepts or refuses a

  settlement offer, the claim is then sent back to Cigna for reprocessing. Cigna often

  reissues new Provider and Patient EOBs through the mails and/or wires. This

                                          - 118 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 124 of 184 PageID: 1268




  process can be repeated several times before the Plaintiff provider is (or is not)

  reimbursed the appropriate amount. In the relatively few instances in which a

  Plaintiff does not give up, it can sometimes negotiate payments upwards of 60%,

  70%, or even 100% of incurred charges.

        291. Cigna and the Repricing Companies consider the actual required

  reimbursement amount under the Cigna Plans largely irrelevant for negotiation

  purposes. In many cases, the Repricing Companies have even admitted to Plaintiffs’

  representatives that their ceiling for negotiations, as instructed by Cigna, is 100% of

  the amount of the claim CPT codes (which is inclusive of the Cigna Subscribers’

  deductible and co-insurance requirement amounts), initially accepted for processing.

  Cigna, however, instructs the Repricing Company on the maximum amount it may

  offer during negotiations, which often starts at slightly above 10% of incurred

  charges initially paid by Cigna.

        292. The example of Patient 1 further demonstrates Cigna’s conspiracy with

  Repricing Companies to intentionally underpay out-of-network providers. Cigna

  authorized MultiPlan to settle Patient 1’s claim for $3,000. (See Ex. H at 19 to 20).

  When Advanced Gynecology rejected this offer, however, Cigna reimbursed even

  less than $3,000 and substantiated the underpayment with fraudulent

  misrepresentations. (See id. at 21 to 22). Only after Advanced Gynecology entered

  into negotiations with Zelis, as Cigna’s agent, after four months of unsuccessful

                                          - 119 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 125 of 184 PageID: 1269




  appeal attempts, did Zelis offer a slightly higher settlement amount than the initial

  Multi-Plan pre-payment offer. (See id. at 2829). Advanced Gynecology rejected

  the offer because it did not wish to waive its rights to seek additional reimbursement

  and interest, or to balance bill the patient (as a last resort), for amounts already due

  and owing to Advanced Gynecology.            Cigna has only reimbursed Advanced

  Gynecology $595.98, or 3% of incurred charges, for Patient 1’s claim.

                        5.    Additional Examples of Cigna’s Fraudulent Schemes

         293. Cigna, both individually and through its conspiracy with the Repricing

  Companies, has caused Plaintiffs substantial financial harm through its fraudulent

  schemes. The following are additional examples of the ongoing pattern of fraudulent

  conduct by Cigna and the Repricing Companies.

                  Patient 2

         294. Patient 2 sought medically necessary treatment from Plaintiff Spine

  Surgery Associates on May 17, 2018. Spine Surgery Associates submitted a claim

  for the total billed services, which Cigna previously confirmed were covered, for

  $62,405.00. Cigna sent Patient 2, through the mails or wires, an initial Patient EOB

  that provided: 1) a “Discount” of $59,420.82; 2) an “amount not covered” of $0; 3)

  that the Cigna Plan Enterprise paid $2,088.93 to Spine Surgery Associates; 4) that

  Patient 2 owed $895.25; and 5) that Patient 2 “saved” 98% on the claim. (See Exhibit

  I at 1 to 4).

                                          - 120 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 126 of 184 PageID: 1270




        295. Spine Surgery Associates communicated with Zelis as instructed on the

  Provider EOB. Beginning on August 22, 2018, continuing through September 6,

  2018, Zelis continued to provide unreasonable settlement offers for $2,789.50,

  $5,000, $1,477.94 (even lower than the 3% of incurred charges the Cigna Plan

  Enterprise initially paid on the claim), and $5,911.75. When Zelis refused to offer a

  reasonable reimbursement rate, Spine Surgery Associates re-submitted the claim to

  Cigna for reprocessing based on Cigna’s improper use of the “contractual

  obligation” and “-45” Core reason codes. Spine Surgery Associates has no contract

  or agreement to accept a discount with either Cigna or Zelis. Cigna reprocessed the

  claim and issued through the mails or wires a new Patient EOB (“Patient EOB 2”).

  (Id. at 5 to 8). Patient EOB 2 revised the “discount” to $0.00. (Id.). The “amount

  not covered” increased from $0 to $59,420.82. (Id.). The Cigna Plan Enterprise

  payment amount to Spine Surgery Associates did not change. (Id.). Cigna’s

  reprocessed claim for Patient 2 increased Patient Responsibility Amounts over 65

  times, to nearly the entire claim amount, at $60,316.07. (Id. emphasis added).

  Patient 2’s savings decreased from 98% to only 3%. (Id. emphasis added). To date,

  Spine Surgery Associates has not received any additional payment.

               Patient 3

        296.   Patient 3 sought medically necessary treatment from Plaintiff

  SurgXcel on December 4, 2017. SurgXcel submitted a timely claim to Cigna for the

                                         - 121 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 127 of 184 PageID: 1271




  medically necessary services provided to Patient 3, for which the entire incurred

  amount of $12,500 was accepted into Cigna’s adjudication system for processing.

  (See Exhibit J at 1). Cigna processed the claim and sent SurgXcel an initial Provider

  EOB, which applied a “PR” and “242” coding combination to 100% of the incurred

  charges. (Id. at 2). This coding combination states that the services were not

  provided by an in-network provider and, therefore, are not covered.               Cigna

  reimbursed SurgXcel $0 and attributed the entire $12,500 in incurred charges to

  Patient 3’s responsibility. (See Ex. J at 2-6).

         297.    Despite Cigna’s determination that these medically necessary services

  provided by SurgXcel were not covered, on March 13, 2018, Zelis contacted

  SurgXcel offering a payment on Patient 3’s claim to SurgXcel for $987.34 in

  exchange for SurgXcel’s waiver of rights to seek additional payment on the claim.

  This is despite the fact that Cigna had previously determined that the entire amount

  of incurred charges was allegedly not covered under Patient 3’s Cigna Plan. (See

  Ex. J at 7 to 8).

         298. On March 15, 2018, SurgXcel rejected the initial Zelis payment offer

  and provided a counter-offer for reimbursement of $10,625, adjusted by a 15%

  discount of the total incurred charges. (See id. at 9). On the same day, Zelis sent

  another settlement offer to SurgXcel. (See id. at 10 to 11). This offer stated that the

  “Allowed Amount” was $12,500, or 100% of incurred charges.                (Id.)   Zelis

                                          - 122 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 128 of 184 PageID: 1272




  incredibly then offered to pay 39% of the total Allowed Amount, or $4,875, for

  services Cigna originally told SurgXcel were not covered by Patient 3’s Cigna Plan.

  (Id.).

           299. Notably, the March 13 and 15, 2018, Zelis Offers stated as a “Term” of

  acceptance, that:

           Processing by the Payor will be subject to any benefit plan terms such
           as deductibles, co-insurance, co-pays, exclusions and code edit
           reductions per the plan guidelines. Provider agrees not to balance bill
           the Payor, administrator and/or patient for the difference between the
           Total Billed Amount and the Repriced Amount in accordance with the
           terms of this Agreement.

  (Id.).

           300. According to Zelis’s settlement offers, even if SurgXcel accepted the

  offer and Zelis sent the claim back to Cigna for reprocessing, Cigna could still

  determine that the services were not covered under Patient 3’s Cigna Plan. SurgXcel

  would then be left with no recourse for payment because its acceptance of the Zelis

  offer required a waiver to seek any additional payment on the claim, including billing

  Patient 3.

           301. Zelis and Cigna, therefore, hope that a provider like SurgXcel or other

  provider Plaintiffs, agree to the coercive settlement offer to receive some

  reimbursement for their services instead of no payment, but can then refuse to honor

  the settlement reimbursement amount based on an alleged Cigna Plan exclusion of

  coverage. Through this improper coding combination and coercive negotiation
                                           - 123 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 129 of 184 PageID: 1273




  practice, Cigna and Zelis would effectively induce SurgXcel or other similarly

  situated providers into rendering services free of charge for Cigna Subscribers.

        302. SurgXcel, however, rejected Zelis’s second offer and instead filed an

  internal appeal with Cigna regarding the allegedly non-covered services. (See id. at

  11 to 17). To date, SurgXcel has not received a response to its appeal nor has it

  received any payment on the December 4, 2017, claim for Patient 3.

        303. To further demonstrate the arbitrary and inconsistent methodology

  Cigna employs in carrying out its fraudulent schemes, Patient 3 sought additional

  medically necessary treatment from Plaintiff SurgXcel on December 13, 2017.

  SurgXcel submitted a timely claim to Cigna for the medically necessary services

  provided to Patient 3, for which the entire incurred amount of $12,500 was accepted

  into Cigna’s adjudication system for processing. (See Exhibit J at 18). Cigna

  processed the claim and sent SurgXcel an initial Provider EOB, for $154.06, or

  slightly over 1% of the total incurred charges. (Id.).

        304. The medically necessary treatment was rendered by the same provider

  Plaintiff to Patient 3 under the same Cigna Plan and during the same coverage year

  as the December 4, 2017, claim. On this Provider EOB, however, Cigna did not

  issue no payment and state that the services were not covered under Patient 3’s Cigna

  Plan because they were provided by an out-of-network provider. Instead, Cigna

  determined that a portion was allowed under Patient 3’s Cigna Plan and used

                                         - 124 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 130 of 184 PageID: 1274




  improper coding combination “CO-45” to improperly withhold the remaining

  $12,345.94 of the claim. (Id.). SurgXcel exhausted its internal appeals on this claim

  and received a letter from Cigna stating that the amount Cigna reimbursed, the

  “MRC2” level, was appropriately paid. (Id. at 20). Thus, Cigna confirmed that the

  services provided to Patient 3 were, in fact, covered under Patient 3’s Cigna Plan

  from the start. (Id.).

               Patient 4

        305. Patient 4 sought medically necessary treatment from Plaintiff SurgXcel

  on November 14, 2017. SurgXcel submitted a timely claim to Cigna for the

  medically necessary services provided to Patient 4, which services Cigna previously

  confirmed were covered. (See Exhibit K at 1 to 7). Cigna processed the claim and

  sent Patient 4 an initial Patient EOB, which stated the following:

               a. Incurred charges $28,000;

               b. Discount $27,646.06;

               c. Cigna Plan Enterprise paid $353.94 (1% of incurred charges);

               d. Patient 4 owed $0; and

               e. Savings 100%.

  Cigna received the claim on December 22, 2017, and processed it on March 1, 2018

  (Ex. K at 8 to 12).




                                         - 125 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 131 of 184 PageID: 1275




        306. The initial Provider EOB for Patient 4, however, stated that the

  $27,646.06 attributable to a “discount” on the Patient EOB, was the “Amount Not

  Covered.” (Id. at 13). Cigna attributed no deductible and no co-insurance amount

  to Patient 4 on the Patient and Provider EOBs. (Id.).

        307. Shortly after Cigna made the initial underpayment for Patient 4,

  SurgXcel contacted Cigna to explain that SurgXcel was an out-of-network provider,

  had no contract with Cigna or any other Repricing Company and had not agreed to

  any discount. (Cigna call reference numbers 6632 and 2126). The claim was sent

  back to Cigna for reprocessing twice; however, Cigna issued no additional payment.

        308. SurgXcel filed a first level appeal with Cigna on March 15, 2019, and

  received no response. (Ex. K at 14 to 17). SurgXcel contacted Cigna on March 21,

  2018, regarding the Patient 4 claim appeal (Cigna call reference number 9733). This

  time, the Cigna representative stated that he would send the claim back for

  reprocessing using a different queue and that SurgXcel would receive a response in

  a 2 to 3 day period. During this call, Cigna stated that the Cigna Appeal department

  is a separate department and that when a provider sends in an appeal, the adjuster is

  supposed to pay out according to member benefits.          According to the Cigna

  representative, appeals take up to 60-days, Cigna allows no communications with

  “claims adjusters in the history of Cigna,” that Cigna’s characterization of a

  “Discount” on the Patient EOBs is really a “Not Covered” amount as labeled on the

                                         - 126 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 132 of 184 PageID: 1276




  Provider EOB, and that in order for Cigna to issue a Cigna “Discount” the provider

  must agree to accept the drastically reduced rate.       The Cigna representative

  recognized that many providers fail to challenge the “ridiculously” underpaid

  reimbursement amounts and simply accept the “Discount.”

          309. On March 29, 2018, SurgXcel filed a second appeal, notifying Cigna

  and Zelis that they improperly and unlawfully adjusted nearly 99% of the claim for

  Patient 4 using “contractual obligation” and “-45” Core reason codes based on a non-

  existent contract between SurgXcel and Cigna or Zelis. (Ex. K at 18 to 22). On

  April 4, 2018, Zelis sent SurgXcel a purported negotiated resolution through the

  mails or wires. (Id. at 23). The maximum Proposed Payment Amount offered by

  Zelis was $3,598.40, which SurgXcel rejected by letter dated the same day. (Id. at

  23 to 26). SurgXcel requested that the claim be sent back to Cigna for reprocessing.

  No additional payment was issued on the claim.

          310. On April 11, 2018, Cigna responded to SurgXcel’s March 29, 2018,

  correspondence and directed SurgXcel to directly contact ERS Stratose4 if SurgXcel

  disagreed with the “savings/discount amount applied” to the claim for Patient 4. (Id.

  at 27). SurgXcel, however, had already contacted Zelis regarding the wrongful




  4
      Zelis was formerly named ERS Stratose.


                                         - 127 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 133 of 184 PageID: 1277




  application of the “contractual obligation” and “-45” CORE coding combination and

  rejected Zelis’s inappropriately low maximum Proposed Payment offer.

        311. To date, Cigna has not made any additional payment to SurgXcel for

  the claim for Patient 4.

               Patient 5

        312. Patient 5 sought medically necessary treatment from co-surgeon, Dr.

  John D. Koerner, a Plaintiff NJSMS provider, on April 25, 2018. Dr. Koerner

  submitted a timely claim to Cigna for the medically necessary services provided to

  Patient 5, which services were previously confirmed as covered by Cigna. Dr.

  Koerner initially received payment from the Cigna Plan Enterprise for the Patient 5

  claim, billed at $98,000, for $1,164.08, or 1% of incurred charges. Cigna used

  improper CORE coding combination “contractual adjustment,” “-45,” “duplicate

  claim” and “18” to adjust the allowed amount by $96,835.92. (Exhibit L at 1). Dr.

  Koerner performed the complex spinal surgery with his partner, Dr. Implicito, as co-

  surgeons. There was no duplication in the treatment provided. In addition, NJSMS

  did not agree to any discount and is not contracted to accept any discount with either

  Cigna or any Repricing Company. Patient 5 owed no deductible and co-insurance

  amount. (Id.).

        313. Beginning on July 16, 2018, Zelis began to contact NJSMS to negotiate

  an increased payment for the claim for Patient 5. Zelis offered increased payments

                                         - 128 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 134 of 184 PageID: 1278




  for $5,043.44 and then $6,404.67. (See Ex. L at 2 to 7). NJSMS rejected both offers,

  which were sent back to Cigna for reprocessing. Cigna reprocessed the claim for

  Patient 5 and provided, through the mails and wire, a Patient EOB, which stated the

  following:

                a. Incurred charges: $98,000.00;

                b. Discount: $91,595.32;

                c. The Cigna Plan Enterprise paid $6,404.68 (6.5% of incurred

                   charges);

                d. Patient 5 owed $0; and

                e. Patient 5 saved 100%.

  (See id. at 8 to 11).

         314. The Provider EOB for Patient 5, however, stated that the $91,595.32

  attributable to a “discount” on the Patient EOB, was the “Amount Not Covered.”

  (See id. at 12 to 13). Cigna’s payment increased to 6.5% of incurred charges from

  1%. Patient 5 continued to owe no deductible or co-insurance amount on the Patient

  and Provider EOBs. (Id.).

         315. Dr. Dante Implicito, a Plaintiff NJSMS provider, also performed

  medically necessary surgery on Patient 5 as co-surgeon with Dr. Koerner. Dr.

  Implicito submitted a timely claim to Cigna for the medically necessary services

  provided to Patient 5, which services were previously confirmed as covered by

                                           - 129 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 135 of 184 PageID: 1279




  Cigna. Dr. Implicito initially received payment from the Cigna Plan Enterprise for

  the claim for Patient 5 for $4,845.41, or 11% of incurred charges. (Exhibit M at 1).

  Cigna used improper CORE coding combination “contractual adjustment” and “-45”

  to adjust/reduce the allowed amount by $37,654.59. (Id.). In addition, NJSMS did

  not agree to any discount and is not contracted to accept any discount with either

  Cigna or a Cigna contracted third-party repricing company. Patient 5 owed no

  deductible and co-insurance amount. (Id.).

        316. After NJSMS appealed based on the improper use of the “contractual

  obligation” coding combinations, the Patient 5 claim was reprocessed by Cigna who

  provided, through the mails and wire, a Patient EOB, which stated the following:

               a. Incurred charges: $42,500.00;

               b. Discount: $34,654.59;

               c. The Cigna Plan Enterprise paid $7,845.41 (18% of incurred

                  charges);

               d. Patient 5 owed $0; and

               e. Patient 5 saved 100%;

  (Ex. M at 2 to 5).

        317. The Provider EOB for Patient 5 stated that the $34,654.59 attributable

  to a “discount” on the Patient EOB, was the “Amount Not Covered.” (See id. at 6

  to 7). Cigna’s payment inexplicably increased to 18% of incurred charges from 11%.

                                          - 130 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 136 of 184 PageID: 1280




  Patient 5 continued to owe no deductible and co-insurance amount on the Patient

  and Provider EOBs. (Id.). To date, NJSMS has not received additional payment on

  the claim for Patient 5.

                 Patient 6

           318. Patient 6 sought medically necessary treatment from Plaintiff

  Advanced Gynecology on March 23, 2016. Advanced Gynecology submitted a

  timely claim to Cigna for the medically necessary services provided to Patient 6,

  which were previously confirmed as covered by Cigna. Cigna processed the claim

  and sent Patient 6 an initial EOB through the mails or wires, which stated the

  following: incurred charges: $8,925.00; Discount $4,462.50; Cigna Plan Enterprise

  paid $3,362.36; Patient 6 owed $1,100.14 toward her deductible, and saved 87%.

  Patient 6 owed no coinsurance amount. (Exhibit N at 1 to 4).

           319. The Provider EOB, however, stated that the $4,462.50 attributed to a

  “Discount” by Cigna on the Patient EOB was “Amount Not Covered.” (See id. at 5

  to 6).    Cigna adjusted the $4,462.50 amount using the improper “contractual

  obligation” and “-45” coding combination, despite Advanced Gynecology not being

  contracted with Cigna or any Repricing Company and agreed to no discount. The

  Provider EOB also attributed $1,100.14 to the deductible for Patient 6; however,

  Patient 6 owed no coinsurance amount. (See id. at 7).




                                         - 131 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 137 of 184 PageID: 1281




             Summary

        320.    As the foregoing examples make clear, Cigna and the Repricing

  Companies have no intention of processing Plaintiffs’ claims for reimbursement in

  good faith and in accordance with the terms of the applicable plans. Instead, Cigna

  uses the claims processing function as a means of enriching itself, and incentivizing

  its Repricing Companies to do so, by drastically under-paying out-of-network

  providers such as Plaintiffs while retaining for itself and its Repricing Companies

  the balance of the funds it has drawn down from the Cigna Plan Enterprises. Cigna

  advances these goals through numerous uses of the mails and wires in furtherance of

  its schemes to defraud. Only in the rare instances in which tenacious providers

  repeatedly challenge the severe underpayments, and after protracted and

  administratively burdensome efforts at negotiations, will Cigna or the Repricing

  Companies release additional funds to Plaintiffs.

        E.     The Impact of Cigna’s Conduct

        321. Cigna’s fraudulent schemes have caused Plaintiffs to suffer significant

  financial harm. In addition to the pecuniary losses described above, Plaintiffs have

  incurred millions of dollars in time, person-hours and other administrative expenses

  communicating with Cigna and the Repricing Companies, both through written and

  oral means, in attempts to recover proper reimbursements on claims submitted by

  Plaintiffs for the medically necessary treatment provided to Cigna Providers. As

                                         - 132 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 138 of 184 PageID: 1282




  alleged throughout the Amended Complaint, Cigna has desired to cause Plaintiffs

  precisely these types of devastating business losses.

         322. Unfortunately, the severe economic harm Plaintiffs have suffered is not

  the only fallout from Cigna’s illegal conduct. Cigna’s indirect patient steering

  described herein has interfered with Plaintiffs’ relationships with their patients.

  These attacks are also likely to lead to additional monetary losses for Plaintiffs.

         323. Worst of all, there is no end in sight. Unless and until the Courts or law

  enforcement officials compel an end to Cigna’s claims administration schemes,

  Cigna will continue to illegally and aggressively underpay Plaintiffs every day. This

  will ultimately force Plaintiffs to accept unreasonably low in-network contracts that

  do not cover their operating costs, or more likely drive them out of business.

                                  CAUSES OF ACTION
                                     COUNT ONE

                       (Breach of Plan Provisions for Benefits in
                          Violation of ERISA § 502(a)(1)(B))

         324. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         325. Plaintiffs have standing to pursue claims under ERISA as the assignees

  and authorized representatives of the Cigna Subscribers’ claims under the Cigna

  ERISA Plans.



                                          - 133 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 139 of 184 PageID: 1283




        326. As the assignees of the Cigna Subscribers, the Plaintiffs are entitled to

  payment under the Cigna ERISA Plans for the medical services provided to the

  Cigna Subscribers by Plaintiffs.

        327. Upon information and belief, the Cigna ERISA Plans did not prohibit

  the Cigna Subscribers from assigning their rights to benefits under the Cigna ERISA

  Plans to the Plaintiffs, including the right of direct payment of benefits under the

  Cigna ERISA Plans to the Plaintiffs.

        328. Moreover, even if some of the Cigna ERISA Plans prohibited the

  assignment of benefits to the Plaintiffs, Cigna waived any purported anti-assignment

  provisions, ratified the assignment of benefits to Plaintiffs, and waived or is estopped

  from using any purported anti-assignment provisions against the Plaintiffs due to

  Cigna’s course of dealing with and statements to Plaintiffs as out-of-network

  providers, discussed more fully above.

        329. All of the Cigna ERISA Plans require payment of emergent and elective

  medical expenses incurred by the Cigna Subscribers up to the rate of Plaintiffs’ full

  incurred   charges    (less   in-network   Patient   Responsibility    Amounts)     for

  emergency/urgent care and (less out-of-network Patient Responsibility Amounts)

  for elective care.

        330. Plaintiffs’ incurred charges represent Plaintiffs’ usual and customary

  rates for the treatment provided to the Cigna Subscribers.

                                          - 134 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 140 of 184 PageID: 1284




          331. Cigna breached the terms of the Plans by refusing to make out-of-

  network payments for charges covered by the Cigna Plans, in violation of ERISA

  502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). These breaches include, among other

  things, refusing to pay Plaintiffs according to the Greatest of Three regulation, up to

  Plaintiffs’ incurred charges (less in-network Patient Responsibility Amounts) for

  emergency/urgent care that the Plaintiffs provided to the Cigna Subscribers, as

  required by the ERISA Cigna Plans; and otherwise refusing to pay Plaintiffs the

  legally required amounts due under the Plans for the medically necessary elective

  procedures and services performed by Plaintiffs.

          332. As a result of, among other acts, Cigna’s numerous procedural and

  substantive violations of ERISA, any appeals are deemed exhausted or excused, and

  Plaintiffs are entitled to have this Court undertake a de novo review of the issues

  raised herein.

          333. Under 29 U.S.C. § 1132(a)(1)(B), the Plaintiffs are entitled to recover

  unpaid/underpaid benefits from Cigna.             The Plaintiffs are also entitled to

  declaratory and injunctive relief to enforce the terms of the Cigna ERISA Plans

  and to clarify their right to future benefits under such Plans, as well as attorneys’

  fees.




                                          - 135 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 141 of 184 PageID: 1285




                                      COUNT TWO

                        (Breach of Fiduciary Duties of Loyalty
                         and Due Care in Violation of ERISA)

         334. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         335. Pursuant to 29 U.S.C. § 1132(a)(3), a civil action may be brought by “a

  participant, beneficiary, or fiduciary to (A) enjoin any act or practice which violates

  any provision of this subchapter or the terms of the plan, or (B) to obtain other

  appropriate equitable relief (i) to redress such violations or (ii) to enforce any

  provisions of this subchapter or the terms of the plan.”

         336. The Plaintiffs, as the assignees of ERISA members and beneficiaries

  under the Plans, are entitled to assert a claim for relief for Cigna’s breach of fiduciary

  duty of loyalty and care and for failure to follow ERISA Cigna Plan documents under

  29 U.S.C. § 1104(a)(1)(A), (B) and (D).

         337. The Cigna Plans designate Cigna as the authorized claims-review

  fiduciary for the claims at issue. Cigna is a fiduciary in its role as the named “Claims

  Administrator” of each of the Cigna Plans at issue in this case, in that each plan

  delegates to Cigna discretionary authority over plan assets and administration. In

  this fiduciary capacity, Cigna has processed claims and/or addressed appeals on

  behalf of all of the Cigna Plans at issue in this case. Accordingly, as the named

  Claims Administrator of the Cigna Plans, Cigna has exercised discretion, control,
                                           - 136 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 142 of 184 PageID: 1286




  authority and oversight in determining whether Plan benefits would be paid and the

  amount of Cigna Plan benefits that would be paid.

        338. As an ERISA fiduciary, Cigna owed Plaintiffs a duty of care, defined

  as an obligation to act prudently, with the care, skill, prudence and diligence that a

  prudent fiduciary would use in the conduct of an enterprise of like character.

  Further, as a fiduciary, Cigna was required to ensure that it was acting in accordance

  with the documents and instruments governing the Cigna Plans, and in accordance

  with ERISA § 404(a)(l)(B) and (D), 29 U.S.C. § 1104(a)(l)(B) and (D). In failing

  to act prudently, and in failing to act in accordance with the documents governing

  the Plans, Cigna has violated its fiduciary duty of care.

        339. As an ERISA fiduciary, Cigna also owed the Plaintiffs a duty of

  loyalty, defined as an obligation to make decisions in the sole interest of its

  beneficiaries and to avoid self-dealing or financial arrangements that benefit the

  fiduciary at the expense of members, in accordance with ERISA § 404(a)(1)(A),

  29 U.S.C. § 1104(a)(l)(A). Thus, Cigna could not make benefit determinations

  for the purpose of saving money at the expense of the Cigna Subscribers or to earn

  additional profits for Cigna.

        340. As an ERISA fiduciary, Cigna was also prohibited from causing the

  Plans to engage in any transaction Cigna knows or should know constitutes a transfer

  to, or use by or for the benefit of Cigna, of any ERISA Cigna Plan assets and must

                                          - 137 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 143 of 184 PageID: 1287




  not deal with ERISA Cigna Plan assets in Cigna’s own interest or for its own account

  in accordance with 29 U.S.C. § 1106(a)(1)(D) and (b)(1).

         341. Cigna violated its fiduciary duty of loyalty to the Plaintiffs by, among

  other things, refusing to make appropriate out-of-network payments for the

  medically necessary emergent and elective services provided by Plaintiffs for

  Cigna’s own benefit and at the expense of Cigna’s Subscribers and Plaintiffs, as

  the Cigna Subscribers’ assignees.

         342. Cigna also violated its duty of loyalty by knowingly engaging in

  prohibited transactions by contracting directly with the Cigna ERISA Plans for

  Cigna to transfer the Cigna ERISA Plans’ assets to a Cigna owned interest bearing

  bank account and through use of fraudulent misrepresentations made to Plaintiffs,

  that Plaintiffs were not entitled to the full value of the claims accepted by the Plans

  to be paid in full.

         343. These fraudulent misrepresentations permitted Cigna to illegally retain

  Cigna ERISA Plan assets that were due and owing to the Plaintiffs under the terms

  of the Plans, and to earn cost-containment fees based on non-existent contracts with

  Cigna and/or its Repricing Companies that allowed Cigna to apply its cost-

  containment process.

         344. As a result of Cigna’s application of the cost-containment process,

  Cigna benefitted, to the detriment of the Cigna Subscribers and Plaintiffs as their

                                          - 138 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 144 of 184 PageID: 1288




  assignees, by earning large administrative fees based on a percentage of savings,

  and/or wrongfully retaining Cigna Plan assets that were rightfully due and owing to

  Plaintiffs under the Cigna ERISA Plans and/or earning interest on the wrongfully

  retained Cigna ERISA Plan assets.

         345. In addition, Cigna violated its fiduciary duty of loyalty by failing to

  inform Plaintiffs of and to provide Plaintiffs with, as assignees of the Cigna

  Subscribers, information material to the claims and Cigna’s handling of the claims.

         346. Plaintiffs have standing to pursue claims under ERISA as assignees

  and authorized representatives of the Cigna Subscribers.

         347. Plaintiffs are entitled to relief to remedy Cigna’s violation of its

  fiduciary duties under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), including

  declaratory and injunctive relief. Plaintiffs are also entitled to seek equitable relief

  under ERISA § 409(a) 29 U.S.C. § 1109(a), including that Cigna restore to the Cigna

  ERISA Plans any profits Cigna improperly earned through use of Cigna ERISA Plan

  assets and that Cigna is removed as the Cigna ERISA Plans’ claims administrator.

                                    COUNT THREE

                            (Denial of Full and Fair Review
                              in Violation of ERISA § 503)

         348. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.


                                          - 139 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 145 of 184 PageID: 1289




        349. As assignees and authorized representatives of the Cigna Subscribers’

  claims, Plaintiffs are entitled to receive protection under ERISA, including (a) a “full

  and fair review” of all claims denied by Cigna; and (b) compliance by Cigna with

  applicable claims procedure regulations.

        350. Specifically, for denied claims pursuant to ERISA § 503, 29 U.S.C. §

  1133, an ERISA plan must: (1) provide adequate notice in writing to any participant

  or beneficiary whose claim for benefits under the plan has been denied, setting forth

  the specific reasons for such denial, written in a manner calculated to be understood

  by the participant, and (2) afford a reasonable opportunity to any participant whose

  claim for benefits has been denied for a full and fair review by the appropriate named

  fiduciary of the decision denying the claim. 29 U.S.C. § 1133(1) and (2); see also 29

  C.F.R. § 2560.503-1(g) and (h).

        351. Moreover, the regulations also make clear that, in the case of post-

  service claims submitted pursuant to group health plans, the required notification

  that a claim has been denied must be issued within a reasonable period of time, but

  not later than 30 days after receipt of the claim, unless the Cigna Subscriber is

  notified that, due to circumstances beyond the ERISA Cigna Plan’s control, the

  ERISA Cigna Plan requires an additional 15 days to issue a required denial

  notification. 29 C.F.R. § 2560-503.1(f)(2)(iii)(B).




                                          - 140 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 146 of 184 PageID: 1290




        352. Although Cigna is obligated to provide a “full and fair review” of

  denied and underpaid claims pursuant to ERISA § 503, 29 U.S.C. § 1133 and

  applicable regulations, including 29 C.F.R. § 2560.503-1 and 29 C.F.R. §

  2590.715-2719, Cigna has failed to do so by, among other actions:

              a.     refusing to provide the specific reason or reasons for the denial

        or underpayment of claims;

              b.     refusing to provide the specific Plan provisions relied upon to

        support its denials or underpayments;

              c.     refusing to provide the specific rule, guideline or protocol

        relied upon in making the decisions to deny or underpay claims;

              d.     refusing to describe any additional material or information

        necessary to perfect a claim, such as the appropriate diagnosis/treatment code;

              e.      refusing to notify the relevant parties that they are entitled to

        have, free of charge, all documents, records and other information relevant to

        the claims for benefits;

              f.     refusing to provide a statement describing any voluntary appeals

        procedure available, or a description of all required information to be given

        in connection with that procedure;




                                        - 141 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 147 of 184 PageID: 1291




               g.    refusing to provide Plaintiffs with the documents and

        information relevant to Cigna’s denial of the Cigna Claims, as requested by

        Plaintiffs in writing,; and

               h.    refusing to timely issue required notifications that the Cigna

        Claims have been denied or underpaid.

        353. By failing to comply with the ERISA claims procedure regulations,

  Cigna failed to provide a reasonable claims procedure.

        354. Because Cigna has failed to comply with the substantive and procedural

  requirements of ERISA, any administrative remedies are deemed exhausted

  pursuant to 29 C.F.R.         § 2560.503-1(l)     and    29 C.F.R.     § 2590.715-

  2719(b)(2)(ii)(F)(1). Exhaustion is also excused because it would be futile to pursue

  administrative remedies, as Cigna does not acknowledge any legitimate basis for its

  denials and thus offer no meaningful administrative process for challenging its

  denials.

        355. Plaintiffs have been harmed by Cigna’s failure to provide a full and

  fair review of appeals submitted a n d failure to comply with applicable claims

  procedure regulations under ERISA § 503, 29 U.S.C. § 1133.

        356. Plaintiffs are entitled to relief under ERISA § 502(a)(3), 29 U.S.C.

  § 1132(a)(3), including declaratory and injunctive relief, to remedy Cigna’s failures




                                         - 142 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 148 of 184 PageID: 1292




  to provide a full and fair review, to disclose information relevant to appeals, and to

  comply with applicable claims procedure regulations.

                                     COUNT FOUR

                             (Violation of 18 U.S.C. § 1962(c))

         357. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         358. Each of the Plaintiffs is a “person” within the meaning of 18 U.S.C. §

  1961(3).

         359. Cigna is a “person” within the meaning of 18 U.S.C. § 1961(3).

         360. Each of the Cigna Plans is an “enterprise” within the meaning of 18

  U.S.C. §§ 1961(4) and 1962(c) (described above as the “Cigna Plan Enterprises”).

  The Cigna Plan Enterprises were engaged in activities affecting interstate and

  foreign commerce at all times relevant to this Amended Complaint.

         361. Cigna is associated with the Cigna Plan Enterprises and has conducted

  or participated, directly or indirectly, in the conduct of the Cigna Plan Enterprises in

  relation to the Plaintiffs through a pattern of racketeering activity within the meaning

  of 18 U.S.C. § 1961(1) and (5).

         362. The pattern of racketeering activity under 18 U.S.C. § 1961(1) and (5),

  described more fully above, includes Cigna’s multiple, repeated, and continuous

  uses of the mails and wires in furtherance of distinct but interrelated schemes to

                                          - 143 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 149 of 184 PageID: 1293




  defraud, namely the Fictitious Contracting Scheme, the Repricing Reduction

  Scheme, the Contradictory EOB Scheme and the Forced Negotiations Scheme, in

  violation of 18 U.S.C. §§ 1341 and 1343. It also includes Cigna’s multiple, repeated,

  and continuous acts of embezzlement, theft, or unlawful conversion or abstraction

  of assets of the Cigna ERISA Plans, in violation of 18 U.S.C. § 664.

         363. For example, as set forth more fully above, Cigna has engaged in

  schemes fraudulently misrepresenting information to the Cigna Plan Enterprises,

  Cigna Subscribers and Plaintiffs, that non-existent contracts exist with Cigna and/or

  third-party Repricing Companies permit Cigna to discount the amount reimbursed

  to Plaintiffs.

         364. Through these schemes, discussed more fully above, Cigna

  communicates with Cigna ERISA Plans, through ASO agreements negotiated

  through the wires and/or mails, and through improper CORE coding combinations

  falsely stating that the amounts underpaid to the Plaintiffs are justified and accurate

  under the terms of the Cigna ERISA Plans.

         365. Based on Cigna’s use of these improper codes, Cigna issues a Patient

  EOB to the patient through the mails or wires, incorrectly stating that their Plaintiff

  provider accepted a discount and misrepresenting the patient’s cost-sharing

  responsibility.




                                          - 144 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 150 of 184 PageID: 1294




         366. Also based on Cigna’s improper use of the “CORE” coding

  combinations, Cigna issues the Provider EOB through the mails or wires, which tells

  the provider that the same amount of the alleged discount on the Patient EOB is, in

  fact, not covered under the Cigna ERISA Plans. Cigna also forces negotiations with

  its contracted Repricing Companies through its Provider EOB, which requires the

  provider to negotiate a higher payment with the Repricing Company before balance

  billing the patient.

         367. Cigna has engaged in these racketeering activities with the specific

  intent to defraud, described more fully above. Among other things, Cigna ignores

  the standard transaction payment requirements for out-of-network providers, and

  instead seeks to deceive the Cigna Plan Enterprises through ASO contracts, drafted

  by Cigna, that permit Cigna to transfer the Cigna Plan Enterprise assets into its own

  bank account, wrongfully retain large portions of such assets, and to calculate and

  retain cost-containment fees from these assets based on false pretenses. Cigna also

  seeks to mislead the Cigna Subscriber to believe that Cigna saved them large

  amounts, often upwards of 90% of their provider’s incurred charges, stating that the

  providers agreed to fictitious negotiated discounts. Cigna also misleads Plaintiffs to

  believe that large percentages of the claims they submit for treatment provided to

  the Cigna Subscribers are not covered by the Cigna Plan Enterprises and that they




                                         - 145 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 151 of 184 PageID: 1295




  should accept unreasonably underpaid settlement amounts through forced

  negotiations with Cigna’s contracted Repricing Companies.

        368. Moreover, as described more fully above, Cigna has committed these

  activities in furtherance of its schemes to defraud and for the purpose of depriving

  Plaintiffs and the Cigna Plan Enterprises of money and other property. Cigna has

  embezzled or converted Cigna Plan trust assets by, among other things, retaining,

  earning interest on and earning administrative fees as a percentage of, fraudulently

  retained Cigna Plan Enterprise assets that are owed to Plaintiffs under the terms of

  the Cigna Plan Enterprise agreements. Cigna has also used the wires and mails in

  furtherance of its schemes to defraud by, among other things, disseminating false

  and misleading information over the wires (for example, by electronic transmission

  to the Plaintiffs through HIPAA standard transactions for claims submission and

  processing and through electronic fund transfers), and by mail.

        369. Cigna’s activities described herein in violation of 18 U.S.C. § 1962(c)

  have obstructed, delayed, or otherwise affected interstate commerce.

        370. As a direct result of Cigna’s violation of 18 U.S.C. § 1962(c), Plaintiffs

  have suffered substantial injury and direct to their business or property within the

  meaning of 18 U.S.C. § 1964(c), including, but not limited to: (i) lost revenue from

  Cigna’s intentional underpayment of claims submitted for reimbursement for

  treatment of Cigna Subscribers; (ii) lost revenue from Cigna’s intentional diversion

                                        - 146 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 152 of 184 PageID: 1296




  of Cigna Plan funds that are otherwise due and payable to Plaintiffs; (iii) lost revenue

  from patients being dissuaded from seeking healthcare from Plaintiffs; and (iv) the

  costs in time, person-hours, and other administrative expense incurred because of

  Cigna’s unlawful conduct.

                                     COUNT FIVE

                          (Violation of 18 U.S.C. § 1962(d) by
                        conspiring to violate 18 U.S.C. § 1962(c))

         371. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         372. Each of the Plaintiffs is a “person” within the meaning of 18 U.S.C. §

  1961(3).

         373. Cigna is a “person” within the meaning of 18 U.S.C. § 1961(3).

         374. Each of the Cigna Plans is an “enterprise” within the meaning of 18

  U.S.C. §§ 1961(4) and 1962(c) (described above as the “Cigna Plan Enterprises”).

  The Cigna Plan Enterprises were engaged in activities affecting interstate and

  foreign commerce at all times relevant to this Amended Complaint.

         375. Cigna has conspired with one or more non-party Repricing Companies,

  within the meaning of 18 U.S.C. § 1962(d) to violate the provisions of 18 U.S.C. §

  1962(c).

         376. Specifically, Cigna and one or more of the non-party Repricing

  Companies, each agreed and intended, or adopted the goal of furthering or
                                          - 147 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 153 of 184 PageID: 1297




  facilitating, the following endeavor: to conduct or participate, directly or indirectly,

  in the management and operation of the affairs of the Cigna Plan Enterprises through

  a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

        377. The pattern of racketeering activity under 18 U.S.C. § 1961(1) and (5),

  described more fully above, includes Cigna’s multiple, repeated, and continuous

  uses of the mails and wires in furtherance of distinct but interrelated schemes to

  defraud, in violation of 18 U.S.C. §§ 1341 and 1343. It also includes Cigna’s

  multiple, repeated, and continuous acts of embezzlement, theft, or unlawful

  conversion or abstraction of assets of the Cigna ERISA Plans, in violation of 18

  U.S.C. § 664.

        378. For example, as set forth more fully above, Cigna has conspired with

  one or more non-party Repricing Companies and other entities to engage in schemes

  to fraudulently misrepresent information to the Cigna Plan Enterprises, Cigna

  Subscribers and Plaintiffs and conceal its intention to underpay the Plaintiffs’ claims,

  through the Fictitious Contracting Scheme, the Repricing Reduction Scheme, the

  Contradictory EOB Scheme and the Forced Negotiations Scheme, that non-existent

  contracts exist with Cigna and/or third-party Repricing Companies, that permit

  Cigna to discount the amount reimbursed to Plaintiffs. Through these improper

  discounts, including the conspiracy through the Forced Negotiations Scheme,

  whereby Cigna contracts with the Repricing Companies to coerce and intimidate

                                          - 148 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 154 of 184 PageID: 1298




  Plaintiffs into accepting drastic underpayments in exchange for waiving their rights

  to additional payment or the ability to balance bill patients, Cigna embezzles and/or

  converts Cigna Enterprise assets that are due and owing to Plaintiffs under the terms

  of the Cigna Plan Enterprise agreements, increased administrative fees calculated as

  a percentage of savings on the discount taken and interest earned on the discounted

  Cigna Plan Enterprise assets.

        379. Moreover, as described more fully above, Cigna has conspired with one

  or more non-party Repricing Companies to engage in these racketeering activities

  with the specific intent to defraud, described more fully above. Among other things,

  Cigna seeks to deceive the Plaintiffs through the mails and/or wires through the

  Fictitious Contracting Scheme and the Repricing Reduction Scheme, that the

  drastically reduced claims were justified based on fictitious contracts between

  Plaintiffs and Cigna and/or its non-party Repricing Companies and that Plaintiffs,

  therefore, have agreed to discounted reimbursement rates.

        380. Cigna also misleads the Cigna Plan Enterprises by contracting to permit

  application of the cost-containment process to those claims where a Provider has

  contracted with a Repricing Company under the guise that it will save the Cigna Plan

  Enterprises money, when in fact, Cigna applies the cost-containment process to

  every single out-of-network claim through the Repricing Reduction Scheme, in

  order to “earn” cost-containment fees of 29% to 34% of the amount not paid to the

                                         - 149 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 155 of 184 PageID: 1299




  Plaintiffs, or the alleged “savings.”     Cigna also seeks to mislead the Cigna

  Subscribers through the Contradictory EOB Scheme, through the mails and wires to

  believe that it saved them large amounts, often upwards of 90% of their provider’s

  incurred charges, through negotiations for discounts with the Repricing Companies

  that have not occurred. Cigna also misleads Plaintiffs through the mails and wires,

  also through the Contradictory EOB Scheme, to believe that large percentages of the

  claims they submit for treatment provided to the Cigna Subscribers are not covered

  by the Cigna Plan Enterprises and that they should accept unreasonably underpaid

  settlement amounts through forced negotiations with Cigna’s contracted Repricing

  Companies.

        381. In addition, as described more fully above, Cigna and the non-party

  Repricing Companies have conspired to commit these activities in furtherance of

  Cigna’s schemes to defraud and for the purpose of depriving Plaintiffs and the Cigna

  Plan Enterprises of money and other property. Cigna has embezzled or converted

  Cigna Plan Enterprise assets by among other things, retaining, earning interest on

  and earning administrative fees as a percentage of (net a percentage of savings paid

  to the non-party Repricing Company), fraudulently retained Cigna Plan Enterprise

  assets that are owed to Plaintiffs under the terms of the Cigna Plan Enterprise

  agreements.




                                          - 150 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 156 of 184 PageID: 1300




        382. Cigna has also used the wires and mails in furtherance of its schemes

  to defraud by, among other things, disseminating false and misleading information

  over the wires (for example, by electronic transmission to the Plaintiffs through

  HIPAA standard transactions for claims submission and processing and through

  electronic fund transfers), and by mail.

        383. Cigna’s activities described herein in furtherance of its conspiracy to

  violate 18 U.S.C. § 1962(c) have obstructed, delayed, or otherwise affected interstate

  commerce.

        384. As a direct result of Cigna’s violations of 18 U.S.C. § 1962(c) and other

  acts of racketeering undertaken in furtherance of Cigna’s unlawful conspiracy to

  violate 18 U.S.C. § 1962(c) described herein, Plaintiffs have suffered substantial

  injury to their business or property within the meaning of 18 U.S.C. § 1964(c),

  including, but not limited to: (i) lost revenue from Cigna’s intentional underpayment

  of claims submitted for reimbursement for treatment of Cigna Subscribers; (ii) lost

  revenue from Cigna’s intentional diversion of Cigna Plan funds that are otherwise

  due and payable to Plaintiffs; (iii) lost revenue from patients being dissuaded from

  seeking healthcare from Plaintiffs; and (iv) the costs in time, person-hours, and other

  administrative expense incurred because of Cigna’s unlawful conduct.




                                          - 151 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 157 of 184 PageID: 1301




                                      COUNT SIX

                            (Violation of 18 U.S.C. § 1962(a))

         385. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         386. Each of the Plaintiffs is a “person” within the meaning of 18 U.S.C. §

  1961(3).

         387. Cigna is a “person” within the meaning of 18 U.S.C. § 1961(3).

         388. Cigna and the Repricing Companies are “enterprises” within the

  meaning of 18 U.S.C. §§ 1961(4) and 1962(a). Cigna and the Repricing Companies

  were engaged in activities affecting interstate and foreign commerce at all times

  relevant to this Amended Complaint.

         389. Cigna has directly and indirectly invested and used the proceeds of its

  pattern of racketeering activity in the establishment or operation of itself and the

  Repricing Companies, in violation of 18 U.S.C. § 1962(a).

         390. The pattern of racketeering activity, the proceeds of which were

  invested in the establishment or operation of these enterprises, includes Cigna’s

  multiple, repeated, and continuous uses of the mails and wires in furtherance of

  distinct but interrelated schemes to defraud, namely, the Fictitious Contracting

  Scheme, the Repricing Reduction Scheme, the Contradictory EOB Scheme and the

  Forced Negotiations Scheme, in violation of 18 U.S.C. §§ 1341 and 1343, described

                                         - 152 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 158 of 184 PageID: 1302




  more fully above. It also includes Cigna’s multiple, repeated, and continuous acts

  of embezzlement, theft, or unlawful conversion or abstraction of assets of the Cigna

  ERISA Plans, described more fully above, in violation of 18 U.S.C. § 664.

        391. Cigna’s activities described herein in violation of 18 U.S.C. § 1962(a)

  have obstructed, delayed, or otherwise affected interstate commerce.

        392. Cigna’s investment and use of the proceeds of its pattern of racketeering

  activity in the establishment or operation of itself and the Repricing Companies, in

  violation 18 U.S.C. § 1962(a), has directly injured Plaintiffs. This injury includes

  diversion of Cigna Plan Funds otherwise due and payable to Plaintiffs away from

  Plaintiffs and into Cigna and its Repricing Companies. Cigna is also able to invest

  and use the funds so diverted to maintain a robust network of Repricing Companies

  and others through which Cigna can continue to inflict harm on Plaintiffs, as

  described more fully above.

        393. As a direct result of Cigna’s violation of 18 U.S.C. § 1962(a), Plaintiffs

  have suffered and will continue to suffer substantial injury to their business or

  property within the meaning of 18 U.S.C. § 1964(c), including, but not limited to:

  (i) lost revenue from Cigna’s intentional underpayment of claims submitted for

  reimbursement for treatment of Cigna Subscribers; (ii) lost revenue from Cigna’s

  intentional diversion of Cigna Plan funds that are otherwise due and payable to

  Plaintiffs;; and (iii) lost revenue from patients being dissuaded from seeking

                                        - 153 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 159 of 184 PageID: 1303




  healthcare from Plaintiffs; and (iv) the costs in time, person-hours, and other

  administrative expense incurred because of Cigna’s unlawful conduct.


                                    COUNT SEVEN

                          (Violation of 18 U.S.C. § 1962(d) by
                        conspiring to violate 18 U.S.C. § 1962(a))

         394. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         395. Each of the Plaintiffs is a “person” within the meaning of 18 U.S.C. §

  1961(3).

               396.    Cigna is a “person” within the meaning of 18 U.S.C. § 1961(3).

         397. Cigna and the Repricing Companies are “enterprises” within the

  meaning of 18 U.S.C. §§ 1961(4) and 1962(a). Cigna and the Repricing Companies

  were engaged in activities affecting interstate and foreign commerce at all times

  relevant to this Amended Complaint.

         398. Cigna has conspired with one or more non-party Repricing Companies,

  within the meaning of 18 U.S.C. § 1962(d) to violate the provisions of 18 U.S.C. §

  1962(a).

         399. Specifically, Cigna and one or more of the non-party Repricing

  Companies, each agreed and intended, and/or adopted the goal of furthering or

  facilitating, the following endeavor: directly or indirectly investing the proceeds of


                                         - 154 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 160 of 184 PageID: 1304




  Cigna’s pattern of racketeering activity in the establishment or operation of Cigna

  and the Repricing Companies, in violation of 18 U.S.C. § 1961(a).

        400. The pattern of racketeering activity, the proceeds of which intended to

  be invested in the establishment or operation of Cigna and the Repricing Companies,

  includes Cigna’s multiple, repeated, and continuous uses of the mails and wires in

  furtherance of distinct but interrelated schemes to defraud, namely the Fictitious

  Contracting Scheme, the Repricing Reduction Scheme, the Contradictory EOB

  Scheme and the Forced Negotiations Scheme, in violation of 18 U.S.C. §§ 1341 and

  1343, described more fully above. It also includes Cigna’s multiple, repeated, and

  continuous acts of embezzlement, theft, or unlawful conversion or abstraction of

  assets of the Cigna ERISA Plans, described more fully above, in violation of 18

  U.S.C. § 664.

        401. Cigna’s activities described herein in furtherance of its conspiracy to

  violate 18 U.S.C. § 1962(a) have obstructed, delayed, or otherwise affected interstate

  commerce.

        402. Cigna’s conspiracy to invest and use the proceeds of its pattern of

  racketeering activity in the establishment or operation of itself and the Repricing

  Companies, in violation 18 U.S.C. § 1962(a), has directly injured Plaintiffs. This

  injury includes diversion of Cigna Plan Funds otherwise due and payable to

  Plaintiffs away from Plaintiffs and into Cigna and its Repricing Companies. Cigna

                                         - 155 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 161 of 184 PageID: 1305




  is also able to invest and use the funds so diverted to maintain a robust network of

  Repricing Companies and others through which Cigna can continue to inflict harm

  on Plaintiffs, as described more fully above.

         403. As a direct result of Cigna’s violations of 18 U.S.C. § 1962(a) and other

  acts of racketeering undertaken in furtherance of Cigna’s unlawful conspiracy to

  violate 18 U.S.C. § 1962(a) described herein, Plaintiffs have suffered substantial

  injury to their business or property within the meaning of 18 U.S.C. § 1964(c),

  including, but not limited to: (i) lost revenue from Cigna’s intentional underpayment

  of claims submitted for reimbursement for treatment of Cigna Subscribers, and

  intentional diversion of Cigna Plan funds that are otherwise due and payable to

  Plaintiffs; (ii) lost revenue from patients being dissuaded from seeking healthcare

  from Plaintiffs; and (iii) the costs in time, person-hours, and other administrative

  expense incurred because of Cigna’s unlawful conduct.

                                   COUNT EIGHT

                           (Breach of Contract – non-ERISA)

         404. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         405. To the extent that some of the Cigna Plans are not employee welfare

  benefit plans governed by ERISA, they are nonetheless valid and enforceable

  insurance contracts.

                                         - 156 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 162 of 184 PageID: 1306




         406. As set forth more fully above, upon information and belief, all of the

  Cigna Plans require payment of medical expenses incurred by the Cigna Subscribers

  for emergent/urgent care and elective services up to Plaintiffs’ incurred charges, less

  patient cost-sharing requirements. Further, under the terms of the Cigna Plans, the

  Cigna Subscribers are entitled to coverage for the services that they received from

  the Plaintiffs.

         407. By virtue of the AOB Contracts executed by the Cigna Subscribers,

  Plaintiffs were assigned the right to receive payment under the Plans for the services

  rendered to the Cigna Subscribers. Pursuant to said AOB Contracts, Cigna is

  contractually obligated to pay Plaintiffs for these services.

         408. Cigna failed to make payment of benefits to Plaintiffs in the manner

  and amounts required under the terms of the Cigna Plans.

         409. As the result of Cigna’s failure to comply with the terms of the Cigna

  Plans, Plaintiffs, as assignees, have suffered damages and lost benefits for which

  they are entitled to recover damages from Cigna, including unpaid benefits,

  restitution, interest, and other contractual damages sustained by the Plaintiffs.

                                     COUNT NINE

                         (Breach of the Duty of Good Faith and
                              Fair Dealing – non-ERISA)

         410. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.
                                          - 157 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 163 of 184 PageID: 1307




        411. As set forth more fully above, if any of the Cigna Plans are not

  employee welfare benefit plans governed by ERISA, they are nonetheless valid and

  enforceable insurance contracts. As such, the Cigna Plans contain an implied duty

  of good faith and fair dealing.

        412. Cigna, as the obligors under the Cigna Plans, owed the Cigna

  Subscribers a duty of good faith and fair dealing with respect to said Cigna Plans.

        413. As set forth more fully above, the Cigna Subscribers received

  healthcare services from Plaintiffs and executed AOB Contracts, among other

  documents, in which they assigned to Plaintiffs their right to benefits under the Cigna

  Plans for the services that Plaintiffs provided to the Cigna Subscribers.

        414. By virtue of these assignments, Cigna also owes this duty of good faith

  and fair dealing to Plaintiffs.

        415. Moreover, N.J.S.A. 17:29B-3, et seq., defines the public interests of

  New Jersey and prohibits unfair methods of competition and unfair or deceptive acts

  or practices in the business of insurance.

        416. Cigna breached its duty of good faith and fair dealing owed to Plaintiffs,

  as assignees of rights and benefits under the Plans, in a number of ways, described

  more fully above.

        417. Without limitation, Cigna’s breaches include, but are not limited to,

  Cigna:

                                          - 158 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 164 of 184 PageID: 1308




              a. using predetermined reimbursement rates to maximize Cigna’s

                 profits at the expense of Plaintiffs and the Cigna Subscribers,

                 through Cigna’s application of the cost-containment process;

              b. failing to provide the Plaintiffs with adequate written explanations

                 for the failure to pay all or a portion of Plaintiffs’ claims for the

                 services provided to the Cigna Subscribers;

              c. failing to pay the Plaintiffs’ charges for the healthcare services

                 provided to the Cigna’ Subscribers, and failing to provide adequate

                 written explanations for the refusal to pay all or a portion of such

                 claims, within the statutorily prescribed time frames;

              d. fraudulently using CORE coding combinations to substantiate

                 application of Cigna’s cost-containment program when no contracts

                 with Cigna or Repricing Companies exist;

              e. providing patently inadequate explanations for its under-payments

                 Plaintiffs;

              f. not attempting in good faith to effectuate prompt, fair and equitable

                 settlement of claims for which liability had become reasonably

                 clear;

              g. compelling the Plaintiffs to institute litigation to recover amounts

                 due under the Plans by refusing to pay claims properly;

                                        - 159 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 165 of 184 PageID: 1309




              h. failing to promptly provide a reasonable explanation of the basis in

                 the Cigna Plans in relation to the facts or applicable law for

                 nonpayment and underpayment Plaintiffs’ claims;

              i. violating applicable statutory and regulatory provisions governing

                 the business of insurance;

              j. committing unfair and deceptive acts and practices in handling the

                 Plaintiffs’ claims;

              k. making use of funds which should have been paid to the Plaintiffs

                 pursuant to their claims for benefits under the Plans;

              l. fraudulently communicating to the Cigna Subscribers that Plaintiffs

                 accepted discounts on the Cigna Claims and, as a result, improperly

                 calculating the Cigna Subscribers’ Patient Responsibility Amounts;

              m. fraudulently communicating to Plaintiffs that large portions of the

                 Cigna Claims were not covered amounts based on non-existent

                 agreements and improper use of the CO and 45 CORE coding

                 combinations;

              n. earning interest on the funds which should have been paid to

                 Plaintiffs pursuant to their claims for benefits under the Cigna Plans;

                 and




                                        - 160 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 166 of 184 PageID: 1310




                o. earning increased administrative fees as a percentage of savings on

                   the funds which should have been paid to Plaintiffs pursuant to their

                   claims for benefits under the Cigna Plans by applying the cost-

                   containment process.

         418.   Cigna’s conduct in derogation of its duty of good faith and fair dealing

  under the Plans has deprived Plaintiffs of their reasonable expectations and benefits

  as assignees of benefits under the Cigna Plans.

                                     COUNT TEN

                       (Declaratory Judgment - 28 U.S.C. § 2201)

         419. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         420. This is a count for declaratory relief pursuant to 28 U.S.C. § 2201.

         421. Upon information and belief, none of the Cigna Plans allow Cigna to

  unilaterally and arbitrarily reimburse predetermined underpaid amounts for

  treatment     provided     by   out-of-network     providers    through    fraudulent

  misrepresentations that the out-of-network providers have contracts with Cigna or

  Repricing Companies that permit Cigna to discount the out-of-network providers’

  claims for emergent/urgent and elective treatment rendered to Cigna Subscribers.

         422. Likewise, on information and belief, the Cigna Plans require

  reimbursement for emergency/urgent and elective treatment provided by out-of-

                                          - 161 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 167 of 184 PageID: 1311




  network providers equal to the “allowed amount,” up to the providers’ full incurred

  charges less cost-sharing requirements, for out-of-network providers.              For

  emergent/urgent ERISA claims, the reimbursement amount must be made in

  accordance with the ACA Greatest of Three regulation.

        423. Under New Jersey law prior to August 30, 2018, for the

  emergency/urgent treatment provided by Plaintiffs covered by non-Cigna ERISA

  Plans, insurers who provide coverage for emergency/urgent care and receive a claim

  for emergency/urgent care provided by an out-of-network hospital are required to

  pay an amount sufficient to protect the patient/insured from being balance billed. To

  protect its insureds against balance billing, an insurer may (a) pay the full amount of

  the charges, (b) negotiate a settlement of the claim with the provider or (c) negotiate

  an in-network agreement with the provider. Aetna Health, Inc. v. Srinivasan, 2016

  N.J. Super. Unpub. LEXIS 1515 (App. Div., June 29, 2016)(the “Aetna Order”).

  The insurer may not unilaterally and arbitrarily decide whether it will pay the out-

  of-network provider’s claim and, if so, how much of the claim it will pay.

        424. As a direct and proximate result of Cigna’s intentional acts and

  omissions, including, but not limited to, Cigna’s improper use of the CORE coding

  combinations to justify application of its cost-containment process and other drastic

  claims underpayments, Cigna’s drastic underpayment of predetermined amounts,

  Cigna’s contradictory EOBs whereby the Patient EOB fraudulently communicates

                                          - 162 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 168 of 184 PageID: 1312




  that Plaintiffs accepted a discount they did not accept and whereby the Provider EOB

  states those same alleged discounted amounts were not covered and requires the

  provider to contact a Repricing Company to negotiate a higher payment amount that

  still results in a drastic underpayment, and Cigna’s failure to comply with the terms

  of the Plans and statutory requirements to pay claims timely, Plaintiffs have

  sustained and will continue to sustain damages and have been deprived of and will

  continue to be deprived of the compensation to which they are entitled for providing

  covered hospital services to the Cigna Subscribers.

         425. The existence of another potentially adequate remedy does not preclude

  a judgment for declaratory relief. See Federal Rules of Civil Procedure, Rule 57.

         426. Plaintiffs are entitled to supplemental relief pursuant to 28 U.S.C.

  § 2201, including the payment of all money that was not paid by Cigna to the

  Plaintiffs for providing the covered hospital services described in this Amended

  Complaint.

                                  COUNT ELEVEN

                       (Breach of Fiduciary Duty – non-ERISA)

         427. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         428. At all relevant times, Cigna was the claims administrator, fiduciary,

  relevant party-in-interest, and/or the obligor for the Cigna Plans. As such, even if

                                         - 163 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 169 of 184 PageID: 1313




  some of the Plans are not employee welfare benefit plans governed by ERISA, Cigna

  nonetheless owed and owes the Cigna Subscribers fiduciary duties under the Plans.

        429. As set forth more fully above, the Cigna Subscribers have received

  healthcare services from Plaintiffs and executed AOB Contracts, among other

  documents, in which they assigned to Plaintiffs all rights to benefits under the Plans

  for the services that the Plaintiffs provided to the Cigna Subscribers.

        430. By virtue of these assignments, Cigna also owed and owes this

  fiduciary duty to Plaintiffs, as the assignees of beneficiaries under the Cigna Plans.

        431. As set forth more fully above, upon information and belief, the Plans

  did not prohibit the Cigna Subscribers from assigning their rights to benefits under

  the Plans to the Plaintiffs, including the right of direct payment of benefits under the

  Plans to the Plaintiffs.

        432. Moreover, as set forth more fully above, even if some of the Plans

  prohibited the assignment of benefits to the Plaintiffs, Cigna has waived any

  purported anti-assignment provisions, has ratified the assignment of benefits to

  Plaintiffs, and/or is estopped from using any purported anti-assignment provisions

  against Plaintiffs due to their course of dealing with and statements to Plaintiffs as

  out-of-network providers, discussed more fully above.

        433. Cigna breached the fiduciary duties owed to the Plaintiffs in a number

  of ways, described more fully above.

                                          - 164 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 170 of 184 PageID: 1314




         434. As the result of Cigna’s violations of their fiduciary duties to Plaintiffs,

  the Plaintiffs have suffered, and continue to suffer, substantial damages.

                                      COUNT TWELVE

                                      (Quantum Meruit)

         435. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         436. To the extent that any of the Plaintiffs have not been validly assigned

  benefits under the Cigna Plans, or are otherwise precluded from asserting ERISA or

  breach of contract claims against Cigna, Plaintiffs are nonetheless entitled to recover

  against Cigna for the reasonable value of the services Plaintiffs rendered to Cigna

  Subscribers under the doctrine of Quantum Meruit.

         437. Specifically, Plaintiffs provided medical treatment and services to Cigna

  Subscribers in good faith, and Cigna Subscribers accepted the treatment and services

  that Plaintiffs provided to them.

         438. At the time Plaintiffs treated Cigna’s Subscribers, Plaintiffs reasonably

  expected to be compensated for the medical treatment and services that Plaintiffs

  provided to Cigna Subscribers and, accordingly, submitted claims to Cigna for

  payment for this treatment and services, listed on Exhibits A and B.

         439. By providing treatment and services to Cigna Subscribers, Plaintiffs

  have also directly benefitted Cigna. Specifically, for each claim for reimbursement


                                           - 165 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 171 of 184 PageID: 1315




  that Plaintiffs submitted to Cigna, Cigna has drawn down from the trust funds of the

  Cigna Plans the full amount of Plaintiffs claims and impermissibly retained those

  funds for its own purposes.

         440. The reasonable value of the treatment and services that Plaintiffs

  rendered to Cigna Subscribers is the full amount of their incurred and billed charges,

  listed more fully on Exhibits A and B.

         441. As set out more fully above and on Exhibits A and B, Cigna has

  drastically underpaid Plaintiffs and, therefore, has not reimbursed Plaintiffs for the

  reasonable value of the treatment and services that Plaintiffs rendered to Cigna

  Subscribers.

         442. Accordingly, under the doctrine of Quantum Meruit, Cigna is liable to

  Plaintiffs for the full amount of Plaintiffs’ incurred charges listed on Exhibits A and

  B, less any amounts actually paid by Cigna and any applicable Patient Responsibility

  Amounts.

                                  COUNT THIRTEEN

                                  (Injunctive Relief)

         443. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         444. Currently, Cigna is wrongfully denying payment in whole or in part for

  virtually all claims for benefits submitted for emergent/urgent and elective medically

                                           - 166 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 172 of 184 PageID: 1316




  necessary treatment provided to the Cigna Subscribers by Plaintiffs as out-of-

  network providers. In so doing, Cigna has failed and is failing to comply with the

  terms of the Plans and its other obligations, including its obligations under ERISA.

        445. Cigna      is   also    engaging      in   fraudulent   activity   through

  misrepresentations made to Plaintiffs, the Cigna Plans and Cigna Subscribers to

  conceal its intent to underpay claims and: (1) improperly transfer of Cigna Plan funds

  to a Cigna owned interest bearing bank account, (2) retain Cigna Plan funds that

  should have been reimbursed to Plaintiffs under the Cigna Plans, (3) earn interest on

  those amounts, and (4) earn increased administrative fees based on a percentage of

  savings on the underpaid amounts due and owing to Plaintiffs under the Cigna Plans.

        446. Unless enjoined from doing so, Cigna will continue to operate its

  fraudulent scheme and to not comply with the terms of the Plans and their other

  obligations, including under ERISA, to the Plaintiffs’ severe detriment. A monetary

  judgment in this case will only compensate Plaintiffs for past losses, and will not

  stop Cigna from continuing to confiscate and wrongfully profit from money earned

  by Plaintiffs, which is necessary to maintain their medical practices. Plaintiffs have

  no practical or adequate remedy, either administratively or at law, to avoid these

  future losses.

        447. Plaintiffs are entitled to a permanent injunction removing Cigna as

  claims administrator to the Cigna Plans so that Cigna cannot continue to summarily

                                         - 167 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 173 of 184 PageID: 1317




  deny claims for medically-necessary services provided by Plaintiffs to the Cigna

  Subscribers.

                                  COUNT FOURTEEN

   (Violation of the New Jersey Health Claims Authorization, Processing
                      and Payment Act (“HCAPPA”))

         448. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         449. With respect to the Cigna Plans other than self-funded Cigna Plans

  governed by ERISA, Cigna’s processing of the Cigna Claims is governed by the

  prompt payment requirements of the New Jersey Health Claims Authorization,

  Processing and Payment Act (“HCAPPA”).

         450. HCAPPA requires Cigna to pay Plaintiffs’ claims within 30 days after

  the insurance carrier receives the claim when submitted electronically, or 40 days if

  received non-electronically, provided that the claims meet the criteria for payment

  set forth in N.J.S.A. 17B:26-9.1(d)(1), N.J.S.A. 17B:27-44.2(d)(1) and N.J.S.A.

  26:2J-8.1(d)(1).

         451. Moreover, for inadvertent or emergency claims governed by the OON

  Act post August 30, 2018, New Jersey law requires that such claims be paid in full

  no more than 50 days after electronic submission, except to the extent disputed in

  accordance with the procedures of the OON Act.



                                         - 168 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 174 of 184 PageID: 1318




        452. Plaintiffs claims listed on Exhibits A and B meet all the criteria for

  payment under HCAPPA, N.J.S.A. 17B:26-9.1(d)(1), N.J.S.A. 17B:27-44.2(d)(1)

  and N.J.S.A. 26:2J-8.1(d)(1). As described more fully above, on the dates the

  services were provided, the Cigna Subscribers and services provided were covered

  under the terms of the relevant Cigna Plans. Moreover, Plaintiffs’ physicians were

  eligible for out-of-network payments under the terms of the relevant Cigna Plans,

  and their staff and agents submitted the claims to Cigna on the appropriate claim

  forms.

        453. Moreover, as describe more fully above, Cigna routinely accepted the

  claims listed on Exhibits A and B for processing, and drew down the full incurred

  charge amount for each CPT code from the Cigna Plan bank account and moved into

  a Cigna owned bank account.

        454. As described more fully above, Cigna failed to remit full

  reimbursement of Plaintiffs’ charges for healthcare services, or provide a written

  explanation for the failure to pay all or a portion of such claims, within the statutorily

  proscribed time frames under HCAPPA or the OON Act.

        455. Moreover, as described more fully above, Cigna failed to provide

  written notice specifying that that Plaintiffs’ claims listed on Exhibits A and B were

  incomplete or contained incorrect information, that Cigna disputed the amounts

  claimed in whole or in part, or that there was strong evidence of fraud, as HCAPPA

                                           - 169 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 175 of 184 PageID: 1319




  requires of any carrier that fails to timely pay a claim for reimbursement. N.J.S.A.

  17B:26-9.1(d)(2), N.J.S.A.17B:27-44.2(d)(2), or N.J.S.A. 26:2J-8.1(d)(2)). Nor did

  Cigna seek to dispute any of the post-August 30, 2018, claims for inadvertent or

  emergency services listed on Exhibits A and B in accordance with the OON Act.

        456. Instead, as described more fully above, Cigna provided false and

  misleading notices pursuant to its Contradictory EOB Scheme, under which Cigna

  would inform Plaintiffs that the amounts wrongfully retained by Cigna are not

  covered under the terms of the pertinent Cigna ERISA Plan or are subject to certain

  “adjustments” that are inconsistent with the terms of the Cigna ERISA Plans, while

  falsely telling Cigna Subscribers that Plaintiffs are either contracted with Cigna to

  accept certain rates, or have agreed with Cigna or a Repricing Company to accept a

  “discount.” These false and misleading notices did not permit Cigna to delay

  payment to Plaintiffs.

        457. Cigna’s failure to timely pay the full amounts due to Plaintiffs for the

  claims listed on Exhibits A and B has resulted in overdue payments under HCAPPA.

        458. By reason of the foregoing, Plaintiffs are entitled to recover from Cigna

  the full underpaid and unpaid amounts listed on Exhibits A and B, together with

  statutory interest in the amount of 12% per annum, N.J.S.A. 17B:26-9.1(d)(9),

  N.J.S.A. 17B:27-44.2(d)(9) and N.J.S.A. 26:2J-8.1(d)(9).




                                         - 170 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 176 of 184 PageID: 1320




                                  COUNT FIFTEEN

                    (Violation of New Jersey Consumer Fraud Act)

         459. The foregoing allegations are re-alleged and incorporated by reference

  as if fully set forth herein.

         460. Plaintiffs are “persons” as defined by N.J.S.A. 56:8-1(d).

         461. The medical services at issue in this case and the Cigna Plans are all

  “merchandise” as defined by N.J.S.A. 56:8-1(c).

         462. The sale of said merchandise to consumers are “sales” as defined by

  N.J.S.A. 56:8-1(e).

         463. With the intent that consumers enroll in the Cigna Plans, Cigna has

  represented to New Jersey consumers that such plans provide coverage for medically

  necessary treatment at both in-network and out-of-network healthcare facilities.

         464. Upon information and belief, Cigna has marketed its out-of-network

  coverage to the public, including to New Jersey consumers, as an additional benefit

  included in their health insurance plans. Members of the public, including New

  Jersey consumers, who enroll in such plans, reasonably rely on the fact that

  medically necessary treatment expenses will be covered by their health insurance

  plans by Cigna.

         465. Cigna’s intentional concealment of its practice of drastically

  underpaying claims based on fraudulent misrepresentations to both Plaintiffs and

                                        - 171 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 177 of 184 PageID: 1321




  Cigna Subscribers, that large portions of Cigna Subscriber claims are discounted/not

  covered based on non-existent contracts with Cigna and/or Repricing Companies,

  force Providers to negotiate pre-determined and underpaid amounts with Repricing

  Companies or balance bill the Cigna Subscribers for underpaid amounts incorrectly

  categorized as “not-covered,” as well as incorrect cost-sharing amounts based on the

  terms of the Cigna Plans. This practice will continue to cause hundreds of patients,

  and Plaintiffs as their assignees, an ascertainable loss.

        466. Upon information and belief, Cigna knowingly and willfully induced

  patients into enrolling in its health insurance plans by representing that the plans

  provided coverage for out-of-network medically necessary treatment, and, at the

  time of patient enrollment, effectively concealed their practice of drastically

  underpaying claims based on fraudulent misrepresentations to both Plaintiffs and

  Cigna Subscribers as described more fully above.

        467. Said representations and concealments are material to consumer

  decisions regarding which insurance plans to sign up for and which medical

  professionals to use, and they constitute unlawful practices pursuant to N.J.S.A. 56:8-

  2.

        468. In light of the foregoing, Cigna violated N.J.S.A. 56:8-1, et seq.

        469. Plaintiffs, as assignees of the Cigna Subscribers, bring this action

  pursuant to N.J.S.A. 56:8-19, as persons that have suffered and will continue to suffer

                                          - 172 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 178 of 184 PageID: 1322




  ascertainable losses of money as a result of Cigna’s unlawful practices. These

  ascertainable losses include, but are not limited to: (a) damages to Plaintiffs’

  relationships with its patients, who are dissuaded from seeking healthcare from

  Plaintiffs as the result of Cigna’s misrepresentations, described more fully above;

  and (b) the costs in time, person-hours, and other administrative expense incurred

  because of Cigna’s unlawful conduct.

                                     JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby

  request a trial by jury on all issues so triable.

                NOTICE TO ATTORNEY GENERAL OF ACTION

         A copy of this Amended Complaint will be mailed to the New Jersey Attorney

  General within ten days of filing with the Court pursuant to N.J.S.A. 56:8-20.

                                PRAYER FOR RELIEF

         WHEREFORE, the Plaintiffs demand judgment in their favor against Cigna

  as follows:

         A.     Declaring that Cigna has breached the terms of the Cigna Plans with

  regard to out-of-network benefits and awarding damages for unpaid out-of- network

  benefits, as well as awarding injunctive and declaratory relief to prevent Cigna’s

  continuing actions detailed herein that are unauthorized and prohibited by the Cigna

  Plans and applicable law;

                                            - 173 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 179 of 184 PageID: 1323




        B.     Declaring that Cigna failed to provide a “full and fair review” under §

  503 of ERISA, 29 U.S.C. § 1133, and applicable claims procedure regulations, and

  that “deemed exhaustion” under such regulations is in effect as a result of Cigna’s

  actions, as well as awarding injunctive, declaratory and other equitable relief to

  ensure compliance with ERISA and its claims procedure regulations;

        C.     Declaring that Cigna failed to provide a “full and fair review” under §

  503 of ERISA, 29 U.S.C. § 1133, and applicable claims procedure regulations, and

  that as a result of Cigna’s failure to provide to Plaintiffs their requested documents

  and information, Plaintiffs are entitled to statutory damages under Section 502(c)(1)

  of ERISA, 29 U.S.C. § 1132(c)(1).

        D.     Declaring that Cigna violated their fiduciary duties under § 404 of

  ERISA, 29 U.S.C. § 1104, and awarding injunctive, declaratory and other equitable

  relief to ensure compliance with ERISA;

        E.     Declaring that Cigna violated their fiduciary duties by engaging in

  prohibited transactions as a fiduciary to the Cigna ERISA Plans under § 406 of

  ERISA, 29 U.S.C. § 1106, and awarding injunctive, declaratory and other equitable

  relief to ensure compliance with ERISA, including disgorgement of profits earned

  as a result of Cigna entering into the prohibited transactions and Cigna’s removal as

  the ERISA Cigna Plan claims administrator.




                                         - 174 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 180 of 184 PageID: 1324




         F.     Declaring that under New Jersey law prior to August 30 2018, Cigna

  was obligated to pay out-of-network providers for emergency/urgent care rendered

  to the Cigna Subscribers and that Cigna may not refuse to pay or delay paying such

  claims, unilaterally and arbitrarily set an “allowed amount” it will pay on such

  claims, or otherwise unilaterally and arbitrarily reduce its obligation to pay for such

  claims;

         G.     Treble the damages sustained by Plaintiffs as described above under 18

  U.S.C. § 1964(c);

         H.     Statutory interest in the amount of 12% per annum under HCAPPA;

         I.     Statutory treble damages under the New Jersey Consumer Fraud Act;

         J.     Punitive damages;

         K.     Compensatory and consequential damages resulting from injury to

  Plaintiffs’ businesses in the millions of dollars, as set forth above and to be further

  established at trial;

         L.     Awarding    damages     based   on    Cigna    misrepresentations    and

  nondisclosures regarding the fraudulent schemes employed by Cigna to embezzle

  and convert Cigna Plan assets to the detriment of Plaintiffs, the Cigna Plans and the

  Cigna Subscribers;

         M.     Permanently enjoining Cigna from continuing to administer claims

  processing for the Cigna Plans;

                                          - 175 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 181 of 184 PageID: 1325




        N.     Appointing an independent fiduciary at Cigna’s expense to readjudicate

  all of the Cigna Claims processed by Cigna, and to reimburse to Plaintiffs all

  amounts Cigna was required to reimburse Plaintiffs pursuant to the Plan documents

  plus interest;

        O.     Ordering Cigna to pay all reasonable costs and expenses of the

  independent fiduciary in re-adjudicating the Cigna Claims and the reasonable costs

  and expenses associated with correcting all improperly adjudicated claims identified

  in this Amended Complaint.

        P.     Awarding lost profits, contractual damages, and compensatory

  damages in such amounts as the proofs at trial shall show;

        Q.     Awarding exemplary damages for Cigna’s intentional and tortious

  conduct in such amounts as the proofs at trial will show;

        R.     Awarding restitution for payments improperly withheld by Cigna;

        S.     Declaring that Cigna has violated the terms of the relevant Plans and/or

  policies of insurance covering the Cigna Subscribers;

         T.    Awarding reasonable attorneys’ fees, as provided by common law,

  federal or state statute, or equity, including 18 U.S.C. § 1964(c) and 29 U.S.C.

  § 1132(g);

         U.    Awarding costs of suit;




                                         - 176 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 182 of 184 PageID: 1326




        V.     Awarding pre-judgment and post-judgment interest as provided by

  common law, federal or state statute or rule, or equity; and

        W.     Awarding all other relief to which Plaintiffs are entitled.

                                                Respectfully submitted,

                                                K&L GATES, LLP

                                                By: /s/ Anthony P. La Rocco
                                                Anthony P. La Rocco
                                                anthony.larocco@klgates.com
                                                One Newark Center, 10th Floor
                                                Newark, New Jersey 07102
                                                (973) 848.4104 Telephone
                                                (973) 556.1584 Facsimile

                                                Attorneys for Plaintiffs

  Dated: May 27, 2020




                                         - 177 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 183 of 184 PageID: 1327




                CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

        I certify that the matter in controversy is not the subject matter of any other

  action pending in any court or of any pending arbitration or administrative

  proceeding.

                                               Respectfully submitted,

                                               K&L GATES, LLP

                                               By: /s/ Anthony P. La Rocco
                                               Anthony P. La Rocco
                                               anthony.larocco@klgates.com
                                               One Newark Center, 10th Floor
                                               Newark, New Jersey 07102
                                               (973) 848.4104 Telephone
                                               (973) 556.1584 Facsimile

                                               Attorneys for Plaintiffs
  Dated: May 27, 2020




                                        - 178 -
Case 2:19-cv-22234-ES-MAH Document 39 Filed 05/27/20 Page 184 of 184 PageID: 1328




                     LOCAL CIVIL RULE 201.1 CERTIFICATION

        I certify under penalty of perjury that the matter in controversy is not eligible

  for compulsory arbitration because the damages recoverable by Plaintiffs exceed the

  sum of $150,000, exclusive of interest and costs.

                                                Respectfully submitted,

                                                K&L GATES, LLP

                                                By: /s/ Anthony P. La Rocco
                                                Anthony P. La Rocco
                                                anthony.larocco@klgates.com
                                                One Newark Center, 10th Floor
                                                Newark, New Jersey 07102
                                                (973) 848.4104 Telephone
                                                (973) 556.1584 Facsimile

                                                Attorneys for Plaintiffs
  Dated: May 27, 2020




                                         - 179 -
